      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 1 of 246




                 UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION
FULTON COUNTY COBB COUNTY,              )
and DEKALB COUNTY, GEORGIA,             )
                                        )
Plaintiffs,                             )
                                        )
v.                                      )           CIVIL ACTION
                                        )           NO.:
WELLS FARGO & CO.,                      )
WELLS FARGO FINANCIAL, LLC,             )
WELLS FARGO BANK, N.A., WELLS           )
FARGO FINANCIAL GEORGIA, INC.,          )
and WELLS FARGO “John Doe” CORPS 1-375, )          COMPLAINT
                                        )
              Defendants.               )
           Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 2 of 246




                                          TABLE OF CONTENTS

INTRODUCTION .....................................................................................................1
JURISDICTION & VENUE ....................................................................................12
PARTIES..................................................................................................................13

         A.       Plaintiffs ..............................................................................................13

         B.       Defendants ...........................................................................................14
BACKGROUND FACTS ........................................................................................19
         A.       The Federal Government Found Discrimination Was Pervasive
                  in Subprime Mortgage Lending Beginning in 2003 and
                  Continuing Through Early 2008 .........................................................19

         B.       Congress Found that Predatory and Discriminatory Lending
                  Caused the Foreclosure Crisis .............................................................25

         C.       The Predatory Non-Prime Mortgage Lending and Securitization
                  Activities of Defendants and Other Industry Participants Led to
                  the U.S. Financial Crisis ......................................................................34

         D.       The Foreclosure Crisis Has Disparately Impacted Minorities
                  Nationwide ..........................................................................................39

DEFENDANTS’ DISCRIMINATORY ACTIONS AND OTHER
WRONGFUL CONDUCT.......................................................................................43

         A.       Residential Mortgage-Backed Securities ............................................43
         B.       Wells Fargo’s Financial Motivations to Engage in Their
                  Predatory and Discriminatory Conduct...............................................51

         C.       Wachovia’s Financial Motivations to Engage in Its Predatory
                  and Discriminatory Conduct ...............................................................63




                                                             i
 Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 3 of 246




D.   Defendants Knew, or Were Grossly Negligent or Reckless in Not
     Knowing, about the Predatory and Discriminatory Nature of
     Their Conduct ......................................................................................67

E.   Defendants Focused their Discriminatory Conduct on Ethnic
     Minorities for Non-Prime Mortgage Loans Because Defendants
     Considered Them the Easiest Targets .................................................84

F.   Wells Fargo Directly Targeted Minorities for Non-Prime
     Mortgage Loan Originations and Incentivized that Conduct
     Through its Employee Compensation Scheme and Quotas ................ 86

G.   Wachovia Targeted its Pick-A-Pay Loan Originations to FHA
     Protected Minority Borrowers...........................................................100
H.   Defendants’ Discretionary Pricing Policies Enabled and
     Incentivized Predatory Non-Prime Mortgage Lending on a
     Discriminatory Basis Through Their Wholesale Lending and
     Broker Channels ................................................................................104

I.   Defendants Lowered or Circumvented Their Underwriting
     Standards, Enabling Predatory Non-Prime Mortgage Loans to Be
     Made on a Discriminatory Basis .......................................................112

J.   Defendants’ Mortgage Servicing & Foreclosure Practices Are
     Predatory and Discriminatory ...........................................................124

K.   Empirical Data Evidences Defendants’ Targeting of, and the
     Discriminatory Impact on, Minority Borrowers in Plaintiffs’
     Communities .....................................................................................137

     1. Defendants’ Minority Lending & Funding Activity in Fulton
        County .........................................................................................141

     2. Defendants’ Minority Lending & Funding Activity in Cobb
        County .........................................................................................144

     3. Defendants’ Minority Lending & Funding Activity in DeKalb
        County .........................................................................................147



                                             ii
         Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 4 of 246




        L.      Defendants’ Discriminatory Foreclosure Activity ............................150

                1. Fulton County..............................................................................151
                2. Cobb County ...............................................................................160
                3. DeKalb County............................................................................168

        M.      Defendants’ Discrimination is Evidenced by the Concentration
                of Their Lending & Funding Activities in Plaintiffs’
                Neighborhoods with the Highest Foreclosure Risk (“HFR”) -
                Plaintiffs’ Higher Minority Neighborhoods ......................................177

                1. Defendants’ Lending & Funding Activities in Fulton County’s
                   HFR Areas ...................................................................................179

                2. Defendants’ Lending & Funding Activities in Cobb County’s
                   HFR Areas ...................................................................................181

                3. Defendants’ Lending & Funding Activities in DeKalb County’s
                   HFR Areas ...................................................................................182

                4. Defendants’ Discriminatory Foreclosures in Plaintiffs Counties
                   .....................................................................................................184

        N.      The Full Extent of Defendants’ Discriminatory Housing
                Practices Are Concealed Through Defendants’ Underreporting
                of Minority Status in HMDA Data and Through MERS® ...............191

DEFENDANTS’ PREDATORY AND DISCRIMINATORY MORTGAGE
LENDING, SERVICING, AND FORECLOSURE PRACTICES HAVE
HARMED PLAINTIFFS .......................................................................................196

        A.      Tax-Base Related Damages ..............................................................209

        B.      Lost Municipal Income Related Damages ........................................217

        C.      Foreclosure Processing-Related Damages ........................................219
        D.      Non-Monetary Damages ...................................................................222



                                                          iii
          Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 5 of 246




WELLS FARGO IS LIABLE FOR THE ACTS OF WACHOVIA AS A
RESULT OF ITS MERGER WITH WACHOVIA ...............................................224

CAUSES OF ACTION ..........................................................................................226
COUNT I: Violation of Fair Housing Act 42 U.S.C. §§ 3601-31 Defendants’
    Equity Stripping Scheme Based on Facially Neutral Loan Origination,
    Servicing & Foreclosure Policies and Practices Resulted in Disparate
    Impact in Minority Neighborhoods .............................................................226

COUNT II: Violation of Fair Housing Act 42 U.S.C. §§ 3601-31
    Defendants’ Facially Neutral Mortgage Servicing and Foreclosure
    Practices Resulted in Disparate Impacts in Minority Neighborhoods ........ 230

COUNT III: Violation of Federal Fair Housing Act 42 U.S.C. §§ 3601-31
    Defendants’ Discriminatory Equity Stripping Scheme Was Intentional
    and Constitutes Disparate Treatment...........................................................235

DEMAND FOR JURY TRIAL .............................................................................239

PRAYER FOR RELIEF ........................................................................................239




                                                     iv
        Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 6 of 246




                                   INTRODUCTION

      1.     Plaintiffs Fulton County, Cobb County, and DeKalb County bring this

action pursuant to the civil enforcement provision of the Fair Housing Act, 42 U.S.C.

§§ 3601-31, 3613 (“FHA”), which protects communities (and the individuals

residing in them) from discriminatory acts, policies, and/or practices that make

housing unavailable or establish terms and conditions in real estate-related

transactions, including real estate financing activities, that discriminate on the basis

of race or ethnicity.

      2.     The FHA has a broad remedial purpose and defines an “aggrieved

person” as “any person” who “claims to have been injured” or “believes [they] will

be injured by a discriminatory housing practice that is about to occur.” To effectuate

its broad remedial purpose, the FHA provides a broad range of remedies, including

injunctive relief, actual damages, and punitive damages when a court finds that an

aggrieved person has been injured by a discriminatory housing practice that has

“occurred or is about to occur.”

      3.     Plaintiffs seek injunctive relief to remedy, and monetary damages for,

Defendants’ predatory and discriminatory residential mortgage lending and

servicing activities that have resulted in — and will continue to cause —

unprecedented numbers of mortgage loan delinquencies, defaults, foreclosures,



                                           1
            Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 7 of 246




and/or home vacancies in Plaintiffs’ communities and neighborhoods, particularly

those communities with high percentages of FHA protected minority

residents. Indeed, Wells Fargo’s Chief Executive Officer, Charles Scharf,

effectively admitted in his testimony before Congress the accuracy of the

conclusions in the Majority Staff Report entitled “The Real Wells Fargo: Board &

Management Failures, Consumer Abuses, And Ineffective Regulatory Oversight

Report Prepared by the Majority Staff of the Committee on Financial Services, U.S.

House         of    Representatives”     (March      2020)     (“Report”),     available

at https://financialservices.house.gov/uploadedfiles/wells_fargo_staff_report_final

_mm.pdf) that:

        •    “For at least the past fifteen years, one of America’s largest financial
             institutions, Wells Fargo (i.e., Wells Fargo Bank, N.A. and Wells Fargo &
             Company, collectively), has failed to correct serious deficiencies in its
             infrastructure for managing risks to consumers and complying with the
             law. As a result, Wells Fargo’s customers have been exposed to countless
             abuses, including racial discrimination, wrongful foreclosure, illegal
             vehicle repossession, and fraudulently opened accounts.” (Report at 4);
        •    “[D]uring the 2008 financial crisis, unchecked predatory banking practices
             at Wells Fargo … and regulators’ inability to rein in such practices, harmed
             millions of consumers and contributed to the near collapses of the global
             economy.” (Report at 12 citing 2012 DOJ/WF settlement).
        •    “The following list of [DOJ] and financial regulators’ findings provide a
             mere snapshot of the consumer abuses resulting from Wells Fargo’s
             critically deficiency compliance and risk management infractures:



                                             2
          Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 8 of 246




           *Discrimination against minority home loan borrowers: From 2004
           through 2009, Wells Fargo Bank ‘engaged in a pattern or practice of
           discrimination’ by ‘systematically’ charging African-American and
           Hispanic borrowers higher fees and rates than similarly qualified white
           borrowers.” (Report at 12-13 citing 2012 DOJ/WF settlement).
      •    “The Federal Reserve noted the similarities between the root causes of the
           2016 sales fraud scandal at Wells Fargo Bank, and other sales practices
           issues Reserve enforcement action against Wells Fargo Financial, a former
           non-bank subsidiary of WFC: The root causes of the sales practice issue
           (poorly administered incentive compensation structures that produce high
           sales pressure and contribute to inappropriate employee behavior) are
           extremely similar to the root causes of issues that the [Federal Reserve]
           identified almost 10 years ago in Wells Fargo Financial, Inc., which led to
           the July 2011 consent order (i.e., poorly administered incentive
           compensation structures that led employees to steer customers into
           subprime loans and falsify income in order to support unaffordable
           loans).” (Report at 27-28);
See March 10, 2020 testimony of Charles Scharf before House Financial Services

Committee. 1 Moreover, there have been admissions and widespread media reports

of recent statements by Wells Fargo executives, including CEO Scharf,

acknowledging racial bias within Wells Fargo.2


1
  See https://financialservices.house.gov/uploadedfiles/chrg16hhrg42866.pdf.
2
   See, e.g., https://enterprise.vnews.com/2020/10/15/we-need-to-do-more-seven-
high-ranking-black-women-leave-wells-fargo/(“Enterprise”); https://www.cbsnews
.com/news/wells-fargo-ceo-black-talent-limited/ (Wells Fargo CEO Scharf
apologizes for blaming lack of diversity on "limited pool of Black talent", “Scharf
called his earlier statements, which he made in an email to workers in mid-June and
then repeated on an employee Zoom call this summer, 'insensitive' and a reflection
of his 'own unconscious bias.'"); https:// newsroom.wf.com/English/news-
releases/news-release-details/2020/CEO-Charlie-Scharf-Reinforces-Commitment-

                                          3
        Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 9 of 246




      4.     The foreclosure crisis was the foreseeable and inevitable result of

Defendants’ (and other industry participants’) “equity stripping” schemes that

originated and/or funded higher cost first lien home mortgage loans (over 70% were

for refinances, not purchases, and half of the refinances were “cash out” refinances)

and second lien home equity mortgage loans and lines of credit.

      5.     By its very nature, Defendants’ equity stripping involves interrelated

predatory and discriminatory loan making, loan servicing, and foreclosure activities

that occur over the entire life of each mortgage loan, continuing until the loan is

either paid off (or refinanced with a non-predatory loan) or until the borrower

defaults and the underlying asset is foreclosed upon. Equity stripping:

             a.     begins at loan origination when Defendants impose higher
                    interest rates, higher origination costs, and improper fees;

             b.     occurs with each monthly payment when Defendants service the
                    loan because a borrower makes a higher payment due to an
                    inflated interest rate;

             c.     occurs upon payment of a pre-payment penalty when a borrower
                    attempts to refinance or pay off the loan;

             d.     continues following and during default because Defendants
                    subject the borrower to additional improper fees and costs; and

to-Diversity-and-Inclusion/default.aspx (Wells Fargo press release, dated Sept. 23,
2020); Enterprise (quoting Jimmie Paschall, Wells Fargo’s head of enterprise
diversity and inclusion: “There definitely is a sense that bias lives vibrantly at Wells
Fargo. And I think it is around gender, gender identity, as well as race and
ethnicity.”).

                                           4
           Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 10 of 246




                  e.      is complete upon foreclosure when Defendants take away the
                          borrower’s home, thereby removing any remaining equity and
                          eliminating the borrower’s ability to generate future equity
                          through home value appreciation or loan principal pay down.


          6.      Defendants’ individual mortgage banking operational policies and

practices facilitated equity stripping by offering mortgage loans despite the

borrower’s inability to repay such loans; granting employees, brokers, and managers

the discretion both to steer minority borrowers into more costly loans and to set loan

pricing above published rate sheets (in order to maximize yield spreads); specifically

compensating employees and brokers to do so; and functionally enabling the

approval of such loans by systematically lowering or waiving published

underwriting standards and guidelines.

          7.      Defendants began their discriminatory housing practice of equity

stripping by directly targeting FHA protected minority mortgage borrowers in

Plaintiffs’ communities and neighborhoods, particularly African American and

Latino borrowers, including African American women,3 in order to maximize the

income and assets Defendants could generate by originating or acquiring as many

“high cost,” higher cost, near prime, “subprime,” ALT-A, and certain other




3
    The term “minority” as used hereafter includes racial/ethnic minorities and women.


                                                      5
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 11 of 246




conforming and non-conforming first and second lien home purchase and refinance

mortgage loans (hereinafter, collectively described as “non-prime”) as possible.

Such non-prime mortgage loans included higher costs, predatory loan terms, and/or

have been underwritten in a predatory or discriminatory manner.

       8.     Defendants’ discriminatory behavior maximized Defendants’ revenue

and income through loan origination and prepayment fees and higher interest rate

yield spreads, securitization, and sales of mortgage loans into residential mortgage-

backed securities, and the creation and retention of mortgage servicing rights assets

to generate continuing and future income through Defendants’ predatory and

discriminatory mortgage servicing and foreclosure activities. Defendants

intentionally engaged in this conduct notwithstanding their knowledge of its

illegality and the financial risks it posed to all. Indeed, Defendants’ equity stripping

activities   have   targeted   and   continue    to   target   minority   homeowners

discriminatorily, and are discriminatorily impacting such borrowers, primarily

through Defendants’ foreclosure activities that are themselves being conducted on a

discriminatory basis.

       9.     Defendants’ targeted marketing practices, discretionary pricing

policies, credit score override practices, underwriting policies, wholesale mortgage

funding and mortgage securitization operations, compensation policies, and


                                           6
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 12 of 246




mortgage servicing operations each individually, or in combination with each other,

authorized, approved, or otherwise encouraged the origination and funding of first

and second lien residential mortgage loans with different terms and conditions to

borrowers who were similarly situated financially on the improper basis of race,

color, ethnicity, sex, and age.

      10.    Defendants’ activities have established and/or perpetuate unfair terms

and/or conditions in residential real estate-related finance transactions and have

made housing unavailable to FHA protected minorities in Plaintiffs’ communities.

Such activities stripped and continue to strip borrower home equity, increasing the

risk of default and foreclosure and ultimately resulting in vacancies and foreclosures

on minority borrowers’ homes.

      11.    After identifying and targeting FHA protected minority borrowers

using advanced data mining techniques and predictive analysis methodologies,

Defendants’ various mortgage origination, securitization, and servicing policies and

practices allowed or encouraged: (a) unchecked or improper credit approval

decisions for minority borrowers, resulting in borrowers being approved for and

receiving refinance and home equity loans they could not afford and consequently

being at risk of becoming delinquent and/or in default on those loans; (b) subjective

surcharges on minority borrowers of additional points, fees, and other credit and


                                          7
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 13 of 246




servicing costs over and above an otherwise objective risk-based financing rate for

such loan products, increasing the likelihood of delinquencies and/or defaults on

such loans; (c) minority borrowers to be steered into higher cost loan products, also

increasing the likelihood of delinquencies and/or defaults on such loans; and (d)

undisclosed inflation of appraisal values of minority residences in order to support

inflated loan amounts to minority borrowers, further increasing the likelihood of

delinquencies and/or defaults on such loans.

      12.    As a result of Defendants’ equity stripping schemes, Plaintiffs’

communities, and neighborhoods with relatively higher concentrations of FHA

protected African American and Latino/Hispanic minority homeowners have

disproportionately and disparately received more higher cost mortgage loans and

have been disproportionately and disparately impacted by the increased

delinquencies, defaults, foreclosures, and home vacancies resulting from such loans.

Indeed, both the relative percentage share of non-prime loans — and the resulting

increased levels of loan delinquencies and defaults, loan foreclosures, and home

vacancies — increase in direct relationship to increases in the percentage

concentrations of FHA protected African American and Latino/Hispanic minorities

in Plaintiffs’ communities and neighborhoods. Moreover, Defendants’ foreclosure

practices in and of themselves are discriminatory, as is reflected in the


                                         8
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 14 of 246




overwhelmingly disproportionate number of foreclosures on African American and

Latino/Hispanic minority homes and higher concentrated neighborhoods.

      13.    Defendants’ lending practices were designed to capitalize on a

relatively short-term opportunity to earn enormous fee income while home prices,

and corresponding home equity levels, were at historic highs prior to the housing

bubble burst. They also enabled Defendants to continue to generate fee income from

servicing loans as well as from servicing and/or foreclosing on defaulted loans.

      14.    Defendants’ discriminatory mortgage servicing and foreclosure

activities have directly caused tremendous monetary damage to Plaintiffs including,

but not limited to: (i) the loss of property taxes on those foreclosed properties

resulting from Defendants’ discriminatory housing practices, and the lost property

taxes on properties surrounding those foreclosures; (ii) the cost to provide eviction,

judicial and non-judicial foreclosure, and other related services for inspecting,

monitoring, securing, cleaning, maintaining, and/or demolishing those vacant

foreclosed or abandoned properties resulting from Defendants’ discriminatory

housing practices, which costs include the necessary reallocation and utilization of

Plaintiffs’ limited financial resources to provide such services, and (iii) the loss of

municipal service income from those abandoned foreclosed and vacant properties

resulting from Defendants’ discriminatory housing practices.


                                          9
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 15 of 246




      15.    The Defendants’ continuing actions of servicing each of the predatory

and discriminatory mortgage loans they made perpetuates equity stripping. The act

of foreclosure is the ultimate denial of housing and is the final activity in Defendants’

discriminatory housing practice of equity stripping. Thus, Defendants’ FHA

violations continue to this very day and have not ended because Defendants continue

to service and foreclose on the discriminatory loans for which they are responsible.

The impact is exacerbated by the discriminatory manner of Defendants’ foreclosure

activity on minority borrowers’ homes and Defendants’ loss mitigation activities.

Defendants’ discriminatory foreclosure activity is not only the final activity in

Defendants’ equity stripping scheme, but also gives rise to a separate, stand-alone

claim of discrimination under the FHA for every discriminatory foreclosure

Defendants file.

      16.    As Plaintiffs further allege below, Defendants have been sued by, and

have settled with, a wide variety of other plaintiffs, including federal and municipal

governmental entities and individuals, for similar predatory and discriminatory

conduct as alleged herein. For instance, Wells Fargo was sued by, and settled with,

the United States Department of Justice (“DOJ”), the City of Baltimore, the City of

Memphis and Shelby County, Tennessee, for FHA violations similar to those at issue

here. Indeed, the DOJ concluded Defendants discriminatorily steered tens of


                                           10
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 16 of 246




thousands of ethnic minority borrowers across the country into higher cost and

subprime mortgage loans that charged higher fees and interest rates than loans made

to white borrowers who posed the same credit risk.

      17.    Wells Fargo also has entered into a variety of consent orders and

settlements with federal banking regulators, the DOJ, and various State Attorneys

General regarding Defendants’ predatory and unfair servicing and foreclosure

practices but, to this day, Defendants’ discriminatory conduct continues.

      18.    Plaintiffs, which are the embodiment of all the communities,

neighborhoods, and residents they collectively represent, seek to hold Defendants

financially accountable under the FHA for that portion of Plaintiffs’ injuries that

Defendants’ own actions already have caused to Plaintiffs’ communities and

neighborhoods, which is distinct from the harm caused to individual borrowers and

the fines and settlements Defendants have paid in connection with quasi-criminal

and civil regulatory actions.

      19.    As contemplated by the FHA Plaintiffs also seek to hold Defendants

financially accountable for that portion of Plaintiffs’ injuries that Defendants’ own

actions are about to cause through additional mortgage delinquencies, defaults,

home vacancies and/or foreclosures.




                                         11
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 17 of 246




      20.    Because of the deliberate, egregious, and widespread nature of

Defendants’ predatory and discriminatory mortgage lending and servicing practices

and policies, along with their efforts to obfuscate their liability and their callous

disregard for the impact of their actions on Plaintiffs’ communities, neighborhoods,

and residents, Plaintiffs to seek punitive and/or exemplary damages.

                            JURISDICTION & VENUE
      21.    This is an action for violations of the FHA 42 U.S.C. §§ 3601-31. This

Court has original jurisdiction over this action pursuant to 42 U.S.C. § 3613 and 28

U.S.C. §§ 1331 and 1343 because the claims alleged herein arise under the laws of

the United States.

      22.    Venue is proper under 28 U.S.C. § 1391 because each Defendant is a

corporation subject to personal jurisdiction in this County. Defendants have

transacted business in this district and a substantial part of the events and omissions

giving rise to the claims occurred in this district.




                                           12
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 18 of 246




                                    PARTIES

A.    Plaintiffs

      23.    Plaintiff Fulton County, Georgia, including its affiliated departments

and authorities, is a governmental entity within the State of Georgia organized

pursuant to the Georgia Constitution. Fulton County is Georgia’s most populous

county with more than 920,000 residents. Fulton County consists of various

communities, neighborhoods, and cities such as Alpharetta, Chattahoochee Hills,

College Park, East Point, Fairburn, Hapeville, Johns Creek, Milton, Mountain Park,

Palmetto, Roswell, Sandy Springs, and Union City, several unincorporated areas,

and a portion of the City of Atlanta. Fulton County is an aggrieved person within the

meaning of 42 U.S.C. § 3602(i).

      24.    Plaintiff Cobb County, Georgia, including its affiliated departments and

authorities, is a governmental entity within the State of Georgia organized pursuant

to the Georgia Constitution. Cobb County consists of various communities,

neighborhoods, and cities such as Acworth, Austell, Kennesaw, Marietta, Powder

Springs, and Smyrna. Cobb County is an aggrieved person within the meaning of 42

U.S.C. § 3602(i).

      25.    Plaintiff DeKalb County, Georgia, including its affiliated departments

and authorities, is a governmental entity within the State of Georgia organized

pursuant to the Georgia Constitution. DeKalb County is Georgia’s third largest



                                         13
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 19 of 246




county with more than 700,000 residents. DeKalb County consists of various

communities, neighborhoods, and cities such as Avondale Estates, Chamblee,

Clarkston, Decatur, Doraville, Dunwoody, Lithonia, Pine Lake, Stone Mountain,

and Tucker, several unincorporated areas, and a portion of the City of Atlanta.

DeKalb County is an aggrieved person within the meaning of 42 U.S.C. § 3602(i).

B.    Defendants
      26.    Defendant Wells Fargo & Co. (“Wells Fargo”) is a nationwide

diversified financial holding company and bank holding company incorporated in

the State of Delaware with its principal place of business in San Francisco,

California. Wells Fargo provides banking, insurance, investment, mortgage, and

consumer finance services through storefronts, the Internet, and other distribution

channels across the United States and internationally. It is the parent company of

Wells Fargo Bank, N.A. As a bank holding company, Wells Fargo is subject to the

regulatory authority of the Board of Governors of the Federal Reserve System,

among other federal regulators.

      27.    Defendant Wells Fargo Financial, LLC (“Wells Fargo Financial”) is a

subsidiary of Wells Fargo and the successor to Wells Fargo Financial, Inc. Its

principal place of business is in Des Moines, IA. Prior to September 2008, Wells

Fargo Financial conducted home mortgage lending through nonbank subsidiaries

located throughout the United States. As used herein, and unless otherwise indicated,



                                         14
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 20 of 246




“Wells Fargo Financial” includes its subsidiaries that transacted business in Georgia,

Inc. By September 2008, Wells Fargo had transferred the lending operations of

Wells Fargo Financial to Defendant Wells Fargo Bank, N.A. as part of a corporate

reorganization.

      28.    Defendant Wells Fargo Financial Georgia, Inc. (“Wells Fargo Fin’l

GA), was a foreign for-profit corporation that was registered to do business in

Georgia, formed in September 1982 and withdrew its Certificate of Authority on

March 2, 2018. During the time Wells Fargo Fin’l GA was authorized to do business

in Georgia, its principal office address was 800 Walnut Street, Des Moines, Iowa,

and its physical address was 40 Technology Parkway South, #300, Norcross,

Georgia. According to its Application for Withdrawal of Certificate of Authority,

any service of process may be served on Wells Fargo & Co. – Legal

Department/MAC code: N9305-173, 90 South 7th Street, Minneapolis, MN 55402.

Wells Fargo Fin’l GA transacted business in Georgia and originated and purchased

loans in Plaintiffs’ communities during the relevant time period.

      29.    Defendant Wells Fargo Bank, N.A. (“Wells Fargo Bank”) is organized

as a national banking association under the laws of the United States. Its

headquarters are in Sioux Falls, South Dakota. As a federally insured banking entity,

Wells Fargo Bank is subject to the regulatory authority of the Office of the

Comptroller of the Currency, among other federal regulators, and, as of July 21,


                                         15
          Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 21 of 246




2011 became subject to the regulatory authority of the Consumer Financial

Protection Bureau (“CFPB”). Wells Fargo Bank is one of the nation’s largest

residential mortgage originators and servicers. It offers residential mortgage loans to

consumers through its Wells Fargo Home Mortgage division, which at one time

operated as a separately owned subsidiary of Wells Fargo, but which was merged

into Wells Fargo Bank in 2004. Wells Fargo Bank maintains multiple offices in the

State of Georgia and within Cobb, DeKalb, and Fulton Counties and their

municipalities for the purposes of soliciting applications for and making residential

mortgages loans, among other banking activities. It has transacted business in this

district.

         30.     On December 31, 2008, in a stock purchase transaction, Wells Fargo

acquired Wachovia Corporation, then the country’s fourth largest diversified

financial services and bank holding companies, based in Charlotte, North Carolina.

As a bank holding company, Wachovia Corporation was subject to the regulatory

authority of the Federal Reserve, among other federal regulators. In connection with

its acquisition of Wachovia Corporation, Wells Fargo “acquired all of Wachovia

Corporation and all its business and obligations, including its preferred equity and

indebtedness, and all its banking deposits.” 4 Wells Fargo’s acquisition included

Wachovia Mortgage and all the assets of Wachovia Bank, N.A., a national banking


4
    https://www.sec.gov/Archives/edgar/data/36995/000119312508205973/dex99a.htm.


                                                16
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 22 of 246




association, which totaled $635 billion at December 31, 2008. As a federally insured

banking entity, Wachovia Bank was subject to the regulatory authority of the Office

of the Comptroller of the Currency.

      31.    Prior to being purchased by Wells Fargo, Wachovia itself expanded

through a merger with First Union Corp., and its related entities and subsidiaries, in

2001, and in 2006, Wachovia purchased troubled subprime lender Golden West

Financial, which owned World Savings Bank, FSB, then the second largest savings

and loan in the United States. In addition, Wachovia owned American Mortgage

Network and its related entities. Wachovia Corporation, Wachovia Bank, and their

subsidiaries, including World Savings Bank and American Mortgage Network, are

hereinafter referred to collectively as “Wachovia” or the “Wachovia entities.”

      32.    Defendant Wells Fargo, as the corporate parent of Wells Fargo Bank

and its subsidiaries, as well as the corporate parent of its other subsidiaries involved

in the wrongful activities alleged herein, had the practical ability to direct and control

the actions and operations of each of its subsidiaries and, in fact, did so through a

variety of interrelated, interdependent, centralized, and/or coordinated functions,

practices, and policies involved in their entire mortgage banking operations,

particularly retail and wholesale higher cost, subprime, ALT-A, or other non-

conforming loan origination, funding, purchase, securitization, and servicing

activities. For this reason, Defendants Wells Fargo, Wells Fargo Financial, Wells


                                           17
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 23 of 246




Fargo Fin’l GA, Wells Fargo Bank, and any of their subsidiaries or acquisitions

involved in the matters alleged herein, are collectively referred to hereinafter as

“Wells Fargo.”

      33.     Wells Fargo is legally responsible for, either directly or as a successor

in interest to, Wachovia as a result of Wells Fargo’s all stock purchase-acquisition

of Wachovia in December 2008. Upon its acquisition, Wachovia became part of

Wells Fargo’s common enterprise involving the unlawful acts and practices alleged

below. Wachovia’s operations were eventually merged into Wells Fargo’s

operations.

      34.     Wells Fargo and Wachovia have engaged in “residential real estate-

related transactions” within the meaning of the FHA, 42 U.S.C. § 3605(b).

Accordingly, at all relevant times, Wells Fargo, including Wachovia, has been

subject to federal laws governing fair lending, including the FHA, and the fair

housing regulations of the Department of Housing and Urban Development

(“HUD”), 24 C.F.R. §§ 100.1-100.600.

      35.     The term “Defendants,” as generally used throughout this Complaint,

refers to Wells Fargo, Wachovia, and their respectively acquired or controlled

subsidiaries and affiliates.

      36.     Defendants Wells Fargo Corps. 1-375 are affiliates or subsidiaries of

Defendants here that may be responsible for the conduct alleged herein. Defendants


                                          18
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 24 of 246




established and/or maintained at least 378 subsidiary and affiliate correspondent

lenders throughout the United States as reflected in publicly available data reported

pursuant to the Home Mortgage Disclosure Act. Such parties are named in “John

Doe” capacity pending discovery in this case.

                            BACKGROUND FACTS
A.    The Federal Government Found Discrimination Was Pervasive in
      Subprime Mortgage Lending Beginning in 2003 and Continuing
      Through Early 2008
      37.    In 1975, Congress passed the Home Mortgage Disclosure Act

(“HMDA”), implemented under the Federal Reserve Board’s Regulation C,

requiring all mortgage lenders, including the Defendants here, to compile by census

tract and report to the Federal Reserve certain mortgage loan origination and

purchase information, which includes borrower race, ethnicity, and gender. One of

the primary purposes of HMDA reporting is to enable federal regulators to identify

discriminatory lending patterns, such as those that violate the Fair Housing Act.

HMDA data is the only readily available information, absent review of Defendants’

actual loan level mortgage lending data, from which to demonstrate (using statistical

data) Defendants’ discriminatory housing practices.

      38.    Concerned with potential discrimination in loan pricing and

recognizing that racial or other types of discrimination can occur when loan officers

and mortgage brokers have latitude in setting interest rates, in 2004, the Federal



                                         19
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 25 of 246




Reserve began requiring lenders to identify loans originated as “high cost” or “rate

spread” loans. These are loans where the annual percentage rate cost of borrowing,

including up-front points and fees, exceeds certain threshold percentage points levels

above reported yields for U.S Treasury securities of comparable maturities.

Mortgage lending industry groups successfully thwarted efforts by consumer groups

to require lenders to include borrower credit score and other objective credit risk

information in their HMDA reporting. Nonetheless, in connection with Defendants’

internal and external operations, including for analytical and risk evaluation

purposes, the sale and securitization of such mortgage loans, and loan servicing

operations, Defendants and other industry participants collect and maintain borrower

credit score and other objective credit risk information for each mortgage loan.

      39.    Based on its own review of all HMDA data, the Federal Reserve Board

confirmed that, on a national basis, African American and Latino borrowers were

more likely to pay higher prices for mortgage loans than Caucasian borrowers during

the period of excessive mortgage lending and refinance activity at issue here. For

example, the Federal Reserve’s analysis of 2004 and 2005 HMDA data revealed that

“Blacks and Hispanics were more likely . . . to have received higher-priced loans

than non-Hispanic whites [which has] increased concern about the fairness of the

lending process.” Robert B. Avery, Kenneth P. Brevoort, and Glenn B. Canner,

Higher-Priced Home Lending and the 2005 HMDA Data, Federal Reserve Bulletin


                                         20
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 26 of 246




(revised Sept. 18, 2006), at A124, A159. The Federal Deposit Insurance Corporation

(“FDIC”) echoed such findings. Martin J. Gruenberg, then-FDIC Vice Chairman and

subsequently FDIC Chairman, observed that “previous studies have suggested

higher-priced, subprime lenders are more active in lower income, urban areas and

that minority access to credit is dominated by higher cost lenders.” Martin J.

Gruenberg, Address to the Conference on Hispanic Immigration to the United

States: Banking the Unbanked Initiatives in the U.S. (Oct. 18, 2006).

      40.    Even after accounting for the differences in borrowers’ incomes, credit

scores, property location, and loan amounts in the 2004 HMDA data, a Federal

Reserve report found that, on average, African American borrowers were 3.1 times

more likely and Latino borrowers were 1.9 times more likely to receive higher rate

loans than Caucasian borrowers. See Congressional Testimony of Keith S. Ernst,

Senior Policy Counsel, Center for Responsible Lending, before the Subcommittee

on Financial Institutions and Consumer Credit (June 13, 2006) at 2. Reporting on

the Center for Responsible Lending’s study of the HMDA data (the Center is a non-

profit research organization), Ernst testified:

      Our findings were striking. We found that race and ethnicity — two factors
      that should play no role in pricing — are significant predictors of whether
      a subprime loan falls into the higher-rate portion of the market. Race and
      ethnicity remained significant predictors even after we accounted for the
      major factors that lenders list on rate sheets to determine loan pricing.
      In other words, even after controlling for legitimate loan risk factors,
      including borrowers’ credit score, loan-to-value ratio, and ability to


                                          21
           Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 27 of 246




       document income, race, and ethnicity matter. African American and Latino
       borrowers continue to face a much greater likelihood of receiving the most
       expensive subprime loans — even with the same loan type and the same
       qualifications as their white counterparts. Across a variety of different loan
       types, African American and Latino borrowers were commonly 30% more
       likely to receive a higher-rate loan than white borrowers.
Id at 3.

       41.      Similarly, HMDA data for 2005 evidences that, “for conventional

home-purchase loans, the gross mean incidence of higher-priced lending was 54.7

percent for blacks and 17.2 percent for non-Hispanic whites, a difference of 37.5

percentage points.” Avery, Brevoort, and Canner, Federal Reserve Bulletin, at A159.

Similar average discriminatory patterns exist on loan refinancing for the same period

when African Americans were 28.3 percent more likely than similarly situated

Caucasians to receive higher priced loans. See Id. at A124, A159. Indeed, a study

commissioned by the Wall Street Journal found that in 2005 and 2006, 55% and 61%

respectively of borrowers who received subprime mortgages could have qualified

for traditional mortgages at the lower rates offered to prime borrowers. Rick Brooks

and Ruth Simon, Subprime Debacle Traps Even Very Creditworthy, Wall Street

Journal, Dec. 3, 2007.

       42.      The U.S. Department of Housing and Urban Development (“HUD”)

found that in neighborhoods where at least 80% of the population is African

American, borrowers were 2.2 times as likely as borrowers in the nation as a whole

to refinance with a subprime lender and even higher-income borrowers living in


                                          22
          Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 28 of 246




predominantly African American neighborhoods were twice as likely as lower-

income Caucasian borrowers to have subprime loans. See U.S. Department of

Housing and Urban Development, Office of Policy Development and Research, All

Other Things Being Equal: A Paired Testing Study of Mortgage Lending Institutions

(2002).

          43.    In 2006, the Center for Responsible Lending uncovered “large and

statistically significant differences between the rates of mortgage loans offered to

African Americans and Caucasians, even when income and credit risk were taken

into consideration. Compared to their otherwise similarly-situated Caucasian

counterparts, African Americans were 31-34% more likely to receive higher rate

fixed-rate loans and 6-15% more likely to receive adjustable-rate loans.” Gruenstein,

Bocian, Ernst and Li, Unfair Lending: The Effect of Race and Ethnicity on the Price

of Subprime Mortgages (May 31, 2006).

          44.    Similarly, in December 2006, the Consumer Federation of America

(“CFA”) revealed the results of its extensive study of gender disparity in subprime

lending, their conclusions evident from the title of their report. See Allen J. Fishbein

& Patrick Woodall, Women are Prime Targets for Subprime Lending: Women are

Disproportionately Represented in High-Cost Mortgage Market (December 2006)

(hereinafter, “Women are Prime Targets”). 5 As the CFA found:


5
    Publicly available at http://www.consumerfed.org/pdfs/WomenPrimeTargetsStudy120606.pdf.


                                                 23
        Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 29 of 246




       Women are more likely to receive subprime mortgages than men. These
       gender disparities exist across mortgage product lines. Women with the
       highest incomes have the highest disparities relative to men with similar
       incomes than women at lower income levels. The gap is especially
       pronounced for women of color. African American and Latino women have
       the highest rates of subprime lending. Moreover, African American, and
       Latino women with the highest incomes have much higher rates of
       subprime lending than white men with similar incomes. The Consumer
       Federation of America (CFA) study found these patterns of subprime
       gender disparity exist for home purchase, refinance, and home
       improvement lending.
       Thus, the CFA concluded, among other things, that “[t]he prevalence of
       subprime loans among women borrowers diminishes their ability to fully
       utilize homeownership as a pathway to build wealth.”
Id. at 3.

       45.   The CFA’s key findings, which Plaintiffs specifically incorporate and

allege herein, include:

       • Women are more likely to receive subprime and higher-cost mortgages:
         About a third (32.0 percent) of women borrowers receive subprime
         mortgage loans of all types compared to about a quarter (24.2 percent)
         of male borrowers — making women 32 percent more likely to receive
         subprime mortgages than men. More than one in ten (10.9 percent)
         women received high-cost subprime mortgages compared to about one
         in thirteen (7.7 percent) men — making women 41 percent more likely
         to receive higher-cost subprime loans with interest rates more than 5
         percentage points higher than comparable Treasury notes.

       • Women are significantly over-represented in the pool of subprime
         mortgages. Although women make up 30.0 percent of borrowers for
         mortgages of all types, they make up 38.8 percent of subprime
         borrowers — a 29.1 percent over-representation. This over-
         representation of women in the subprime mortgage pool exists for all
         types of mortgages but is especially true of refinance and home
         improvement loans which are more likely to be subprime and predatory
         mortgages.


                                        24
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 30 of 246




      • Women are more likely to receive subprime mortgages of all types
        regardless of income, and disparity between men and women increases
        as incomes rise. For purchase mortgages, women earning double the
        median income are 46.4 percent more likely to receive subprime
        mortgages than men with similar incomes. In contrast, women earning
        below the area median income are 3.3 percent more likely to receive
        subprime mortgages. Women earning between the median and twice the
        median income are 28.1 percent more likely to receive subprime
        purchase mortgages than men.

      • Women of color are the most likely to receive subprime loans and white
        men are the least likely to receive subprime loans at every income level
        and the gap grows with income. African American women earning
        below the area median income are nearly two and a half times more
        likely to receive a subprime purchase mortgage than white men and
        Latino women earning below the area median are nearly twice as likely
        to receive subprime purchase mortgages as white men. The gap is much
        higher at incomes above twice the area median income. Upper income
        African American women are nearly five times more likely to receive
        subprime purchase mortgages than upper income white men and upper
        income Latino women are nearly four times more likely to receive
        subprime loans than upper income white men.

      • Women are more likely to receive subprime mortgages than men of the
        same race and women of color are much more likely to receive subprime
        mortgages than white men. For purchase mortgages, African American
        women were 5.7 percent more likely than African American men to
        receive subprime mortgages; Latino women were 12.7 percent more
        likely than Latino men to receive subprime mortgages; and white
        women were 25.8 percent more likely to receive subprime purchase
        mortgages than white men. African American women were 256.1
        percent more likely to receive subprime purchase mortgages than white
        men and Latino women were 177.4 percent more likely to receive
        subprime mortgages than white men.
B.    Congress Found that Predatory and Discriminatory Lending Caused
      the Foreclosure Crisis
      46.   According to Congressional findings, the foreclosure crisis throughout

the United States, and within Plaintiffs’ neighborhoods and communities leading up

                                       25
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 31 of 246




to the current period, resulted from the predatory lending activities of the mortgage

industry, particularly the predatory and discriminatory lending activities of

Defendants (and others) that Plaintiffs allege herein. Department of Housing and

Urban Development, Report to Congress on the Root Causes of the Foreclosure

Crisis (January 2010) (hereinafter, the “Root Causes Report”).

      47.    As explained in the Root Causes Report, housing prices escalated after

2003, and “lenders began offering new mortgage products intended to stretch

borrowers’ ability to afford ever more expensive homes as a means of keeping loan

origination volumes high.” Root Causes Report, Executive Summary at ix.

      48.    The foreclosure crisis was “driven by the very design of the loans at

issue. The loan products at the heart of the crisis were structured in a way that made

widespread failure virtually inevitable.” E. Harnick, The Crisis In Housing and

Housing Finance: What Caused It? What Didn’t? What’s Next?, 31 Western New

England L. Rev. 625, 628 (2009).

      49.    Nationwide, between 2001 and 2006:

      • Adjustable rate mortgages as a share of total subprime loans originated
        increased from about 73 percent to more than 91 percent;

      • The share of loans originated for borrowers unable to verify information
        about employment, income, or other credit-related information (“low-
        documentation” or “no-documentation” loans) jumped from more than
        28 percent to more than 50 percent; and




                                         26
         Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 32 of 246




      • The share of ARM originations on which borrowers paid interest only,
        with nothing going to repay principal, increased from zero to more than
        22 percent.
See Economic Impact on Wealth, Property Values and Tax Revenues, and How We

Got Here, Report & Recommendations by Majority Staff of Joint Economic

Committee (October 25, 2007).

      50.     The Government Accountability Office (“GAO”) has reported that

“[m]ortgages originated from 2004 through 2007 accounted for the majority of

troubled loans.” Statement of William B. Shear, Director Financial Markets and

Community Investment, Testimony Before the Joint Economic Committee U.S.

Congress, HOME MORTGAGES Recent Performance of Non-prime Loans

Highlights the Potential for Additional Foreclosures, GAO-09-922T, at 5 (July 28,

2009):

      Of the active subprime loans originated from 2000 through 2007, 92
      percent of those that were seriously delinquent as of March 31, 2009, were
      from those four cohorts [year-groups]. Furthermore, loans from those
      cohorts made up 71 percent of the subprime mortgages that had completed
      the foreclosure process. This pattern was even more pronounced in the Alt-
      A market. Among active Alt-A loans, almost all (98 percent) of the loans
      that were seriously delinquent as of March 31, 2009, were from the 2004
      through 2007 cohorts. Likewise, 93 percent of the loans that had completed
      the foreclosure process as of that date were from those cohorts.

      Cumulative foreclosure rates show that the percentage of mortgages
      completing the foreclosure process increased for each successive loan
      cohort . . . . Within 2 years of loan origination, 2 percent of the subprime
      loans originated in 2004 had completed the foreclosure process, compared
      with 3 percent of the 2005 cohort, 6 percent of the 2006 cohort, and 8
      percent of the 2007 cohort. Within 3 years of loan origination, 5 percent of


                                        27
         Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 33 of 246




         the 2004 cohort had completed the foreclosure process, compared with 8
         percent and 16 percent of the 2005 and 2006 cohorts, respectively. The
         trend was similar for Alt-A loans, although Alt-A loans foreclosed at a
         slower rate than subprime loans. For example, within 3 years of origination,
         1 percent of Alt-A loans originated in 2004 had completed the foreclosure
         process, compared with 2 percent of the loans originated in 2005, and 8
         percent of the loans originated in 2006.

         51.   The Office of the Comptroller of the Currency (“OCC”) reported that

as of June 30, 2011, 28.1% of subprime and higher cost loans nationwide were

seriously delinquent or in foreclosure as compared to only 5.5% of prime loans.

Thus, these loans were more than five times more likely to be seriously delinquent

or in foreclosure than prime loans. The OCC subsequently reported in June 2013

that while only 2.5% of prime mortgages were considered seriously delinquent, 8.9%

and 15.4% of ALT-A and subprime mortgages loans, respectively, were considered

seriously delinquent, reflecting a continuing, massive disparity in such delinquency

rates.

         52.   Defendants were among the largest originators and/or purchasers,

funders, and securitizers of ARM loans and other predatory non-prime and higher

cost mortgage loan products in the United States.

         53.   “The leading cause of the problem was the characteristics of the market

and mortgage products sold, rather than the characteristics of the borrowers who

received those products.” Joint Congressional Economic Committee, Statement of




                                           28
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 34 of 246




Keith S. Ernst, Center for Responsible Lending, Current Trends in Foreclosure and

What More Can be Done to Prevent Them (July 28, 2009) (“Ernst Testimony”). 6

       54.    As noted in a study of mortgage loan originations between 2004 and

2008 issued by the Center for Responsible Lending, “[l]oan characteristics and

foreclosures are strongly linked . . . . Loans originated by brokers, hybrid adjustable-

rate mortgages (“ARMs,” such as 2/28s), option ARMs, loans with prepayment

penalties, and loans with high interest rates (a proxy for subprime mortgages) all

have much higher rates of completed foreclosures and are more likely to be seriously

delinquent.” D. Gruenstein, Bocian, W. Li, C. Reid & R. Quercia, Lost Ground,

2011: Disparities in Mortgage Lending and Foreclosures (November 2011)

(hereinafter the “Lost Ground Report”). Congress has determined that “the incidence

of early payment defaults among these loans suggests that much of their poor

performance may be related to lax underwriting that allowed borrowers to take on

monthly payments that were unaffordable even before interest rate resets occurred.”

Root Causes Report at 9.

       55.    Congress found that the foreclosure crisis was “unusual in that general

economic weakness did not play a significant role in producing delinquencies and

foreclosures in most market areas — at least not initially.” Root Causes Report at



6
 https://www.jec.senate.gov/reports/111th%20Congress/Current%20Trends%20in%20Foreclosures%20a
nd%20What%20More%20Can%20Be%20Done%20to%20Prevent%20Them%20(1856).pdf, at 121.


                                             29
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 35 of 246




29. Instead, as further alleged below, it was the predatory lending practices of

Defendants and other industry participants — combined with the related credit risk,

deteriorating performance, and lack of transparency in the mortgage loan assets

pooled in mortgage-backed securities — that de-stabilized U.S. and global credit

markets and, in turn, brought down the economy and increased unemployment. This

in turn led to more mortgage loan delinquencies, defaults, foreclosures, and

vacancies, all as a result of Defendants’ predatory and discriminatory lending

practices to begin with.

      56.    Simply put, mortgage loans made to minorities pursuant to the CRA

and the affordable housing goals of Fannie Mae and Freddie Mac were not a cause

of the foreclosure crisis. As explained in the Lost Ground Report:

      Our study provides further support for the key role played by loan products
      in driving foreclosures. Specific populations that received higher-risk
      products — regardless of income and credit status — were more likely to
      lose their homes. While some blame the subprime disaster on policies
      designed to expand access to mortgage credit, such as the Community
      Reinvestment Act (CRA) and the affordable housing goals of Fannie Mae
      and Freddie Mac (the government-sponsored enterprises, or GSEs), the
      facts undercut these claims. Rather, dangerous products, aggressive
      marketing, and poor loan underwriting were major drivers of foreclosures
      in the subprime market.

      57.    Concentrations of the type of higher cost and subprime loans at issue in

this litigation that were disproportionately made in minority communities by

Defendants (among other industry participants) have been found to be the cause of

the foreclosure crisis with the highest correlation to foreclosures among the other


                                         30
           Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 36 of 246




two major contributing factors such as the drop in real estate prices and economic

collapse, see Jacob S. Rugh and Douglas S. Massey, Racial Segregation and the

America Foreclosure Crisis, 75(5) Amer. Sociol. Rev. 629 (2010),7 both of which

Plaintiffs allege below were caused in the first instance by Defendants’ and other

industry participants’ discriminatory and predatory equity stripping practices

(including loan making, securitization, servicing, and foreclosure activity).

          58.     Indeed, economists at the University of Michigan and elsewhere have

found that the high rates of early delinquency and default, which led to the housing

market crash, were caused by a deterioration in Defendants’ and other lenders’ credit

characteristics.

          59.     Although previously known to, or reasonably foreseen by, Defendants,

the default risk inherent in the non-prime mortgage loan products originated and/or

funded by Defendants (and other industry participants) began to materialize in the

first half of 2006 when delinquency rates on such mortgage loan products began

increasing rapidly, particularly for borrowers of adjustable rate products (the

overwhelming majority of mortgage loan products at issue herein that were

originated during the relevant time period) who began facing “payment shock” due

to higher monthly payments as the interest rates adjusted pursuant to the loan terms.




7
    Available at http://www.asanet.org/images/journals/docs/pdf/asr/Oct10ASRFeature.pdf.


                                                   31
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 37 of 246




At this point in time, U.S. unemployment rates were low and home values were near

their highest levels.

      60.    The foreclosure crisis was known (or at least foreseeable) to Defendants

due to the increased risk of default inherent in the non-prime mortgage loan products

they originated, funded, securitized, and/or serviced. See Ernst Testimony. These

products included the “high cost,” higher cost, subprime, and other non-prime loan

products that Defendants discriminatorily sold to minority borrowers that are at issue

here. Indeed, Defendants further increased the likelihood of delinquencies, defaults,

vacancies, and eventual foreclosures by steering borrowers to “low-doc” or “no-doc”

loans (no verification of employment, income, or other credit-related information)

and “interest only” ARM products, which accounted for more than 50% and 22%,

respectively, of all subprime ARM originations by 2006.

      61.    Defendant Wachovia also created and marketed to minorities a

particularly toxic product known as the Pick-A-Pay loan, that provided a variety of

payment options at the borrower’s choice, including a negatively amortizing

minimum monthly payment option that caused the outstanding loan balance, and

therefore accrued interest, to increase over time, stripping out borrower equity at an

even faster rate than other subprime loan products.

      62.    The intentional predatory equity-stripping lending activities at issue —

targeting minority borrowers and/or steering them into higher cost loans, approving


                                         32
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 38 of 246




minority borrowers for loans that they were not otherwise qualified to obtain,

inflating the loan costs and amounts to minority borrowers, and the application of

willfully lax underwriting standards — in and of themselves dramatically increased

the likelihood of mortgage loan delinquencies, defaults, foreclosures, and/or home

vacancies because those factors undermined the ability of borrowers to repay their

loan in the first place, creating a self-destructive lending cycle concentrated in

Plaintiffs’ minority communities.

      63.    Defendants and other industry participants knew full well of the likely

outcome of their predatory lending activity, particularly because of the terms of their

loan products combined with lax underwriting. During the 2004-2006 period when

more than eight million ARMs were originated, the subprime mortgage industry

(including Defendants) knew that the “[t]ypical subprime borrower had a housing-

payment-to-gross-income ratio of 40 percent” and upon initial reset of the ARM,

39% of borrowers would face a payment increase of between 25 and 50 percent,

10% of borrowers would face a payment increase of 51 to 99 percent, and15% of

borrowers would face a payment increase of 100 percent or more. See Root Causes

Report at 29. Defendants also knew that, upon the initial interest rate adjustment in

the ARM products, many typical borrowers would face payment shock and be

unable to make their mortgage payments.




                                          33
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 39 of 246




C.    The Predatory Non-Prime Mortgage Lending and Securitization
      Activities of Defendants and Other Industry Participants Led to the
      U.S. Financial Crisis

      64.    Beginning in the early 2000s, Defendants and other industry

participants followed a business model that involved pooling, packaging,

securitizing, and selling loans after they were originated — either directly, through

a broker, or by a correspondent lender — or purchased from other third-party

subprime originators to create mortgage-backed securities (“RMBS”).

      65.    The securitization transactions typically required the establishment of

a special purpose vehicle (“SPV”) or Variable Interest Entity (“VIE”) such as a trust.

When mortgage loans are made by Defendants, their brokers, or correspondent

lenders, the loans become negotiable instruments, and when assigned to a trust (or

another SPV or VIE), the trust becomes a holder in due course under the Uniform

Commercial Code. As described in detail below, although the loans were sold and

securitized, Defendants frequently retained all the lucrative servicing rights as

additional revenue streams. Sometimes a tracking number from the Mortgage

Electronic Registration Systems (“MERS®”) was assigned to the loan.

      66.    As delinquencies on the non-prime loans that had been securitized

escalated, RMBS investors began demanding that non-performing subprime and

higher cost mortgage loans be repurchased by the financial institutions, like

Defendants, that had pooled, securitized, and sold them. Between the first and third



                                         34
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 40 of 246




quarters of 2006, demands for loan repurchases tripled within the industry, including

demands that Defendants repurchase the non-performing loans they securitized.

Rapidly increasing loan delinquency rates, repurchase demands, and the associated

risk at financial institutions, including Defendants, set the financial crisis in motion.

      67.    By February 2007, industry-wide increases in subprime defaults had

become widely known, and the cost of insuring pools of mortgages — particularly

home equity loans — began increasing. Through the second quarter of 2007,

delinquency rates were exploding beyond anything the mortgage lending industry

had ever experienced, causing the demand for securitizations and related structured

finance products to dry up. Simultaneously, unfavorable news of large losses, margin

calls, and downgrades at financial institutions related to subprime and higher cost

lending became pervasive.

      68.    By the summer of 2007, banking regulators and investors understood

that the risk in RMBS and other structured finance products relating to the subprime

and higher cost loan products issued by Defendants (and other industry participants)

was far greater than the market had previously been led to believe. This directly led

to three distinct illiquidity waves.

      69.    The first illiquidity wave began on August 9, 2007 when LIBOR rates

spiked as liquidity plummeted and the default risk of financial institutions rose

because of concerns over large financial institutions’ exposure to counterparty credit


                                           35
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 41 of 246




risk and their own lending risk as a result of both their securitizations and the high-

risk mortgage loans underlying them.

      70.    Throughout this period, mortgage delinquency rates continued to

increase rapidly as funding for mortgage lending activity dried up and shut down,

driving home prices lower. As home prices fell, much of the remaining equity

borrowers had was eliminated because loan amounts exceeded actual home values.

These elements — which Defendants created with their predatory and discriminatory

activities in the first place — continued to create a downward spiral in home prices

and a more rapid increase in loan delinquencies.

      71.    In January and February 2008, large financial institutions reported

numerous asset write-downs relating to their subprime losses during 2007.

Throughout the spring and summer of 2008, the mounting losses at financial

institutions led to a full-blown liquidity crisis in which financial institutions would

not lend funds to each other for fear of the unknown levels of loss exposure with any

counterparties.

      72.    In the fall of 2008, the U.S. and global credit markets froze — leading

to a much greater financial crisis — when regulators, investors, and other market

participants realized the full extent of the credit losses, counterparty risk, and default

risk on the subprime and higher-cost mortgage loans underlying RMBS and other

securitized debt instruments was unknown and such an unknown level of risk had


                                           36
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 42 of 246




infected a wide swath of other investment market segments as well as U.S and global

financial institutions.

       73.    It was not until June 2008 that unemployment levels in the U.S. first

began to rise as foreclosure rates began to explode. In other words, an increase in

unemployment rates did not cause the foreclosure crisis. Instead, increasing

unemployment occurred as a result of the financial and economic crisis, which the

predatory and discriminatory lending and securitization activities of Defendants (and

other industry participants) caused. That economic crisis, and the increase in

unemployment, further exacerbated the foreclosure crisis that had resulted from the

predatory and higher cost terms of the mortgage loan products themselves and the

willfully shoddy way they were underwritten.

       74.    The Senate Permanent Subcommittee on Investigations (“SPSI”) found

that financial institutions like Defendants “were not the victims of the financial

crisis.” Wall Street And The Financial Crisis: Anatomy of a Financial Collapse,

Majority and Minority Staff Report (April 13, 2011) at 4. Instead, the “billions of

dollars in high risk, poor quality home loans” that they originated, sold, and

securitized and their “unacceptable lending and securitization practices” were “the

fuel that ignited the financial crisis.” Id.

       75.    According to a report from the Financial Crisis Inquiry Commission

(“FCIC”), “[s]ecuritization and subprime originations grew hand in hand” as “[t]he


                                               37
          Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 43 of 246




non-prime mortgage securitization process created a pipeline through which risky

mortgages were conveyed and sold throughout the financial system. This pipeline

was essential to the origination of the burgeoning numbers of high-risk mortgages.”

Financial Crisis Inquiry Commission, Final Report of the National Commission on

the Causes of the Financial and Economic Crisis in the United States (January 2011)

(“FCIC Report”) at 70, 125.8 The FCIC concluded that “firms securitizing mortgages

failed to perform adequate due diligence on the mortgages they purchased and at

times knowingly waived compliance with underwriting standards. . . . These

problems appear to have been significant.” FCIC Report, at 187.

         76.     In sum, Defendants’ predatory subprime mortgage lending (as well as

the predatory lending of other industry participants), along with their attempt to

conceal and shift the risk of their activities, ultimately caused the financial crisis,

economic downturn, and increased unemployment rates, all further exacerbating the

foreclosure crisis resulting from the original predatory lending activities and thereby

exacerbating the injuries to Plaintiffs. Defendants cannot rely on general claims of

economic downturn or borrower job losses as intervening causes of the defaults and

foreclosures occurring in Plaintiffs’ communities on predatory and discriminatory

mortgage loans for which Defendants are responsible.




8
    Available at http://www.gpo.gov/fdsys/pkg/GPO-FCIC/pdf/GPO-FCIC.pdf.


                                                38
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 44 of 246




D.    The Foreclosure Crisis Has Disparately Impacted Minorities
      Nationwide

      77.    As the direct result of the terms of the mortgage loan products

Defendants and other industry participants disproportionately sold to them, minority

borrowers nationwide (and those who reside in Plaintiffs’ communities and

neighborhoods) paid materially higher monthly mortgage payments, on higher loan

balances, than similarly-situated Caucasian borrowers and face higher rates of

mortgage loan delinquencies, defaults, foreclosures, and/or home vacancies on loans

for which Defendants are responsible. For example, minority borrowers (both

racial/ethnic and women) steered into or receiving higher cost loans may pay

hundreds of dollars more each month in mortgage payments than a similarly situated

borrower who has obtained a conforming loan at market interest rates. As a result,

minority borrowers also face higher foreclosure rates. See Lost Ground Report.

      78.    Numerous publicly available studies by reputable industry watchdog

groups have found that the foreclosure crisis has hit African American and Hispanic

neighborhoods and homeowners across the country disproportionately harder than

nonminority homeowners and that this is the result of predatory and discriminatory

lending activity.

      79.    The percentage of delinquent loans, loans in the foreclosure process,

and loans already foreclosed on, increases in direct relationship to increased

concentrations of minorities in neighborhoods within Plaintiffs’ communities. For


                                        39
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 45 of 246




example, according to the Lost Ground Report, although 51.3% of loan originations

within the Atlanta, Georgia metropolitan statistical area (“MSA”) between 2004 and

2008 were to Nonminority borrowers (25% were made to African Americans and

4.7% to Latinos), Nonminority borrowers faced only about 6.5% of the total number

of completed foreclosures and 6.5% of the total number of seriously delinquent loans

(i.e., future foreclosures at the time).

       80.    Other conclusions and findings of the Lost Ground Report, which

Plaintiffs specifically incorporate and allege herein include:

       • “African American and Latino borrowers are almost twice as likely to
         have been impacted by the crisis. Approximately one quarter of all
         Latino and African American borrowers have lost their home to
         foreclosure or are seriously delinquent, compared to just under 12
         percent for white borrowers.”

       • “Racial and ethnic differences in foreclosure rates persist even after
         accounting for differences in borrower incomes. Racial and ethnic
         disparities in foreclosure rates cannot be explained by income, since
         disparities persist even among higher-income groups. For example,
         approximately 10 percent of higher-income African American
         borrowers and 15 percent of higher-income Latino borrowers have lost
         their home to foreclosure, compared with 4.6 percent of higher income
         non-Hispanic white borrowers. Overall, low- and moderate-income
         African Americans and middle- and higher-income Latinos have
         experienced the highest foreclosure rates.”

       • “Loan type and race and ethnicity are strongly linked. African
         Americans and Latinos were much more likely to receive high interest
         rate (subprime) loans and loans with features that are associated with
         higher foreclosures, specifically prepayment penalties and hybrid or
         option ARMs. These disparities were evident even comparing
         borrowers within the same credit score ranges. In fact, the disparities
         were especially pronounced for borrowers with higher credit scores. For


                                           40
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 46 of 246




            example, among borrowers with a FICO score of over 660 (indicating
            good credit), African Americans and Latinos received a high interest
            rate loan more than three times as often as white borrowers.”

      • “Impacts vary by neighborhood. Low- and moderate-income
        neighborhoods and neighborhoods with high concentrations of minority
        residents have been hit especially hard by the foreclosure crisis. Nearly
        25 percent of loans in low-income neighborhoods and 20 percent of
        loans in high-minority neighborhoods have been foreclosed upon or are
        seriously delinquent, with significant implications for the long-term
        economic viability of these communities.”

      • “Foreclosures have ramifications that extend beyond the families who
        lose their homes. Communities with high concentrations of foreclosures
        lose tax revenue and incur the financial and non-financial costs of
        abandoned properties and neighborhood blight.”

      • “[L]ow-income neighborhoods in other cities . . . have completed
        foreclosure rates of over 20 percent. Such high levels of concentrated
        foreclosures will place a significant burden on these neighborhoods and
        also the wider communities, which, without substantial interventions,
        will almost certainly suffer reduced revenues for vital city services,
        higher rates of crime, and myriad other adverse effects.”
      81.      Similarly, other studies have found that women have been adversely

impacted by the foreclosure crisis as they have received a disproportionate number

of subprime loans as compared to men:

      Single women, particularly women of color, represent one of the largest
      groups of homeowners affected by mortgage strain. Single women
      experience higher rates of subprime lending than their male peers, even
      when controlling for risk factors such as credit, income, and neighborhood
      location. Despite having higher credit scores, single female homeowners
      are overrepresented among subprime mortgage holders by 29.1 percent,
      and African American women in particular are 256 percent more likely to
      have a subprime mortgage than a white man with the same financial profile.
      The overrepresentation of single women in the subprime lending pool
      cannot be explained by assets, property location, or market conditions.
      Rather, they were targeted.

                                         41
           Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 47 of 246




Amy Castro Baker, Eroding the Wealth of Women: Gender and the Subprime

Foreclosure Crisis, 88 Social Service Rev. 1, at 59-91 (Chicago Univ. Press, March

2014), (internal citations removed, emphasis added). 9

          82.     The reasons for, and impact of, this discrimination against women are

further explained as follows:

          Several dynamics drove the likeliness that women, particularly women of
          color, would end up in the subprime pool. First, the overtly racist redlining
          practices during era I [1930s-1970s] contributed to the development of
          highly segregated neighborhoods that were entirely locked out of home
          ownership and upward mobility. This accumulated disadvantage severely
          inhibited the accrual of assets among people of color, whose households
          are predominately headed by women. Second, the deregulation of markets
          and the associated development of securitization flipped the profit
          motivator for brokers, who could shift the risk of a subprime mortgage
          onto the borrower and into the secondary mortgage market. Since
          originators no longer held the mortgages and instead acted as middlemen
          between investors and borrowers, they could legally extract wealth and
          equity out of borrowers with little to no consequence. . . . Simultaneously,
          many middle- and low-income Americans, particularly women, have been
          relying on debt to finance everyday consumption as incomes have not kept
          pace with the costs of living. . . . In short, the lending disparities of the past
          situated women and people of color at risk for dangerous products in the
          present. Subprime loans were once lauded as a new vehicle for upward
          mobility among women, people of color, and previously redlined
          neighborhoods. Instead, they extracted wealth from vulnerable
          populations into the secondary mortgage market, benefiting investors at
          the expense of borrowers and effectively stifling progress toward gender
          equity.
Id. at 82-83 (emphasis added).




9
    Available at http://amycastrobaker.files.wordpress.com/ 2014/01/675391-3.pdf.


                                                    42
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 48 of 246




       DEFENDANTS’ DISCRIMINATORY ACTIONS AND OTHER
                    WRONGFUL CONDUCT
A.    Residential Mortgage-Backed Securities

      83.    As described above, the mortgage lending practices of Defendants and

other industry participants that are at issue here are unlike the lending activities of

traditional mortgage lenders, such as savings and loan institutions or community

banks. Traditional mortgage lenders typically earn income from the difference

between the cost of borrowing the money they lend, and the interest paid by the

mortgagor (borrower) over the life of the mortgage loan. Because they hold the

mortgage loans they originate until the loans are repaid over time, traditional

mortgage lenders are concerned with proper loan underwriting, supported asset

values, and borrower ability to repay the loan over the life of the loan.

      84.    In contrast, Defendants’ non-prime residential mortgage loan business

model involved the development and origination or funding of riskier and costlier

mortgage loan products that were designed to generate much more income than

traditional loans and enable Defendants to re-allocate and reuse their capital

repeatedly, while passing the risk of loss on the loans to others by pooling,

securitizing, and selling them to investors.

      85.    The securitization process described above enables the assignee of the

loan (e.g., the trust and trustee) to hold the note and enforce it without being subject

to many of the defenses the borrower would have had against the original lender,


                                          43
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 49 of 246




effectively cleansing the note of direct predatory lending claims, and obfuscating the

ownership of the loan. At the same time, the risk of loss on the underlying mortgage

loans passes to the trust — and ultimately onto its private or public investors who

purchase the RMBS the trust issues.

      86.    Because mortgage borrowers effectively lose their rights with the

holder in due course to raise the initial act of the loan originator’s predatory or

discriminatory lending as a defense to foreclosure, Defendants and other industry

participants were able to lend with deliberate indifference as to legality or propriety

of the underlying loan origination and in fact were incentivized to engage in such

misconduct through the securitization process.

      87.    Moreover, unlike traditional mortgage lenders, Defendants’ business

model extracts as much value as possible from the equity in the residential real estate

asset underlying the mortgage loan over the life of the loan. To generate the

maximum income possible, Defendants’ non-prime mortgage lending and funding

operations were primarily concerned with making as many purchase money,

refinance, and home equity loans as possible, at the highest interest rates possible,

with the most upfront origination fees possible, and at the maximum loan values

possible. On many loans, Defendants also incorporated loan prepayment and early

repayment penalties — at an average of $5,300 per loan according to the Center for




                                          44
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 50 of 246




Responsible Lending — making it prohibitively costly for borrowers to refinance

their loans with another lender.

      88.    Through the ongoing vertically-integrated corporate policies, practices,

processes, and/or procedures further alleged below, Defendants have engaged and

are engaging in a continuing nationwide discriminatory housing practice of equity

stripping involving a variety of interrelated business operations that: (i) originate,

purchase, or otherwise acquire first lien and second lien “high cost,” higher cost,

subprime, non-prime, ALT-A, and other non-conforming or conforming residential

home mortgage loans (collectively referred to as “non-prime” loans) to FHA

protected borrowers on less favorable terms than those offered to similarly situated

non-minority borrowers; (ii) pool, securitize, sell, and retain certain interests in the

loans through residential mortgage backed securities; and (iii) service the loans until

they default, including foreclosure activity on defaulted loans.

      89.    While the terms of the non-prime mortgage loan products Defendants

directly originated or funded at issue here made those loans predatory in and of

themselves, Defendants’ (and their correspondent lenders’) mortgage pricing,

compensation, and underwriting practices, policies, and procedures, encouraged

employees and brokers to make such loans routinely in a discriminatory and a

predatory manner on the basis of the value of the underlying asset, not the borrower’s

ability to repay the loan over its life, while also making such loans at maximum loan


                                          45
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 51 of 246




to value ratios, minimum income to debt ratios, unverified or undocumented income

levels, and/or by qualifying adjustable rate loan borrowers based on their ability to

make payments based only on the initial teaser interest rates.

      90.    It was Defendants’ business practices to allow their mortgage loan

originators and mortgage brokers to place minority applicants into higher cost non-

prime loans even when those applicants qualified for a prime loan according to

Defendants’ own underwriting guidelines. To do so, Defendants intentionally placed

African American, Latino, and female borrowers into “high cost,” higher cost and

non-prime mortgage loans to a greater extent than non-minority borrowers with

similar credit qualifications. As a result, such minority borrowers disproportionately

paid, on average, tens of thousands of dollars more for a loan, and were

disproportionately subject to possible pre-payment penalties, increased risk or credit

problems, default, and foreclosure at higher rates.

      91.    Inherently necessary to the fulfillment of Defendants’ predatory and

discriminatory equity stripping schemes, Wells Fargo (and Wachovia previously)

serviced and continues to service the predatory and discriminatory loans for which

it is responsible (including the Wachovia loans) and has done so in a predatory and

discriminatory manner.

      92.    Loan servicers, like Defendants, receive a percentage of each mortgage

payment a borrower makes as compensation for handling the various administrative


                                         46
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 52 of 246




aspects of the mortgage loan payment process including, but not limited to,

collecting mortgage payments, crediting those payments to the borrowers’ loan

balance, assessing late charges, establishing escrow accounts for the payment of

taxes and insurance, making such payments when due, collecting and making the

payments to private mortgage insurance and tax collectors, and making distributions

of principal and interest to the SPVs, VIEs, or other investors who have purchased

interests in such loans through securitizations and/or RMBS.

      93.    Although the servicing fees paid on an individual loan are relatively

small — typically 0.25% (on prime loans) and 0.5% (on subprime loans) of the

outstanding principal balance of each mortgage loan each month — when added

across the millions of mortgage loans a servicer typically services, the fee revenue

is enormous. Mortgage servicers like Defendants also typically earn interest income

on the float of borrower mortgage payments to be remitted, as well as late payment

fees and other fees.

      94.    Mortgage loan servicers such as Defendants are responsible for

managing loss mitigation when a borrower becomes delinquent (e.g., collection and

work out activities) or defaults on a loan Defendants hold on their books (e.g.,

evictions, foreclosures, and management of vacant or foreclosed properties,

including property maintenance and repairs). As part of their servicing activities, and

because Defendants retained the servicing rights (the “MSRs”) — on the mortgage


                                          47
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 53 of 246




loans underlying their loan originations and purchases, Defendants are actively

involved in the entire mortgage servicing and foreclosure process and have a

continuing source of revenue and income that is very substantial.

      95.    Mortgage loan servicers such as Defendants are responsible for

managing loss mitigation when a borrower becomes delinquent (e.g., collection and

work out activities) or defaults on a loan Defendants hold on their books (e.g.,

evictions, foreclosures, and management of vacant or foreclosed properties,

including property maintenance and repairs). As part of their servicing activities, and

because Defendants retained the servicing rights (the “MSRs”) — on the mortgage

loans underlying their loan originations and purchases, Defendants are actively

involved in the entire mortgage servicing and foreclosure process and have a

continuing source of revenue and income that is very substantial.

      96.    For home mortgage loans in which Defendants have a financial interest

in addition to the servicing rights (e.g., they hold the underlying first lien loan or a

secondary loan), Defendants have an incentive not to foreclose when home prices

are low to avoid a write down of the asset. In such circumstances, the borrower may

be in default and simply vacate the property, leaving it uncared for, unprotected, and

vulnerable to vandalism and/or criminal activity, all of which increase the harm to

Plaintiffs. Indeed, when home prices are low, Defendants and other industry

participants have become increasingly willing to walk away from foreclosure —


                                          48
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 54 of 246




refusing to take ownership and possession — where the costs associated with the

foreclosure and repair of the property outweigh the financial recovery Defendants

can obtain from the foreclosure. All of this has led to a “shadow inventory” of vacant

homes that have not yet been foreclosed on which have increased Plaintiffs’

damages.

      97.    Conversely, when home prices rise, Defendants have an incentive to

initiate forecloses on defaulted loans, including loans in their shadow inventory, to

acquire the asset for a price less than or equal to the loan value and, preferably for

Defendants, less that its potential resale value. In this way, Defendants have utilized

their financial leverage and “staying power” to complete their equity stripping,

removing any opportunity for the borrower to gain back lost equity resulting from

Defendants’ predatory and discriminatory lending practices.

      98.    For loans they service but do not hold on their books, loan servicers

such as Defendants are either indifferent to borrower delinquencies, defaults, home

vacancies, or foreclosures, or actually have a financial incentive to cause borrower

delinquencies, defaults, home vacancies, or foreclosures because the sooner the

foreclosures occur, the more net income Defendants receive. This is because

servicers, like Defendants, are reimbursed for their servicing fees before any money

passes to investors in securitizations because of a foreclosure.




                                          49
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 55 of 246




      99.    Importantly, loan servicers also are paid significant ancillary fees to

provide loss mitigation services such as foreclosures (as well as late fees on overdue

mortgage payments) and, because they typically do not bear the risk of loss on the

underlying asset when they have sold it into a securitization, they have a further

incentive to maximize their servicing fees, including through the foreclosure process

itself, where Defendants have actually added upcharges to borrowers.

      100. Defendants have continued to strip equity on each outstanding

predatory and discriminatory loan at issue here and will continue to do so until the

last predatory and discriminatory mortgage loan Defendants originate, purchase, or

otherwise acquire, and/or service, has been repaid and closed or has been foreclosed

upon. Indeed, Defendants’ predatory and discriminatory loans at issue will continue

to become delinquent and be defaulted on for at least several more years, leading to

further property vacancies and foreclosures. Thus, Defendants’ discriminatory

housing practices in violation of the FHA continue to this day.

      101. In originating, funding, or purchasing, securitizing, and servicing

predatory “high cost,” higher cost, or non-prime mortgage loans, particularly those

made on a discriminatory basis, Defendants placed their own financial interests

above the best interests of their borrowers.

      102. For these reasons, Wells Fargo and Wachovia are directly responsible

for the loans they originated directly, as well as for the many loans they funded or


                                         50
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 56 of 246




purchased that were originated through their networks of affiliate and correspondent

lenders, including PNC Mortgage LLC, a joint venture Wells Fargo formed with

PNC Bank and PNC Mortgage LLC (collectively “PNC”) in mid-2005.

B.    Wells Fargo’s Financial Motivations to Engage in Their Predatory and
      Discriminatory Conduct
      103. Defendants’ continuing discriminatory and predatory practices

generate financial gains from their equity stripping scheme throughout the life of

each mortgage loan, and the continuing discriminatory and predatory practices

Defendants employed and continue to employ further these gains through each step

of their mortgage banking processes, when, e.g.:

      • originating high cost, higher cost, near-prime, subprime, ALT-A, and
        other non-conforming mortgage loans on a discriminatory basis and in
        a predatory manner or with predatory terms (that are more profitable
        than prime loans, thereby increasing assets, revenue, and income);

      • funding, purchasing, or acquiring such discriminatory and predatory
        loans through their wholesale lending and affiliated broker and
        correspondent lender network (increasing assets, revenue, and income);

      • pooling and securitizing such originated and acquired loans for sale as
        RMBS (also increasing assets, revenue, and fee income, but more
        importantly transferring the credit risk of such loans onto third party
        RMBS purchasers); and

      • creating through originations, retaining from securitizations, and/or
        purchasing lucrative MSRs on such loans (generating substantial
        assets); and

      • servicing such loans pursuant to its MSRs (generating tremendous
        revenue and fee income), including initiating, and completing forecloses
        on such loans that have defaulted (generating more income through late
        charges and ancillary fees, and ultimately stripping any existing equity,

                                        51
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 57 of 246




          as well as the borrower’s future equity from home price appreciation, in
          the foreclosure process).

      104. Indeed, as Wells Fargo explained in Note 21 to its 2002 Annual Report

to its stockholders, relevant portions of which are publicly filed with the SEC as an

exhibit to Wells Fargo’s 2002 Form 10-K (such reports hereinafter referred to as

“Annual Reports”), “We routinely originate, securitize and sell into the secondary

market mortgage loans . . . . As a result, the Company typically retains the servicing

rights and may retain other beneficial interests from the sales. These securitizations

are usually structured without recourse to the Company and without restrictions on

these retained interests. The retained interests do not contain significant credit

risks.” (Emphasis added.) Wells Fargo repeated similar statements in subsequent

Annual Reports.

      105. Over the relevant period, Wells Fargo has originated, funded, or

purchased virtually every type of non-prime mortgage loan product available in the

residential mortgage lending market, including “high cost,” higher cost, near-prime,

subprime, ALT-A, and other non-conforming residential home mortgage loans.

Such mortgage loan products have: (1) loan application requirements, underwriting

requirements or repayment terms less restrictive than traditional “prime” loans (e.g.,

interest-only loan terms, reduced documentation requirements, or balloon

payments); (2) terms not permitted in prime loans (e.g., prepayment penalties or

forced placed insurance); and/or (3) higher costs, fees, and interests’ rates than prime


                                          52
         Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 58 of 246




loans. As a result of these additional terms, costs, and risks, such loan products were

expected to, did, and continue to generate greater profits for Wells Fargo than prime

loans.

         106. The “Interagency Guidance on Subprime Lending,” jointly issued on

March 1, 1999 (“Interagency Guidance”) by the Board of Governors of the Federal

Reserve System, the Federal Deposit Insurance Corporation, the Office of the

Comptroller of the Currency, and the Office of Thrift Supervision (Defendants’

federal banking regulators) succinctly states the business rationale for lenders such

as Defendants to engage in subprime and higher cost lending activities:

         Due to their higher risk, subprime loans command higher interest rates and
         loan fees than those offered to standard risk borrowers. These loans can be
         profitable, provided the price charged by the lender is sufficient to cover
         higher loan loss rates and overhead costs related to underwriting, servicing,
         and collecting the loans. Moreover, the ability to securitize and sell
         subprime portfolios at a profit while retaining the servicing rights has made
         subprime lending attractive to a larger number of institutions, further
         increasing the number of subprime lenders and loans.

         107. To capitalize on the opportunity presented by non-prime lending, by at

least 1998, Wells Fargo and its predecessors embarked on a campaign to merge with

and acquire other banking institutions to pursue the more profitable non-prime

residential mortgage lending market. Following its merger that year with Norwest

Corporation (which itself already had significant subprime lending and servicing

operations, including through Norwest’s prior acquisition of Directors Acceptance

Corporation), the combined entity ranked first in the nation in residential mortgage


                                            53
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 59 of 246




loan originations and loan servicing operations. Wells Fargo then endeavored to

become a dominant player in the subprime lending industry through two separate

channels: Wells Fargo Home Mortgage (f/k/a Directors Acceptance Corporation)

and Wells Fargo Financial (f/k/a Norwest Financial, Inc.). The rebranded Wells

Fargo Financial primarily offered higher cost and subprime home refinance

mortgages, used for various purposes including debt consolidation, home

improvement, and cash needs. The Wells Fargo Home Mortgage division sold higher

cost and subprime mortgages through its retail storefronts and sought growth and

non-prime market penetration through an affiliated network of mortgage brokers and

correspondent lenders that included at least 140 joint ventures with smaller regional

and national banks, realty companies, and builders, enabling PNC customers to

apply for Wells Fargo mortgages through mortgage consultants based in PNC

branches, PNC Advisors’ offices, and PNC’s call center.

      108. According to a former area manager for Wells Fargo Home Mortgage

identified in a complaint in Illinois state court, the subprime division of Wells Fargo

Home Mortgage was expected to make sufficient profit to cover the fixed costs of

the rest of the bank. Indeed, managers informed employees in this division multiple

times that this was the goal. To achieve this goal, the company set a quota for the

number of subprime mortgages every area had to close. The company kept




                                          54
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 60 of 246




scorecards for managers that included the number of subprime mortgages coming

out of their area.

      109. As a result of this growth strategy, between its two subprime lending

channels — Wells Fargo Home Mortgage and Wells Fargo Financial — Wells Fargo

rapidly grew to become the eighth largest “high cost” and “subprime” mortgage

lender in the nation by 2003, with its subprime lending totaling $16.5 billion in

subprime originations that year. In 2006, Wells Fargo originated approximately

$74.2 billion in subprime loans, more than any other lender in the nation.

      110. Wells Fargo’s non-prime lending operations dramatically grew the

amount of origination fees and income it received by maximizing the volume of

mortgage loans originated, funded, or purchased, maximizing the face amount of

such loans, maximizing the interest rates and other fees charged on such loans, and

maximizing the price that purchasers of RMBS were willing to pay for such

securitized loans because they generated higher coupon interest rates. As reflected

in the chart below, over the relevant period Wells Fargo has earned tremendous

income from the net gains on its originations and sales of mortgage loans and from

its closing fees and costs earned on such mortgage loans:

 Year-end         2001         2002     2003     2004       2005   2006      2007
 Income (rounded)
 $billions        $1.4         $2.1     $3.0     $.5        $1.1   $1.1      $1.3




                                        55
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 61 of 246




 Year-end         2008         2009     2010     2011      2012    2013    2014
 Income (rounded)
 $billions        $1.2         $6.2     $6.4     $4.6      $10.3   $6.9    $3.0

 Year-end         2015         2016     2017     2018      2019
 Income (rounded)
 $billions        $4.1         $4.3     $2.9     $1.6      $2.2

      111. In addition to the income from fees generated by originating non-prime

loans or providing wholesale funding to others to originate them, Wells Fargo’s

securitization activities have generated substantial revenue and fee income through

the pooling of originated and acquired mortgage loans and the sale of residential

mortgage-backed securities that were securitized with the pools of such loans. This

practice enabled Wells Fargo to re-employ its capital continually to originate or

acquire more loans (and therefore generate more fee income).

      112. Most importantly, however, Wells Fargo retained the lucrative

residential MSR assets on the loans it originated, purchased, and securitized, while

simultaneously transferring the risk of credit losses on the underlying loans to the

purchasers of the RMBS created from the securitizations.

      113. Wells Fargo has disclosed in its financial statements publicly filed with

the Securities & Exchange Commission (“SEC”) that “[w]e have a sizeable portfolio

of MSRs. A mortgage servicing right (MSR) is the right to service a mortgage loan

— collect principal, interest, escrow amounts, etc. — for a fee. We acquire MSRs

when we keep the servicing rights after we sell or securitize the loans we have


                                        56
        Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 62 of 246




originated or when we purchase the servicing rights to mortgage loans originated by

other lenders.” Form 10-Q for the third quarter of 2006 ended September 30, 2006,

at 30.10

       114. Wells Fargo’s mortgage loan servicing operations generated and

continue to generate substantial assets and massive amounts of revenue and income.

As disclosed in Wells Fargo’s Annual Reports over the time period shown in the

chart below, although the fair value of Wells Fargo’s MSRs are subject to a variety

of assumptions (e.g., estimated loan prepayment speeds, loan life, and discount

interest rate), the growth in the fair value of its MSRs generally corresponds to Wells

Fargo’s predatory and discriminatory non-prime residential mortgage lending

activity and the resulting financial fallout from that activity (including changing pre-

payment speed and loan life estimates):

 Year-end             2001            2002      2003     2004      2005        2006   2007
 Fair Value (rounded)
 $billions            $7.4            $6.7      $8.8     $9.5      $13.7 $12.5 $16.8

 Year-end             2008 2009 2010                      2011     2012        2013    2014
 Fair Value (rounded)
 $billions            $14.7 $16.0 $14.5                   $12.6 $11.5          $15.6 $12.7

 Year-end             2015 2016                  2017     2018      2019
 Fair Value (rounded)
 $billions            $12.4 $13.0                $13.6 $14.6        $11.5



10
    Publicly available   at:   http://www.sec.gov/Archives/edgar/data/72971/    000095014906000510/
f24614e10vq.htm#123.


                                                57
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 63 of 246




      115. This growth in the fair value of Wells Fargo’s MSRs corresponds to the

increase in Wells Fargo’s annual acquisitions of MSRs from its securitizations of

residential mortgage loans over the same period (not including the approximately

$513 million of additional fair value of MSRs Wells Fargo obtained from Wachovia

in 2008):

 Year-end             2001        2002      2003     2004    2005     2006    2007
 Fair Value (rounded)
 $billions            $1.0        $1.5      $2.1     $1.4    $2.7     $4.1    $3.7

 Year-end             2008        2009     2010    2011     2012    2013     2014
 Fair Value (rounded)
 $billions            $3.5        $6.2     $4.1    $4.0     $5.2    $3.5     $1.2

 Year-end             2015        2016     2017    2018     2019
 Fair Value (rounded)
 $billions            $1.6        $2.2     $2.3    $2.0     $1.9

      116. Similarly, the peak growth in the value of Wells Fargo’s MSRs also

corresponds to the increase in MSRs Wells Fargo obtained through its origination

and purchases of residential mortgage loans over the same time period (also

reflecting the general drop off of such activity during the financial crisis to levels

not within Wells Fargo’s financial reporting materiality threshold) as follows:

 Year-end             2001        2002     2003    2004     2005    2006     2007
 Fair Value (rounded)
 $billions            $1.9        $2.4     $3.5    $1.8     $2.7    $3.9     $.8

 Year-end             2008        2009     2010    2011
 Fair Value (rounded)
 $billions            $.2         $0       $0      $0


                                         58
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 64 of 246




      117. Wells Fargo’s Annual Reports also reflect the tremendous growth in

the size of its managed residential mortgage loan servicing portfolio, peaking in

2008 at over $2.2 trillion following the peak in the predatory and discriminatory

lending at issue here:

 Year-end             2002        2003     2004    2005    2006     2007     2008
 Fair Value (rounded)
 $trillions           $.6         $.7      $.8     $1.0    $1.4     $1.6     $2.2

 Year-end             2009        2010     2011    2012    2013     2014     2015
 Fair Value (rounded)
 $trillions           $1.8        $1.8     $1.9    $1.9    $1.8     $1.8     $1.6

 Year-end             2016        2017     2018    2019
 Fair Value (rounded)
 $trillions           $1.8        $1.8     $1.9    $1.9

      118. As the chart below reflects, the growth in Wells Fargo’s MSR assets

and its managed residential mortgage loan servicing portfolio is consistent with the

tremendous annual income Wells Fargo has received, and continues to receive, from

its mortgage servicing operations:

 Year end                2001   2002     2003     2004    2005    2006     2007
 Income (rounded)
 $billions        $0.7          $1.0     $1.8     $2.1    $2.5    $3.5     $4.0

 Year end                2008   2009     2010     2011    2012    2013     2014
 Income (rounded)
 $billions               $3.9   $3.9     $4.6     $4.1    $4.0    $3.9     $4.1

 Year end                2015   2016     2017     2018    2019


                                          59
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 65 of 246




 Income (rounded)
 $billions             $3.9    $3.4      $3.4     $3.6   $3.3

      119. By 2004, Wells Fargo’s income from its mortgage servicing operations

(shown in the chart immediately above) began rapidly eclipsing the income Wells

Fargo received from the gain on sales of its mortgage originations and closing fees

(as shown in the first such chart above). This situation lasted well past 2009 when

the federal government began purchasing huge numbers of RMBS from Wells Fargo

and other subprime lenders as part of the financial industry bailout and related

economic assistance.

      120. The enormous income Wells Fargo has received and continues to

receive from its mortgage servicing operations and RMBS sales reflects both the

importance of those operations to Wells Fargo’s finances and the continuing nature

of its equity stripping scheme that is at issue here.

      121. The financial information in the above charts also reflects that, although

Wells Fargo’s non-prime lending activity peaked at the height of the subprime

mortgage lending boom and greatly subsided thereafter, Wells Fargo’s predatory and

discriminatory equity stripping scheme continues. Thus, while Wells Fargo’s focus

on “subprime” loan originations and purchases subsided by the end of 2008, Wells

Fargo’s predatory and discriminatory lending practices have continued through its

other non-prime lending, and its mortgage banking and securitization activities,



                                           60
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 66 of 246




including its sales of RMBS and its mortgage servicing, loan default, and mortgage

foreclosure related activities.

       122. Finally, the financial information in the above charts reflects that Wells

Fargo’s efforts to maximize revenue and profits from its non-prime mortgage

lending, securitization, and particularly its mortgage servicing operations were

successful and are ongoing. Indeed, over the four years between 2010 and 2013,

Wells Fargo earned a total of over $2.6 billion in late charges and ancillary fees

charged to borrowers of mortgage loans for which Wells Fargo holds the MSRs.

       123. Wells Fargo’s quarterly Form 10-Q public filing, for the second quarter

of 2014 ending June 30, 2014, disclosed that it had a total residential mortgage

servicing portfolio of approximately $1.8 trillion in loans, $341 billion of which

were owned by Wells Fargo and $1.45 trillion of which were owned by other entities

for which Wells Fargo provides servicing. 11 As Wells Fargo further disclosed in the

10-Q, as of June 30, 2014, Wells Fargo’s mortgage servicing activities generated

quarterly net servicing fee income for Wells Fargo in the amount of approximately

$1.13 billion, reflecting annualized net servicing income of approximately $4.4

billion.




11
    Publicly available at: http://www.sec.gov/Archives/edgar/data/72971/000007297114000518/
0000072971-14-000518-index.htm.


                                            61
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 67 of 246




      124. Reflecting the corresponding increases in Wells Fargo’s revenues,

income, and assets over the entire period at issue, the price of Wells Fargo’s common

stock rose tremendously over the same period, more than doubling from its year-end

1999 adjusted closing price of $13.87 per share to $39.80 per share as of September

19, 2008. As of January 1, 2020, immediately preceding the COVID-19 pandemic,

Wells Fargo’s common stock closed at $46.94.

      125.   Wells Fargo highly rewarded its top executives for the Company’s

growth during the run-up in its subprime lending activities and the associated asset

growth, revenue, and income it generated. Executive compensation at Wells Fargo

began to take off just as the company’s non-prime lending operations ramped up. In

2001, John Stumpf, then Group Executive Vice President of Community Banking,

received total annual compensation of about $1.4 million. Just one year later,

Stumpf’s annual compensation nearly tripled to over $3.6 million. In 2005, Stumpf

was promoted to President and Chief Operating Officer and collected total annual

compensation of nearly $5.4 million. Tracking the rapid increase in Wells Fargo’s

revenue, income and asset growth related to its predatory and discriminatory non-

prime mortgage lending, securitization, and loan servicing operations at issue here,

Stumpf’s annual compensation skyrocketed to peak at almost $13.8 million in 2008.

The financial benefit Wells Fargo’s Chairman, Richard M. Kovacevich, derived in

part from Wells Fargo’s predatory and discriminatory lending activities was even


                                         62
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 68 of 246




greater than Stumpf’s. In 2001, Kovacevich earned approximately $4.9 million in

total compensation. Over just one year, that nearly doubled, reaching approximately

$9.1 million in 2002. By 2007, Kovacevich’s annual compensation package from

Wells Fargo exploded to just under $30 million, nearly six times his 2001

compensation. Similarly, Mark C. Oman, Wells Fargo’s Senior Executive Vice

President in charge of Home and Consumer Finance also benefited substantially as

he watched his total compensation more than double from $2.8 million in 2001 to

over $6.4 million by 2007.

C.    Wachovia’s Financial Motivations to Engage in Its Predatory and
      Discriminatory Conduct
      126. Like Wells Fargo, and prior to its acquisition by Wells Fargo, Wachovia

and its predecessors also originated “high cost,” higher cost, subprime, ALT-A, and

other conforming and non-conforming non-prime residential home mortgage loans

through both retail and wholesale lending channels and engaged in related

securitization and loan servicing activities. As Wachovia disclosed in Note 5 to its

2005 Annual Statement, attached as exhibit 13 to its 2005 Form 10-K filed with the

SEC,” [t]he Company originates, securitizes, sells and services primarily

commercial and consumer real estate loans, student loans and auto loans. . . . In

connection with certain transactions where the Company securitizes and sells

originated or purchased loans with servicing retained, servicing assets or liabilities




                                         63
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 69 of 246




are recorded based on the relative fair value of the servicing rights on the date the

loans are sold. The Company also purchases certain servicing assets.”

      127. In 2006, Wachovia acquired Golden West, its subsidiary World

Savings Bank, and its portfolio of predatory payment option mortgage loans known

as “Pick-a-Payment” loans. Pick-a-Payment loans were non-conforming, higher

cost, subprime loans, essentially a “stated income” and “stated asset” mortgage loan

product, which included interest-only payment options and negatively amortizing,

minimum-payment-only, payment options. After acquiring Golden West and World

Savings Bank, Wachovia continued to originate, indeed push, the Pick-a-Payment

loan product on less savvy borrowers. The product became the focus of Wachovia’s

mortgage lending operations to such a degree that, by year-end 2007, it accounted

for approximately 53% of Wachovia’s entire residential mortgage loan portfolio,

with an approximate value of $120 billion.

      128. The growth in Wachovia’s managed residential mortgage loan portfolio

(i.e., its consumer real estate secured loan portfolio, as disclosed in Financial Table

7 of Wachovia’s Annual Reports), is reflected in the chart below:

 Year-end     2001 2002 2003 2004 2005       2006   2007   2008
 Fair Value
 (rounded)
 $billions    $72.5 $79.5 $80.1 $97.0 $110.3 $240.2 $250.5 *
*Consolidated with Wells Fargo




                                          64
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 70 of 246




      129. The chart below reflects Wachovia’s income from securitizing its

residential mortgage originations (i.e., its proceeds from new securitizations of

consumer real estate, as Wells Fargo disclosed in Note 5 or Note 6 to Wachovia’s

Annual Reports):

 Year-end     2001 2002 2003            2004    2005     2006     2007     2008
 Fair Value
 (rounded)
 $billions    $2.4 $2.7 $3              $3      $4.3     $0       $3.5     *
*Consolidated with Wells Fargo

      130. The chart below reflects Wachovia’s service fee income from its

residential mortgage originations (i.e., its service fees received from consumer real

estate, as Wells Fargo disclosed in Note 5 or Note 6 to Wachovia’s Annual Reports):

 Year-end      2001 2002 2003           2004     2005    2006     2007    2008
 Fair Value
 (rounded)
 $millions     $5     $1     $9         $6       $8      $0       $10      *
*Consolidated with Wells Fargo

      131. Like Wells Fargo, Wachovia generated substantial assets and income

from its mortgage origination, securitization, and loan servicing operations,

particularly those created from the Pick-A-Payment loan product and Wachovia’s

associated MSR assets. Thus, Wachovia’s efforts to maximize revenue and profits

from its non-prime mortgage lending, securitization, and mortgage servicing

operations also were very successful, as reflected in the tremendous corresponding

increase in the price of Wachovia’s common stock over the same period.


                                         65
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 71 of 246




      132. Also, like Wells Fargo, Wachovia highly rewarded its top executives

for its growth. Executive compensation at Wachovia began to take off just as the

company’s subprime and higher cost lending operations ramped up. For example,

Wachovia President, CEO and Chairman G. Kennedy Thompson saw his total

compensation increase from just under $4.9 million in 2001 to over $16.3 million in

2002, a nearly three-fold increase. By 2006, at the peak of the subprime lending

activity, Mr. Thompson’s annual compensation package peaked at over $23.8

million.

      133. By the time Wells Fargo acquired Wachovia in December 2008,

Wachovia’s Pick-A-Payment mortgage origination activity had largely subsided, but

its related and other predatory and discriminatory mortgage lending practices had

not. Indeed, Wachovia continued to service its sizeable $437 billion residential MSR

portfolio (fair value at year end 2007) that included many of the Pick-A-Payment

loans it or World Savings Bank had originated, and Wells Fargo has since sold

RMBS securitized with such loans.

      134. As a result of the merger of Wells Fargo and Wachovia, Defendant

Wells Fargo is now responsible for servicing the active residential mortgage loans

that both Wells Fargo and Wachovia retained servicing rights to. In addition to

maintaining servicing rights on many of the first lien mortgages Defendants




                                        66
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 72 of 246




originated or purchased, Defendants also serviced all second lien (e.g., home equity)

loans they originated and/or purchased.

D.    Defendants Knew, or Were Grossly Negligent or Reckless in Not
      Knowing, about the Predatory and Discriminatory Nature of Their
      Conduct

      135. At all times relevant, the highest levels of the Wells Fargo and

Wachovia Defendants’ executive management and their boards of directors were

required to know through Defendants’ own risk monitoring and control efforts, and

either knew or were reckless in not knowing, about the nature of the risk, the relative

amounts of risk, the ability to control the risk, and the potential exposure to the risk

of their non-prime mortgage lending activities. In addition, executive management

and directors were required to know about Defendants’ compliance (or lack thereof)

with federal fair lending laws and the Fair Housing Act.

      136. The Interagency Guidance, which each Defendant knew, or was

grossly negligent or reckless in not knowing, clearly warns against the predatory

lending practices Defendants committed here:

      Institutions that originate or purchase subprime loans must take special care
      to avoid violating fair lending and consumer protection laws and
      regulations. Higher fees and interest rates combined with compensation
      incentives can foster predatory pricing or discriminatory ‘steering’ of
      borrowers to subprime products for reasons other than the borrower’s
      underlying creditworthiness.

      137. Because of the inherent risk to the safety and soundness of regulated

banking institutions, the Interagency Guidance further explains that:


                                          67
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 73 of 246




      Institutions that engage in subprime lending in any significant way should
      have board-approved policies and procedures, as well as internal controls
      that identify, measure, monitor, and control these additional risks. . . . If the
      risks associated with this activity are not properly controlled, the agencies
      consider subprime lending a high-risk activity that is unsafe and unsound.

      138. Thus, at all times relevant, federal banking regulators required

Defendants to have “board-approved policies and procedures, as well as internal

controls that identify, measure, monitor, and control” the risks associated with their

subprime and higher cost lending activities, including compliance with fair lending

laws and the FHA. Defendants’ holding companies, and their operating subsidiaries,

were similarly required to maintain appropriate policies and procedures to ensure

that they identified, measured, and controlled such risks.

      139. Defendants knew, or were grossly negligent or reckless in not knowing,

from the Interagency Guidance that an appropriate risk management program

required them to “take special care to avoid violating fair lending and consumer

protection laws and regulations” because “higher fees and interest rates combined

with compensation incentives [could] foster predatory pricing or discriminatory

‘steering’ of borrowers to subprime products for reasons other than the borrower’s

underlying creditworthiness.”

      140. Defendants knew, or were grossly negligent or reckless in not knowing,

from the Interagency Guidance that their U.S. banking regulators, primarily

concerned with bank safety and soundness issues, considered the avoidance of



                                           68
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 74 of 246




predatory and discriminatory lending practices (particularly including violations of

the FHA) to be an “essential component of a well-structured risk management

program for subprime lenders,” such as Defendants here, given the operating,

compliance and legal risks involved. Indeed, at that time U.S. banking regulators

were focused on the risks of abusive lending practices such as equity stripping,

incorporating pricing terms that far exceeded the true risk of the loan, loan flipping,

and one-way referral practices within a multi-subsidiary organization.

      141. Because Defendants core customers for their non-prime loan products

(including Wachovia’s Pick-A-Payment loans) are disproportionately the types of

customers protected by the FHA — ethnic minority borrowers typically living in

urban areas who have less access to traditional credit, limited credit histories, lower

incomes, and homes with lower values but greater untapped equity, and single

female borrowers with lower incomes and higher personal debt to income ratios —

Defendants had every reason to ensure that their mortgage lending, funding,

purchasing, securitization, and servicing practices did not violate the FHA.

      142. By virtue of the loan level information they are legally required to

collect, maintain in their Loan Application Registry (“LAR”), and report to the

federal government pursuant to the Home Mortgage Disclosure Act (“HMDA”), 12

U.S.C. § 2801-10, implemented by 12 C.F.R. § 1003.1, all Defendants knew, or were

grossly negligent or reckless in not knowing, that the mortgage loan products they


                                          69
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 75 of 246




originated or funded, securitized and serviced, contained predatory terms, were

underwritten in a predatory manner, and were targeted to and/or disproportionately

impacted FHA protected minority borrowers. Such data includes loan pricing data,

location of property (by Metropolitan Statistical Area (“MSA”), state, county, and

census tract), borrower race and ethnicity, gender, borrower income, borrower credit

score, borrower debt to income ratio, loan to value ratio, and various loan terms and

features (including interest rates, adjustment periods, index rates, and penalties). In

addition, Defendants also are required to collect and maintain other specific and

necessary lending and loan underwriting data in their LAR including, but not limited

to, borrower name, the specific street-level property addresses, and the type of

documentation of borrower income provided (e.g., Full Documentation, Low

Documentation or No Documentation).

      143. Defendants collected (and have maintained and reported to their federal

regulators on Form FR HMDA-LAR) certain of this and other mortgage loan level

information covering all of the mortgage loans Defendants have made during the

relevant period at issue here.

      144. As explained in 12 C.F.R. § 1003.1, the purpose of reporting the

HMDA information Defendants are required to collect and maintain is “to provide

the public with loan data that can be used,” among other things “[t]o assist in




                                          70
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 76 of 246




identifying    possible     discriminatory     lending    patterns    and    enforcing

antidiscrimination statutes.”

      145. In addition to the HMDA required data, each Defendant creates,

electronically maintains, and utilizes other additional information on each mortgage

loan applied for and/or which Defendants purchased, sold, securitized into

mortgage-backed securities, maintained, and/or serviced at any time, all in

connection with Defendants’ loan application, loan pricing, loan underwriting, and

loan servicing activities. This data includes loan payment history, among other

things, and is maintained in electronic form in Defendants’ system of records,

particularly including Defendants’ LAR and mortgage servicing platforms.

      146. All of the foregoing loan level and loan servicing data that Defendants

(and all other banking institutions) collect and maintain in electronic form is critical

to Defendants’ day-to-day business operations in recording, tracking, and

monitoring each of the mortgage loans they make, fund, purchase, and/or service,

the disposition of those loans, and Defendants’ monitoring, evaluation, and financial

analysis of Defendants’ entire mortgage lending and servicing operations including

through their respective:

      • legally required Management Information Systems, risk management
        and control functions, internal control and compliance functions, and
        related board level reporting activities; and

      • analytical decisions, and analytical decision-making tools, applications,
        models, and data regarding, among other things

                                          71
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 77 of 246




         o mortgage loan marketing (originations and wholesale);
         o credit risk scoring and risk scoring overrides;
         o override monitoring;
         o mortgage loan pricing;
         o mortgage loan underwriting;
         o mortgage loan performance, prepayment, delinquency, and loss
           severity rates;
         o asset valuation;
         o compliance with covenants in securitization transactions; and
         o related management compensation decisions.

      147. Each Defendant created, maintained, and utilized such data in

connection with its analytical decision-making tools, applications, and models

regarding mortgage loan marketing (originations and wholesale), credit risk scoring,

credit risk scoring overrides, override monitoring, mortgage loan pricing, mortgage

loan underwriting, and related management compensation decisions.

      148. Each Defendant created, maintained, and utilized such data in

connection with its mortgage servicing operations.

      149. Each Defendant created, maintained, and utilized such data in

connection with its analytical decision-making tools, applications, and models

regarding mortgage loan performance, prepayment rates, delinquency rates, loss

severity rates, asset valuation, compliance with covenants in securitization

transactions, and related management compensation decisions.

      150. Each Defendant created, maintained, and utilized such data in

connection with its legally required Management Information Systems, risk




                                        72
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 78 of 246




management and control functions, internal control and compliance functions, and

related board level reporting activities.

      151. For the non-prime mortgage loans Wells Fargo funded, purchased, or

otherwise acquired from its affiliated brokers and correspondent lenders through its

institutional and wholesale business lines, the Pick-A-Payment loans Wachovia

originated directly or through its brokers, and any other mortgage loans Defendants

purchased, sold, securitized, or for which Defendants acquired MSRs, Defendants

were provided and have maintained all such loan level and loan servicing data in

electronic form. Like the data Defendants created and maintained through their own

mortgage origination activities, the data from wholesale lenders included

information about the underlying mortgage loans that had been originated, including

loan terms, underwriting characteristics, and borrower race, ethnicity, and gender

information.

      152. Thus, Defendants knew, or were grossly negligent or reckless in not

knowing, of the predatory and discriminatory nature of the non-prime mortgage

loans Defendants were purchasing, securitizing, and generating MSRs from. This is

particularly true where such loans followed Defendants’ own pricing and

underwriting policies and standards. Indeed, each of the Defendants created,

distributed to, and incentivized their employees and correspondent lenders to follow

each of the predatory and discriminatory mortgage pricing, underwriting, and loan


                                            73
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 79 of 246




servicing policies and practices as further alleged herein. As such, Defendants knew,

or were grossly negligent or reckless in not knowing, the predatory and

discriminatory contents of those policies and practices, the predatory and

discriminatory manner in which they were implemented, and the discriminatory

effect they had on FHA protected minority borrowers in Plaintiffs’ communities.

      153. As a result of their federally required risk management and control

functions, internal control and compliance functions, corporate policies, and all the

data they collected, maintained, utilized, and reported to federal regulators, each of

the Defendants knew, or was grossly negligent or reckless in not knowing, that the

mortgage loan products they originated, funded, purchased, and/or serviced

contained predatory terms, were underwritten in a predatory manner and were

targeted to and/or disproportionately made to FHA protected minority borrowers.

      154. Notwithstanding Defendants’ knowledge regarding the predatory and

discriminatory nature of their mortgage loan products and lending practices, the

illegality of those practices, the risk to the safety and soundness of their federally

insured banking operations, and the regulatory guidance warning against such

activity, Defendants nevertheless engaged in their discriminatory equity stripping

schemes (through the interrelated predatory and discriminatory mortgage lending,

securitization and loan servicing activities alleged herein) for the singular purpose




                                         74
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 80 of 246




of financial gain, placing their financial interests above the best interests of their

borrowers through, among other things, and as further alleged herein:

      • targeting marketing of mortgage loans on unfavorable terms to
        vulnerable borrowers who were unsophisticated or without access to
        traditional credit sources;

      • steering credit-worthy minority borrowers to more costly loans;

      • incorporating into mortgage loans to minority borrowers’ unreasonable
        terms, excessive fees, pre-payment penalties, and/or yield spread
        premiums to the loan broker (i.e., kickbacks) that are not related to
        borrower creditworthiness or other objective lending criteria;

      • including prepayment penalties in minority borrower mortgage loans
        that inhibit the borrower’s ability to refinance;

      • basing loan values on inflated or fraudulent appraisals of minority
        borrowers’ properties;

      • repeated refinancing of loans to minority borrowers that does not benefit
        the borrower and often jeopardizes the property (loan flipping);

      • lending to minority borrowers based on the value of the real estate asset
        collateralizing the loan, not the borrowers’ ability to repay (“equity-
        stripping”); and

      • inclusion of other loan terms and conditions in loans to minority
        borrowers that make it difficult or impossible for a borrower to reduce
        their indebtedness (such as credit, life, or other forced insurance
        policies).

      155. Indeed, following lengthy parallel investigations of Wells Fargo’s

mortgage lending practices by the OCC and the Department of Justice (“DOJ”)

commencing in 2009, DOJ sued Wells Fargo in July 2012 for violations of the FHA,

among other federal statutes, for Wells Fargo’s nationwide discriminatory and



                                         75
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 81 of 246




predatory lending activities. According to the complaint, DOJ’s investigation

involved reviewing Wells Fargo’s internal documents and non-public loan-level data

on more than 2.7 million mortgage loans that Wells Fargo originated between 2004

and 2009. See United States of America v. Wells Fargo Bank, NA, No. 1:12-cv-

01150-JDB (D.D.C. 2012) (hereinafter “DOJ Complaint”). A July 12, 2012 press

release issued by the DOJ contemporaneously with the filing of the DOJ Complaint

announced the parties had settled the lawsuit for “$184.3 million in compensation

for wholesale borrowers who were steered into subprime mortgages or who paid

higher fees and rates than white borrowers because of their race or national origin.

Wells Fargo will also provide $50 million in direct down payment assistance to

borrowers in communities around the country where the [DOJ] identified large

numbers of discrimination victims and which were hard hit by the housing crisis.”

      156. As the DOJ alleged in its Complaint (emphasis added), which

allegations Plaintiffs specifically make herein, senior Wells Fargo executives knew

of improper discriminatory steering practices that were occurring within its non-

prime mortgage origination operations but did nothing about it:

      From at least 2004 through mid-2008, Wells Fargo frequently originated
      short-term hybrid adjustable-rate mortgages (ARMs). These subprime loan
      products typically featured a relatively low nominal interest rate,
      sometimes called a “teaser” rate, for the first two or three years of the loan,
      after which the rate adjusted to a higher rate every six or twelve months.
      The most common types of short-term hybrid ARMS were “2/28” loans,
      with interest rates resetting after two years. Borrowers with 2/28 ARM
      loans often faced payment shock when the rate adjusted sharply upward.

                                          76
Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 82 of 246




Wells Fargo was aware that many of these borrowers with 2/28 ARM
loans qualified for more standard loans, such as 30-year fixed rate loans
or less risky ARMs with more favorable rates that did not carry pre-
payment penalties.

Wells Fargo had information about each borrower’s race and national
origin.
Wells Fargo also knew or had reason to know based on its own internal
monitoring and reporting that its policies of giving unguided discretion to
its loan originators was resulting in discrimination. For example, Wells
Fargo knew that its lending policies and practices encouraged the improper
placement of qualified applicants into subprime rather than prime loan
products and that its A-Paper Filter, an internal system designed to ensure
that all prime-eligible borrowers were referred to the Bank’s prime
division, was ineffective and subject to easy manipulation.

Wells Fargo’s internal documents reveal that senior officials were aware of
the numerous tactics that subprime originators employed to keep loans in
the subprime division, and that a significant percentage of borrowers were
receiving subprime loans when they could have qualified for prime loans.
Wells Fargo did not act to adequately compensate borrowers who were
victims of discrimination nor did it take effective action to change its
policies or practices to eliminate the discrimination.

It was Wells Fargo’s business practice to allow its HMCs [loan officers]
and mortgage brokers to place an applicant in a subprime loan even when
the applicant qualified for a prime loan according to Wells Fargo’s
underwriting guidelines.

Wells Fargo also gave its HMC’s and mortgage brokers originating Wells
Fargo loans discretion to request and grant exceptions to underwriting
guidelines.

These policies and practices resulted in the placement of African American
and Hispanic borrowers into subprime loans, when similarly situated white
borrowers were placed into prime loans, both on a nationwide basis and in
dozens of geographic markets across the country where Wells Fargo
originated a large volume of loans.



                                  77
Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 83 of 246




Wells Fargo’s product placement monitoring efforts, while inadequate to
remedy discriminatory practices against African American and Hispanic
borrowers through 2008, were sufficient to put it on notice of widespread
product placement disparities based on race and national origin.

Even when Wells Fargo had reason to know there were disparities based on
race and national origin, however, Wells Fargo did not act to determine the
full scope of these product placement disparities, nor did it take prompt and
effective action to eliminate those disparities.

[A]t all times relevant to this action, Wells Fargo had in place a system,
called the "A-Paper Filter" or the "Enhanced Care Filter," whose stated
purpose was ensuring that all prime-eligible borrowers were referred to the
Bank’s prime division.
The A­Paper Filter was highly susceptible to manipulation because
individual subprime loan originators were responsible for entering a
borrower’s information into the Filter.
[I]nternal Wells Fargo documents indicate that senior Wells Fargo officers
were aware that the Bank’s compensation structure incentivized loan
originators to manipulate the data they entered into the A-Paper Filter in
order to keep prime-eligible borrowers within the subprime division. Since
at least 2005, senior Wells Fargo officers were aware that this
manipulation was in fact occurring on a systematic basis but failed to take
appropriate corrective action.

In mortgage lending commission structures, loan officers typically receive
commissions in terms of "basis points’ with one basis point being
equivalent to 0.01% of the loan amount.

[A] subprime HMC lost between 25 and 130 basis points for referring a
prime-eligible borrower to the prime division rather than originating the
loan as subprime. This policy and practice created a financial incentive
for HMCs to originate loans as subprime rather than prime, even when
the applicant could have qualified for a prime loan.
Wells Fargo’s cap on the amount of total compensation that a mortgage
broker could receive on an individual loan also varied, in part, based on
whether the loan was a subprime product or a prime product. From 2004
through 2007, total broker compensation for prime loans was capped at
4.5% of the loan amount. However, total broker compensation for subprime

                                   78
Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 84 of 246




loans was capped at 5% of the total loan amount, giving brokers a financial
incentive to originate a subprime loan where possible. The higher cap
means, for example, that a broker originating a $300,000 loan could make
$1,500 more by originating the loan as subprime rather than prime.

Wells Fargo’s compensation structure provided a strong incentive for
HMCs and wholesale mortgage brokers to originate a loan as subprime,
even if the borrower could qualify for a more favorable prime loan. This
compensation structure, combined with the substantial discretion that
subprime loan originators had to qualify prime-eligible borrowers for
subprime loans, resulted in discrimination on the basis of race and national
origin against African American and Hispanic borrowers.

Subprime loan originators had the ability to enter incorrect information into
the A-Paper Filter to prevent a borrower from being identified as prime-
eligible, thereby ensuring that the loan would remain in the subprime
division. The incorrect information included but was not limited-to: (1)
stating a reduced income in order to make a borrower’s debt to income
("DTI") appear higher than it actually was; (2) omitting assets to create the
appearance that a borrower had no reserves; and (3) misstating the
borrower’s length of employment.
Subprime loan originators could also simply state that a borrower was
unable to provide income documentation when a borrower had provided,
or would have been able to provide, such documentation; reduced
documentation loans were not required to go through the A-Paper Filter
process at all.

Subprime loan originators were not prohibited from encouraging prime-
eligible borrowers to take steps that would disqualify them from receiving
prime loans, including, but not limited to: (1) encouraging borrowers to
forego providing income and/or asset documentation; and (2) encouraging
borrowers to take out additional cash or forego making a down payment,
thereby increasing the borrower’s loan-to-value ratio ("LTV").

Internal Wells Fargo documents indicate that Wells Fargo senior managers
were aware that loan originators were encouraging borrowers to take
these and other steps adverse to borrowers’ interests on a systematic basis.




                                   79
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 85 of 246




      157. Not only did senior Wells Fargo management know of the

discriminatory steering practices occurring in its subprime operations and

incentivize company loan officers and brokers to engage in such practices, but they

also took the incredible step of eliminating the very electronic processes that made

it easier for management to monitor such activity in the first place, effectively

concealing this activity at the height of the subprime lending bubble. As alleged in

the DOJ’s Complaint (emphasis added), and as Plaintiffs specifically allege here:

      Until late 2004, the A-Paper Filter was a manual, handwritten checklist that
      underwriters were required to apply to every loan originally underwritten
      in the subprime division. Wells Fargo switched to an automated
      computerized filter for approximately 15 months, and then returned to the
      manual checklist format in January 2006.
      158. Wells Fargo did not limit its improper, and illegal, loan origination

activities to its non-prime loan products, but even extended them into its HUD-

approved Fair Housing Administration mortgage loans that it originated pursuant to

the HUD Direct Endorsement Lending program. Under HUD’s mortgage insurance

programs, if a borrower defaults on their loan and the mortgage holder forecloses on

the property, HUD pays the mortgage holder the balance of the loan and assumes

ownership and possession of the property, covering the expenses in managing,

marketing, and reselling the foreclosed-upon property. This encourages lenders to

make mortgage loans to creditworthy borrowers, who might not otherwise satisfy

conventional underwriting criteria, and makes such mortgage loans valuable in the



                                        80
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 86 of 246




secondary markets for securitizations and RMBS sales because they are secured by

the full faith and credit of the United States.

      159. In October 2012, the United States sued Wells Fargo Bank for civil

fraud in United States v Wells Fargo Bank, N.A., No. 12-Cv-7527 (hereinafter, the

“HUD Complaint”), seeking recovery for its losses on the “materially deficient

mortgage loans that Wells Fargo recklessly underwrote and falsely certified were

eligible for FHA insurance.” Among other things, the HUD Complaint alleged,

which allegations Plaintiffs also specifically make herein, that:

      Wells Fargo, the largest HUD-approved Federal Housing Administration
      (“FHA”) residential mortgage lender, engaged in a regular practice of
      reckless origination and underwriting of its retail FHA loans over the
      course of more than four years, from May 2001 through October 2005, all
      the while knowing that it would not be responsible when the materially
      deficient loans went into default. Rather, as explained below, under FHA’s
      Direct Endorsement program, HUD insured the loans that Wells Fargo was
      originating. During this four-and-a-half-year period, Wells Fargo certified
      to HUD that over 100,000 retail FHA loans met HUD’s requirements for
      proper origination and underwriting, and therefore were eligible for FHA
      insurance, when the bank knew that a very substantial percentage of those
      loans - nearly half of the loans in certain months - had not been properly
      underwritten, contained unacceptable risk, and were ineligible for FHA
      insurance.

      Moreover, the extremely poor quality of Wells Fargo’s loans was a function
      of management’s nearly singular focus on increasing the volume of FHA
      originations (and the bank’s profits), rather than on the quality of the loans
      being originated. Management’s actions included hiring temporary staff to
      churn out and approve an ever-increasing quantity of FHA loans, failing to
      provide its inexperienced staff with proper training, paying improper
      bonuses to its underwriters to incentivize them to approve as many FHA
      loans as possible, and applying pressure on loan officers and underwriters
      to originate and approve more and more FHA loans as quickly as possible.


                                           81
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 87 of 246




      As a consequence of Wells Fargo’s misconduct, FHA was required to pay
      hundreds of millions of dollars in insurance claims on defaulted loans that
      the bank had falsely certified met HUD’s requirements, and thousands of
      Americans lost their homes through mortgage foreclosures across the
      country. Accordingly, the Government seeks recovery for its loss on these
      materially deficient mortgage loans that Wells Fargo recklessly underwrote
      and falsely certified were eligible for FHA insurance.

      To compound matters, from January 2002 through December 2010, Wells
      Fargo purposely violated HUD reporting requirements and kept its
      materially deficient loans a secret. Wells Fargo was well aware that HUD
      regulations required it to perform monthly reviews of its FHA loan
      portfolio and to self-report to HUD any loan that was affected by fraud or
      other serious violations. This requirement permits HUD to investigate the
      bad loans and request reimbursement or indemnification, as appropriate.
      But, although the bank generally performed the monthly loan reviews and
      internally identified over 6,000 materially deficient loans during this
      period, including over 3,000 loans that had gone into default within the first
      six months after origination (known as "Early Payment Defaults" or
      “EPDs”), it chose not to comply with its self-reporting obligation to HUD.
      160. Perhaps worse, the HUD Complaint alleged, which allegations

Plaintiffs also specifically make herein, that Wells Fargo’s management actively

concealed its knowledge of early payment defaults (a red flag of poor underwriting)

on the insured loans Wells Fargo had originated from the government:

      Prior to October 2005, Wells Fargo, the largest originator of FHA loans in
      America, did not self-report a single bad loan to HUD. Instead, the bank
      concealed its bad loans and shoddy underwriting to protect its enormous
      profits from the FHA program. And when HUD inquired about Wells
      Fargo’s self-reporting practices in 2005, the bank attempted to cover up its
      misdeeds by falsely suggesting to HUD that the bank had in fact been
      reporting bad loans. Thereafter, the bank’s self-reporting was woefully and
      purposefully inadequate, all in an effort to avoid indemnification claims
      from HUD and pushback from wholesale brokers whose materially
      deficient loans would be reported to HUD. All told, from January 1, 2002
      through December 31, 2010, Wells Fargo internally identified 6,558 loans


                                         82
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 88 of 246




      that it was required to self-report, including 3,142 Early Payment Defaults,
      but self-reported only 238 loans. As a consequence of Wells Fargo’s
      intentional failure to self-report these ineligible loans to HUD, FHA was
      required to pay hundreds of millions of dollars in insurance claims when
      the loans defaulted, with additional losses expected in the future.

      161. In connection with its purchase of Wachovia, Wells Fargo conducted

substantial due diligence regarding, and acquired, Wachovia’s residential mortgage

loan portfolio and related MSR assets. Wells Fargo had access (and eventually

possessed) all of Wachovia’s loan level information and reviewed, or should have

reviewed, such information precisely to determine the risk exposure in Wachovia’s

mortgage portfolio and MSR assets to both financial and legal/regulatory risks. As

such, Wells Fargo knew, or was grossly negligent or reckless in not knowing, of the

empirical evidence (which Plaintiffs allege below) of the discriminatory and

predatory nature of the Pick-A-Payment loans and the discriminatory way in which

both Wachovia Mortgage and World Savings Bank originated such loans.

      162. As purchaser of Wachovia, and as a result of the merger of Wachovia

into Wells Fargo, Wells Fargo is responsible for all predatory and discriminatory

conduct in which Wachovia engaged. Moreover, Wells Fargo is responsible for the

many more loans originated through their affiliate and correspondent lender

networks, including the loans PNC originated after mid-2005.

          1. In light of Defendants’ knowledge and actions alleged herein, their

             conduct reflects either a reckless indifference or willful disregard for



                                        83
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 89 of 246




             the consequences of their discriminatory housing practices, or actual

             intent to cause the harm that Plaintiffs, their communities,

             neighborhoods, and residents have suffered. As such, Plaintiffs are

             entitled to punitive or special damages.

E.    Defendants Focused their Discriminatory Conduct on Ethnic Minorities
      for Non-Prime Mortgage Loans Because Defendants Considered Them
      the Easiest Targets

      163. FHA protected ethnic minority mortgage loan borrowers were

susceptible to the intentional targeted marketing efforts of the Defendants, as well

as predatory subprime and high-cost mortgage lenders in each of the Defendants’

correspondent and wholesale lending channels. This was because, as generally

known to Defendants, such FHA protected minority borrowers traditionally: (a)

lacked access to low-cost credit; (b) lacked strong relationships with traditional

depository institutions; and/or (c) lacked adequate comparative financial

information, access to such information and/or financial sophistication, such that

they could not adequately evaluate the terms, conditions, and risks of the mortgage

loan agreements they were entering into.

      164. Because historical housing patterns and segregation had created

communities and neighborhoods of ethnic minority population concentrations —

borrowers who were typically living in urban areas, who have less access to

traditional credit, limited credit histories, lower incomes, lower credit scores and



                                        84
          Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 90 of 246




homes with lower values but, relatively untapped home equity — those communities

and neighborhoods provided an efficient means for Defendants to target potential

borrowers seeking to refinance their home loans, consolidate consumer loans, or

obtain credit for consumer spending by utilizing their existing home equity.

      165. Given the traditional lack of competitive mortgage lending availability,

the increased demand for such financing, and the concentration of that demand and

untapped home equity, Wells Fargo and Wachovia directly targeted ethnic

minorities with more profitable non-prime mortgage loan products because these

borrowers provided the quickest and easiest path — i.e., the path of least resistance

— for Defendants to originate as many loans as possible as rapidly as possible to

borrowers most likely to accept the less favorable terms of Defendants’ mortgage

loan products. Thus, in the early 2000s, Defendants increased their marketing and

lending penetration into higher ethnic minority concentrated communities across the

United States, including in Plaintiffs’ communities, where home values were

relatively lower, home prices had not appreciated as rapidly as in other market

segments (such as California), and minority borrower homes had available untapped

equity.

      166. Defendants’ predatory and discriminatory subprime and higher cost

mortgage lending and servicing is not the result of random or non-discriminatory

factors. Rather, it is the direct and intended result of Defendants’ respective business


                                          85
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 91 of 246




models, their intent to maximize corporate profits pursuant to those business models,

and the corporate policies and practices they each put in place in order to effectuate

those business models and maximize profits under them.

F.    Wells Fargo Directly Targeted Minorities for Non-Prime Mortgage
      Loan Originations and Incentivized that Conduct Through its Employee
      Compensation Scheme and Quotas

      167. As reflected in the empirical data alleged further below, Wells Fargo

targeted minority borrowers for its predatory non-prime mortgage loan products and

such borrowers were disparately impacted by such products. This was the result of

Wells Fargo’s intentional discriminatory targeting policies and practices and its

discriminatory loan pricing and underwriting policies and practices also further

alleged below.

      168. SC, a former Regional Diverse Segments Manager (“RDSM”)

employed by Wells Fargo from 1999 through 2012, confirmed that during the time

period relevant to this action Wells Fargo maintained a business unit — the “Diverse

Segments” unit — “that was specifically tasked” with increasing the number of

purchase money mortgage loans Wells Fargo made to two customer groups: (1)

ethnic minorities, including African American, Latino, and Asian borrowers,

regardless of their income and (2) low to moderate income borrowers (more typically

than not ethnic minority borrowers). According to SC, to qualify as low to moderate




                                         86
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 92 of 246




income, the prospective borrower had to have income at 80 percent or below of area

median income.

      169. As described by SC, the role of RDSMs was to support the loan

originator/lenders at Wells Fargo by building relationships with people or

organizations that would refer loans to Wells Fargo. Thus, RDSMs were

“relationship managers and partnership developers.”

      170. SC stated that all the RDSMs reported to their local regional sales

managers but also had dotted line reporting up to the Wells Fargo National Diverse

Segments Manager, enabling Wells Fargo to orchestrate its targeting of minority

mortgage borrowers. Indeed, Wells Fargo had RDSMs all over the country,

including in Chicago, Atlanta, Maryland, Arizona, California, and New York.

      171. To reach minority borrowers, RDSMs had several Wells Fargo tools

and resources available to them. Indeed, the RSDMs could access a plethora of

information on their desktops, including lists of the top five companies that made

the most mortgage loans in several categories, including low- and moderate-income

borrowers, African American borrowers, and Latino borrowers.

      172. The Diverse Segments unit maintained a central Diverse Segments

office within Wells Fargo’s Silver Spring, Maryland, offices, which produced

information for the RDSMs nationally about the minority communities they were to

target for potential borrowers. For example, SC received from the Wells Fargo


                                       87
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 93 of 246




Diverse Segments corporate headquarters maps, with color coded census tracts by

ethnicity, which showed specific neighborhoods with high concentrations of African

American or Latino borrowers. SC confirmed that all the RDSMs received similar

maps, color coded by ethnicity, for their geographic areas of their responsibility.

      173. SC explained that the RDSMs, including SC, “used the maps in a

number of different ways.” For example, the maps allowed RDSMs to “see

penetration in their markets” as to how many borrowers in the color-coded areas had

mortgage loans with Wells Fargo. Then, the RDSMs were able to decide how best

to increase the penetration of Wells Fargo’s loans within the ethnic minority

communities on which they focused. According to SC, this included whether Wells

Fargo needed to recruit account executives in these markets, advertise in those

markets, partner with realtors in those markets, partner with community

organizations, or use some combination of each of these options.

      174. Another Wells Fargo RDSM tool SC identified was a database that

detailed which local real estate brokers had the largest number of sales in particular

ethnic neighborhoods and among targeted minority populations. The RDSMs could

use that data to forge “strategic relationships” with realtors who could then

recommend or refer minority borrowers to apply for mortgage loans from Wells

Fargo. In addition, SC stated that the Wells Fargo Area Manager lender who SC

worked with had a database that showed the equity in the homes within targeted


                                         88
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 94 of 246




neighborhoods and used that data to specifically target and market refinance offers

to the targeted potential borrowers. Area Managers and account executives were

compensated for both refinances and purchase originations. SC did not use this

database because RDSMs only targeted customers for purchase money loans, not

refinances.

      175. The database of realtors was particularly useful to the Wells Fargo

lender account executives who originated the loans because they could identify and

try to partner with “the biggest producers” to gain access to those realtors’ clients.

Wells Fargo provided tools account executives could use to build partnerships with

realtors or their clients. The tools included marketing materials, “drip campaign”

materials, and trinkets such as calendars or mugs. RDSMs did less promotional

based marketing and instead offered “lunch and learns” with realtors and realtor

associations and had more direct contacts with realtors, such as taking them to lunch.

      176. RDSMs took a similar approach of direct contact and educational

programs with community groups and faith-based groups. RDSMs established

relationships with non-profit organizations, faith-based organizations, builders, and

other community-based organizations that could provide another source of minority

borrower referrals to Wells Fargo.

      177. To accomplish this, RDSMs encouraged the non-profits they sought as

referral sources, including faith-based organizations, to apply for grants from the


                                         89
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 95 of 246




Wells Fargo Foundation. Referring entities eligible for such grants included non-

profits that promoted homebuyer education, worked with third-party groups to

provide such education, or that invited RDSMs and Wells Fargo to provide such

information. During the relevant period, Wells Fargo published on its website a list

of its charitable foundation “managers” who, in many instances, are also RDSMs or

hold other positions at Wells Fargo with responsibility for minority lending. After

being approved by the Foundation to receive any grants, it was up to the discretion

of the RDSM whether to provide a grant, and in what amount, to any particular

recipient. To that end, each RDSM was given an annual budget of charitable

foundation funds, which amount Wells Fargo varied (from $65,000 to over

$300,000) based on how highly Wells Fargo valued the particular region.

      178. As SC testified, Wells Fargo provided grants to churches or other non-

profit or community organizations with the implicit understanding that the church or

organization would refer their members to Wells Fargo to apply for mortgage loans

from Wells Fargo. These churches included predominantly African American or

predominantly Latino congregations and were approached specifically to reach

African American or Latino prospective mortgage borrowers.

      179. RDSMs also provided training presentations and support to local

chapters of an association of primarily African American real estate professionals,

the National Association of Real Estate Brokers. Similarly, RDSMs forged


                                        90
         Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 96 of 246




relationships with local chapters of the National Association of Hispanic Real Estate

Professionals.

         180. In addition to the foregoing, SC explained that, to achieve their

targeting goals, RDSMs also were tasked with recruiting mortgage account

executives (i.e., loan originators) for Wells Fargo “based on their community

contacts.” For potential recruits, their community contacts, and the ability to get

minority borrowers within those communities to apply for loans with Wells Fargo

was important. While SC often recruited employees based on a combination of their

mortgage experience and community contacts, she stated that Wells Fargo hired

account executives with no previous experience in the mortgage business and based

the hiring decision on the prospective employee’s connections within a particular

ethnic community that Wells Fargo was targeting.

         181. SC also stated that Wells Fargo recruited people who had relationships

in minority communities such that the recruits could supply purchase loans from

minority borrowers. SC confirmed that some of these recruits were hired, even

though they had no mortgage experience, because their community relationships

indicated they could be successful bringing in loans to help meet minority lending

goals.

         182. To maximize originations of mortgage loans to minority borrowers,

Wells Fargo imposed on RDSMs specific goals regarding the number of mortgage


                                          91
           Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 97 of 246




loans to minorities. Wells Fargo financially incentivized RDSMs to meet those

goals. Thus, while RDSMs were paid a salary, they were also paid an “override

bonus” based entirely on the number of mortgage loans made to low- to moderate-

income borrowers and ethnic minorities. RDSMs also received bonuses based on

how many mortgage loans newly recruited account executives made to low- to

moderate-income borrowers or ethnic minority borrowers in the first year of those

new employees’ work with Wells Fargo. In addition to these positive incentives,

Wells Fargo also utilized a negative incentive approach. According to SC, Wells

Fargo published each RDSM’s performance within the Diverse Segments group,

based on their achieving loan targets to low- to moderate-income borrowers and

minority borrowers, on “one scorecard for the whole country. Everybody saw

everybody’s numbers.”

          183. Indeed, a July 20, 2011, Order to Cease and Desist and Order of

Assessment of a Civil Money Penalty Issued Upon Consent, Docket Nos. 11-094-B-

HC1, et al. (“FRB Consent Order”)12 that the Federal Reserve Board brought against

Wells Fargo and Wells Fargo Financial, confirmed that “[u]nder Financials’ sales

performance standards and incentive compensation programs, Financial sales

personnel, called ‘team members,’ were expected to sell (a) a minimum dollar



12
     Available at http://www.federalreserve.gov/newsevents/press/enforcement/enf20110720a1.pdf.




                                                   92
         Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 98 of 246




amount of loans to avoid performance improvement plans that could result in loss of

their positions with Financial, and (b) a minimum dollar amount of loans to receive

incentive compensation payments above their base salary.”

        184. While some of the loans Wells Fargo originated through its Diverse

Segments division may have qualified as Community Reinvestment Act (“CRA”)

loans, 13 most of the loans did not. Regardless, in many cases, even if they did qualify,

minority borrowers were steered to higher cost, non-prime, or less favorable

alternatives, including conforming FHA and Freddie Mac mortgage loans that Wells

Fargo could securitize and sell. Because CRA loans are low cost, the loan must be

carefully underwritten and kept on a lender’s books to qualify as a CRA loan. CRA

loans are far less profitable to lenders, they tie up the lender’s capital because they

cannot be sold or securitized. Although subject to regulatory supervision, regulators

do not force lenders to make such loans. Thus, Wells Fargo had a strong financial

interest not to make CRA loans and made very few of them.




13
   To help overcome the historical reluctance of traditional lenders to make loans in minority communities
(whether because of prejudice or lack of profit incentive) – i.e., “redlining” – the CRA, 12 U.S.C. § 2901,
was enacted by Congress in 1977 to incentivize federally regulated banks and savings and loan institutions
to make residential mortgage loans, consumer loans and commercial loans into predominantly minority
communities. Because CRA loans are low cost and properly underwritten to avoid, and prevent financial
loss to the borrower and the lender due to default, CRA loans typically have much lower default rates than
subprime or higher cost loans and certainly loans that are predatory. Thus, according to then-Comptroller
of the Currency in 2008, John C. Dugan, CRA loans were “not the culprit behind the subprime mortgage
lending abuses, or the broader credit quality issues in the marketplace.” Indeed, an extensive study of the
CRA conducted for the Federal Reserve showed that CRA did not exacerbate the foreclosure crisis in any
meaningful way.


                                                   93
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 99 of 246




      185. Other confidential witnesses who were former employees of Wells

Fargo who were cited in a complaint filed against Wells Fargo in the United States

District Court for the Southern District of Florida have confirmed that Wells Fargo

pushed more expensive FHA and Freddie Mac loans on low- to mid- income

borrowers instead of explaining the benefit of a CRA loan to a qualifying borrower.

      186. Those confidential witnesses also detailed, among other things, how

Wells Fargo targeted its predatory and discriminatory lending practices toward

predominantly African American and Latino neighborhoods. This included Wells

Fargo’s: (1) community based ethnic minority outreach programs that directly

targeted ethnic minority borrowers for non-prime loans at community organizations

and church gatherings; (2) sending only employees of color to make presentations

to predominantly African American or black churches; (3) hosting presentations

such as a “wealth building” seminars designed to promote non-prime products in

2005; and (4) refusing to allow a specific former employee to appear before a

predominantly African American audience because she was “too white.”

      187. Perhaps even more shocking, Wells Fargo utilized a computer function

that permitted its employees to customize Wells Fargo marketing materials to target

African Americans directly by choosing “African American” in a pull-down menu

of “language options,” according to a complaint filed in a separate action brought by

the Illinois Attorney General against Wells Fargo in Illinois state court.


                                          94
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 100 of 246




      188. According to the deposition testimony of a former Mortgage Consultant

Wells Fargo employed from October 2003 through December 2006 (“ABL”), Wells

Fargo trained its employees to “scrub” (i.e., review) internal Wells Fargo mortgage

data. “Scrubbing” required ABL to look for “anyone with a LTV [Loan to Value

Ratio] that had enough equity that they could pull cash out.” “Scrubbing” is how

ABL was trained to find potential borrowers for Wells Fargo’s non-prime mortgage

loans, including for cash-out refinance loans. ABL also testified that when she was

first hired, she was sent to Arizona to attend a training for mortgage consultants that

worked nationwide.

      189. ABL stated that, “in sub-prime, we needed to find people to refi.” Thus,

most of the sub-prime mortgages that ABL wrote were for refinancing existing

mortgage loans. To that end, ABL was trained to search for Wells Fargo Adjustable

Rate Mortgages (ARMs) that were set to expire. ABL also opined that Wells Fargo’s

subprime loans were “set up to fail” because they included loans for customers with

approximately a 580 credit score, with stated income who were seeking 100%

financing.

      190. At the time they originated many of the loan products at issue, funded

others to make them, and/or purchased such loans to pool and resell, Defendants all

knew or were reckless in not knowing that borrower “payment shock” — a large

increase in borrowers’ monthly mortgage payments — would result from the


                                          95
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 101 of 246




scheduled increases to the interest rate and, in the case of Pay Option ARMS, were

further magnified by negative amortization.

      191. Wells Fargo pressed upon FHA protected borrowers a revolving line of

credit secured by their homes, in many cases systematically tacking on home-

secured credit cards with high interest rates as junior mortgages that were never

requested by the borrowers. These loans harm borrowers in a number of ways: (1)

the higher interest rates on the credit lines generate high interest payments; (2) the

home-secured debts inflate borrowers’ loan to value ratios, making it more difficult

for them to refinance out of their high-cost loans; and (3) borrowers are often not

aware that these loans are secured by their homes.

      192. According to a former employee of Wells Fargo who provided a

confidential witness statement in a separate California action, Wells Fargo loan

officers would encourage customers to roll up unsecured debt into adjustable rate

mortgages, intentionally misleading the customers about the potential negative

effects of turning unsecured debt into a debt secured by the equity in their homes.

The loan officers would tell the borrowers, for example, “they’d save on their

monthly payment, and that was good, because they’d need extra money to buy some

furniture and pay moving expenses, et cetera.”

      193. As the FRB Consent Order confirmed, “in some cases, contrary to

Financials’ written policies and procedures, sales personnel marketed these loans to


                                         96
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 102 of 246




customers by representing that the debt-consolidation home mortgage refinancing

loans would improve or repair a consumer’s credit.”

      194. Although Wells Fargo’s stated policy was that its credit managers

found a “tangible benefit” to refinancing a consumer’s mortgage, that policy was not

seriously implemented or enforced, and Wells Fargo’s definition of a “tangible

benefit” was so broad as to be meaningless. According to the Center for Responsible

Lending, by Wells Fargo’s standards, a tangible benefit would exist so long as the

refinanced loan reduced a customer’s current monthly debt payments by any amount.

For example, based on this permissive definition, Wells Fargo credit managers could

charge over $17,000 in fees to refinance $10,000 in 29% interest credit card debt,

and still provide a “tangible benefit” to the borrower. Thus, under Wells Fargo’s

definition, a tangible benefit would include increasing a consumer’s mortgage

balance to pay off unsecured debts, even though the long-term cost of financing such

debt over the life of the mortgage could exceed the cost to the borrower of just

repaying the unsecured debt down more directly. Wells Fargo also included in its

definition of a “tangible benefit,” a loan refinance in which the borrower was moved

from an adjustable rate mortgage to a fixed rate mortgage, regardless of whether the

fixed rate mortgage was less advantageous for the borrower.

      195. Wells Fargo also incentivized the making of non-prime loans through

its internal referral systems in its retail operations. In these retail operations, Wells


                                           97
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 103 of 246




Fargo drew a clear line between the products prime loan officers originated and

subprime loan officers within Wells Fargo Home Mortgage’s subprime division

could originate. Wells Fargo did, however, permit loan officers on either side of the

business to refer borrowers to loan officers on the other side. This meant that prime

loan officers could refer borrowers to subprime loan officers and vice versa. As

Plaintiffs describe below, however, Wells Fargo Home Mortgage’s policies created

stronger incentives to refer borrowers from prime to subprime.

      196. Wells Fargo Home Mortgage’s compensation policy for referrals from

prime to subprime loan officers provided significant financial incentives to its prime

employees to steer borrowers into subprime mortgages, even if the borrowers could

have qualified for prime mortgages. This referral compensation policy initially split

the commissions for a subprime mortgage resulting from a referral by a prime loan

officer to a subprime loan officer 60/40, meaning the subprime loan officer received

60% of the compensation, and the prime loan officer received 40%. Later Wells

Fargo altered this policy to provide the prime loan officer a flat rate of 50 basis points

for mortgages referred to subprime loan officers that resulted in the closing and

funding of a subprime mortgage. Under both policies, prime loan officers could do

little work and still receive significant compensation for referring a borrower to a

subprime loan officer as opposed to spending the time and energy needed to originate

a typically more document-intensive prime mortgage for the borrower. Employees


                                           98
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 104 of 246




at Wells Fargo Home Mortgage predictably took advantage of this compensation

policy by steering prime borrowers into subprime mortgages. There was never a

reciprocal benefit to refer borrowers to prime loan products.

       197. Wells Fargo also compensated subprime loan officers significantly

more per loan — a maximum of 325 basis points — than prime loan officers, who

received a maximum of just 65 basis points. Subprime loan officers received 25 basis

points for referring a loan to a prime loan officer, while prime loan officers received

twice that amount — 50 basis points — for referring a loan to a subprime loan

officer.

       198. These referral policies provided virtually no incentive for subprime

loan officers to refer mortgages to prime loan officers or for prime loan officers to

accept the referrals. In fact, according to a former employee cited in a separate

Illinois state court action, it was difficult to get a prime loan officer to accept a

referral from a subprime loan officer because the prime loan officer would have to

give away too much of his or her commission to the referring subprime loan officer.

       199. The Wells Fargo Home Mortgage quota system was another

consideration for subprime loan officers in determining whether to refer a mortgage

to prime loan officers. The requirement that subprime loan officers close a certain

number of loans per month created a strong disincentive to refer loans to prime loan

officers.


                                          99
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 105 of 246




      200. Wells Fargo Home Mortgage also structured compensation for

subprime loan officers so that there was great incentive to close as many subprime

loans as possible, with the inevitable result of severely curtailing referrals to prime

mortgage loan officers. Wells Fargo tiered compensation for these employees so that

if the loan officers closed enough mortgages in a month to move to the next tier, the

loan officers would receive greater compensation per additional loan.

      201. These practices and policies in combination with Wells Fargo’s

underwriting and loan servicing policies and practices, as Plaintiffs allege below,

resulted in the discriminatory conduct alleged herein.

G.    Wachovia Targeted its Pick-A-Pay Loan Originations to FHA Protected
      Minority Borrowers

      202. The empirical data alleged below reflect that Wachovia targeted

minority borrowers for its predatory Pick-A-Payment loan product and that the

failure of the loan product itself disparately impacted minority borrowers.

      203. Wachovia’s heavy sales focus on its Pick-a-Payment product,

discriminatory loan pricing and underwriting policies and practices, and

compensation scheme — also further alleged below — all contributed to the

discriminatory manner it was targeted to and disparately minority borrowers.

According to a former Mortgage Consultant, KF, employed by Golden West

Financial and Wachovia until Wachovia was acquired by Wells Fargo in December

2008, Wachovia pushed its employees in “meeting after meeting” to sell “Pick-A-


                                         100
         Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 106 of 246




Payment” loans: “[I]t was ringing in our ears every day there.” KF stated that

Wachovia held state-wide mortgage consultant conference calls to increase the

product originations: “It was the biggest thing flying. They really pushed us to sell

it first. We were forced to push the product.” KF further testified that the borrowers

it was pushed upon “were not sophisticated enough to understand that loan. It did

not work for the people in my area. Yet we were constantly required to . . . push that

loan.”

         204. KF stated that her compensation, as well as other mortgage consultants’

compensation, was tied to sales of the Pick-A-Payment product. KF said Defendants

imposed quotas for the number of Pick-A-Payment loans she needed to originate,

and she would “get paid a whole lot more” for originating them. Thus, KF estimated

that at least 30% of all mortgages she closed in the 2007-2008 timeframe for

Wachovia were Pick-A-Payment loans. KF, however, “hated selling it. We were

forced to sell it to people that didn’t understand it — they didn’t grasp what it

meant.” KF explained that the product was mostly a refinancing tool, as opposed to

a mortgage product for home purchases and that because it had four payment options

— three of which created negative amortization, they “made the loan bigger.”

         205. While KF did not market the Pick-A-Payment loan product herself,

most of her customers were referred to her by Financial Consultants in the Wells

Fargo branches that had been trained by Wells Fargo to send potential Pick-A-


                                         101
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 107 of 246




Payment borrowers to her. In addition, KF and other Wachovia mortgage consultants

were trained on selling the product in meetings “a couple of times a month —

learning how to pick out the right customers.”

       206. KF and other mortgage consultants were trained to sell the product

specifically to customers “with a lot of debt. It was basically for people that were

struggling, for people that couldn’t make ends meet. It was packaged as a way for

people to use the equity in their homes to wipe out their debt — they could use their

homes for it. Most minorities did not have money necessarily for the home purchase,

but they had some equity in their home.” Thus, “most” of KF’s customers were

African Americans who made up a significant part of Wachovia’s core customer

base for Pick-A-Payment loans.

       207. KF believed that the Pick-A-Payment product was the reason for so

many subsequent foreclosures by Wachovia in her geographic area. KF also testified

that she did not believe that Pick-A-Payment loans were in the borrowers’ best

interests in that region.

       208. RB, a Mortgage Consultant employed by Wachovia from June 2006

and thereafter by Wells Fargo until April 2012, testified that, at its state-wide

mortgage consultant meetings, Wachovia “kept preaching” to make Pick-A-

Payment loans. In fact, RB was told at the meeting that “if they order steak, you sell

them chicken.” As explained at the meeting, mortgage consultants needed to offer


                                         102
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 108 of 246




the Pick-A-Payment loan to borrowers because if it was offered “they may buy it.”

It was like a “menu, and you’re telling them, You think you want this, and you’re

the waitress. You’re going to tell them about your specials today.”

      209. RB testified that Pick-A-Pay loans “had its place for a certain client,” a

“savvier client” with a “lot of liquid assets and knew what they were doing.” Pick-

A-Pay loans were high risk and possibly predatory for first time or less savvy

borrowers because the loan officer could determine whether to offer the borrower

the fixed rate conversion option at the time the loan was originated. If the loan officer

decided not to include the conversion option, then the borrower was never given the

option. The “loan officer was in control” of whether to offer the conversion option.

According to RB, if the conversion option was offered and the borrower chose the

conversion option, then the loan officer’s commission may have been less than if the

loan officer simply chose not to offer the conversion option.

      210. These practices and policies in and of themselves, and further in

combination with the Wachovia’s underwriting and loan servicing policies and

practices as alleged below, resulted in the discriminatory conduct alleged herein.

      211. In sum, Wells Fargo’s and Wachovia’s compensation schemes, quotas,

and various pressure tactics were used to incentivize their loan officers, managers,

brokers, and correspondent lenders to make as many non-prime loans as possible.

And to make those loans as profitable as possible, Defendants encouraged


                                          103
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 109 of 246




discretionary pricing policies and shoddy underwriting practices as Plaintiffs further

allege below, resulting in the discriminatory conduct at issue in this complaint.

H.     Defendants’ Discretionary Pricing Policies Enabled and Incentivized
       Predatory Non-Prime Mortgage Lending on a Discriminatory Basis
       Through Their Wholesale Lending and Broker Channels

       212. Defendants’ discretionary pricing policies expressly authorized and

encouraged discretionary non-prime mortgage loan origination and finance charges,

including higher interest rates, increased fees at closing, additional or add-on fees,

and/or other discretionary charges, all to maximize the profit on each non-prime

mortgage loan. These discretionary charges are collected at the time the loans are

originated and continue to be collected during the life of the loans through

Defendants’ loan servicing activities.

       213. Once a mortgage loan applicant provided their credit and financial

information to Defendants through a mortgage consultant, loan officer, mortgage

broker, or correspondent lender, Defendants performed an initial objective credit

analysis. At this point, Defendants evaluated various traditional, objective, risk-

related credit variables relating to the prospective borrower, including the

borrower’s debt-to-income (“DTI”) ratio, the borrower’s home’s loan-to-value

(“LTV”) ratio,14 the borrower’s credit bureau history, FICO scores, and other credit




14
  Loan to value ratio is one of the most important factors in assessing default risk. It is the amount
of the loan divided by the value of the home as of the date of the loan origination. The higher the

                                                104
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 110 of 246




information such as bankruptcies, automobile repossessions, prior foreclosures, and

payment histories, among other things. From these objective factors Defendants

derived a risk-based financing rate for each borrower applicant, which is referred to

in the mortgage industry as the “par rate” or the “base rate.” Defendants then

communicated the par or base rate back to the loan officer, branch manager, broker,

or correspondent lender seeking to originate the mortgage loan.

       214. Via “rate sheets” and other written communications made in

conjunction with the par rates, however, Defendants regularly communicated,

simultaneously encouraged, and automatically authorized their mortgage

consultants, loan officers, branch managers, brokers, and correspondent lenders to

mark up the par rate and impose additional discretionary or subjective charges, yield

spread premiums, and other fees and costs on non-prime mortgage loans offered to

FHA protected minority borrowers that were not based on any particular or

appropriate credit risk factor — i.e., “overages.”

       215. Defendants’ internal rate sheets for its mortgage consultants, loan

officers, and branch managers informed them of Defendants’ retail interest rates

(i.e., that already included Defendants’ own profit margins) and charges or




ratio, the less equity borrowers will have, the more likely borrowers will be to default during times
of financial hardship.




                                                105
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 111 of 246




adjustments for any risk factor or type of loan product other than a prime,

conforming 30-year fixed rate mortgage loan, where the borrower’s DTI is less than

45%, has a FICO score above 720, and the value of the home and amount of the loan

create an LTV at or below 80%.

      216. Defendants’ external rate sheets for its brokers and correspondent

lenders informed them of Defendants’ different wholesale interest rates and charges

for any risk factor or loan type and the associated profit margins for the broker or

correspondent lender, including any additional yield spread premium that they could

earn by charging the borrower interest rates higher than the Defendants’ wholesale

rates to the broker or tacking on additional origination fees and costs.

      217. Wells Fargo communicated its non-prime mortgage loan product prices

to its brokers through rate sheets available to brokers on a weekly daily basis via

email or the “Brokers First.” According to Wells Fargo’s Wholesale Pricing Policy,

Wells Fargo’s Capital Markets Group initiated price changes as a result of rate

movements. In addition, the Wholesale Pricing Group initiated price changes to

adjust profit expectations or alter competitive position.

      218. Wells Fargo and Wachovia benefitted financially from the loans they

or their brokers made at interest rates above the par rates set by its rate sheets, and

they benefitted even more if loans were made at rates above wholesale rates, which

created yield spread premiums. For those loans Defendants sold or securitized,


                                         106
         Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 112 of 246




higher interest rates meant sales at prices higher than otherwise would have been

obtained. For loans they retained, higher interest rates meant more interest income

over time and, therefore, generating greater MSR asset valuations.

         219. Defendants compensated brokers through origination fees and other

direct costs charged to the borrower, which Wells Fargo directed its closing agents

to pay to brokers out of borrowers’ funds at the loan closing. Defendants also

compensated brokers via yield spread premiums, or overages, by increasing the

amount of the interest rate on a borrower’s loan above the wholesale and par rates

Defendants charged.

         220. From approximately 1999 to 2003 Wells Fargo did not cap the amount

of fees or the rate its brokers could charge on a non-prime mortgage loan. While this

policy was in place, there was no impediment to brokers charging as much over the

rates quoted as they wanted. During the remainder of the subprime lending boom,

Wells Fargo imposed a cap on total broker compensation of brokers of 4.5% (450

basis points) of the loan amount on prime loans but allowed a higher cap of 5% (500

basis points) on non-prime loans, further incentivizing brokers to make non-prime

loans.

         221. Defendants were fully informed of all broker fees charged with respect

to each individual residential loan application presented to them. Indeed, Defendants

required brokers to disclose to the borrower all compensation and all other fees the


                                         107
        Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 113 of 246




broker expected to receive in connection with the mortgage loan on the Good Faith

Estimate, the HUD-1, and other disclosures as applicable. And the total fees brokers

charged raised the annual percentage rate on a loan above the par and wholesale rates

that Defendants provided to such brokers.

        222. Other than these caps, Wells Fargo did not establish any objective

criteria, or provide guidelines, instructions, or procedures for brokers and

correspondent lenders in its wholesale channels to follow in setting the amount of

direct fees they should charge or in determining to charge an interest rate for a loan

above that set by its rate sheet, which in turn determined the amount of YSP that

Wells Fargo would pay the broker.

        223. While Wells Fargo authorized brokers to inform prospective borrowers

of the terms and conditions under which a Wells Fargo residential loan product was

available, Wells Fargo did not require the mortgage brokers to inform the

prospective borrower of all available loan products for which the borrower qualified,

of the lowest interest rates and fees for a specific loan product, or of specific loan

products best designed to serve the interests the applicant. Upon receipt of a

completed loan application from a broker, Wells Fargo evaluated the proposed loan

using its underwriting guidelines and determined whether to originate and fund the

loan.




                                         108
          Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 114 of 246




          224. Defendants’ discretionary pricing and related compensation policies

therefore monitored, authorized, and provided financial incentives to Defendants’

loan officers, branch managers, and correspondent lenders to make subjective price

adjustments to the loans they generated.

          225. In addition, Defendants put in place the pre-payment penalties and fees

they included in many of their subprime mortgage loan products either to control the

borrowers’ refinance of the loan or to generate additional fee income when

borrowers refinanced their loans with other lenders.

          226. Defendants’ mortgage consultants, loan officers, mortgage brokers, and

correspondent lenders exercised the pricing discretion that Defendants gave them on

every non-prime mortgage loan applied for by a minority borrower and did so in a

discriminatory manner. Indeed, according to a confidential witness statement

provided by a former employee of Wells Fargo in a separate action currently pending

in California, “[s]teering was rampant,” because a higher commission was paid on

subprime loans. Regarding first-time home buying programs, the confidential

witness stated that they “were pushed heavy, heavy in lower-income neighborhoods

. . . . They steered more into subprime lending.”15

          227. According to the DOJ’s investigation, outlined in its complaint against

Wells Fargo, these disparities in total broker fees mean, for example, that in 2007,


15
     Some Wells Fargo employees referred to these types of loans as “ghetto loans.”


                                                    109
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 115 of 246




Wells Fargo charged the average prime wholesale customer borrowing $300,000

about $2,064 more in broker fees not based on borrower risk if she were African

American, and an average of about $1,251 if she were Hispanic, than the average

amount charged to a white prime wholesale customer. In specific MSAs, these

disparities in total broker fees mean that in 2007 Wells Fargo charged a prime

wholesale customer borrowing $300,000 on average about $2,937 more in broker

fees not based on borrower risk if she were African American, and an average of

about $2,187 more if she were Hispanic, than the average amount charged to a white

prime wholesale customer. These disparities in total broker fees also mean, for

example, that in 2005, Wells Fargo charged the average subprime wholesale

customer borrowing $300,000 about $1,212 more in broker fees not based on

borrower risk if she were African American than the average amount charged to a

white subprime wholesale customer.

      228.   Defendants knew, or were grossly negligent or reckless in not

knowing, that their mortgage consultants, loan officers, mortgage brokers, and

correspondent lenders exercised the pricing discretion that Defendants gave them

and did so in a discriminatory manner. Defendants had in their possession all the

information to make that determination. Defendants had the legal obligation to make

that determination and to ensure it did not happen. Defendants had incentivized its

mortgage consultants, loan officers, mortgage brokers, and correspondent lenders to


                                       110
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 116 of 246




use their discretion in way that resulted in the most non-prime loans possible, for the

highest profit possible. And Defendants’ core customers for their non-prime loan

products (including Wachovia’s Pick-A-Pay loans) were disproportionately FHA

protected minority borrowers who are frequently the target of predatory lending

activity.

       229. Indeed, Wells Fargo was directly and extensively involved in setting

the complete, final terms and conditions of wholesale loan applications generated by

mortgage brokers that Wells Fargo approved and originated. At the time of

originating each loan, Wells Fargo was fully informed of the loan terms and

conditions, including the fees it passed along to brokers, and it incorporated those

terms and conditions into the wholesale loans it originated.

       230. Despite their knowledge that their discretionary pricing and

compensation policies were leading to the discriminatory practices Plaintiffs

complain of here, Defendants did not undertake to stop or prevent this conduct but

instead approved, affirmed, or ratified these discretionary pricing decisions for each

non-prime mortgage loan Defendants originated, funded, purchased, or otherwise

acquired that were subject to such discretionary pricing practices.

       231. Defendants’ predatory, discretionary, and discriminatory loan pricing

policies — which by design imposed differing finance charges on persons with the




                                         111
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 117 of 246




same or similar credit profiles — were targeted to and have disparately impacted

FHA protected minority borrowers in Plaintiffs’ communities and neighborhoods.

      232. Because of Defendants’ increased fees and costs built into non-prime

loans, along with Defendants’ high loan-to-value lending practices (particularly in

cash out refinance transactions and home equity loans), FHA protected minority

borrowers in Plaintiffs’ communities and neighborhoods often had little equity, no

equity, or negative equity in their homes upon the closing of Defendants’ mortgage

loans to them.

I.    Defendants Lowered or Circumvented Their Underwriting Standards,
      Enabling Predatory Non-Prime Mortgage Loans to Be Made on a
      Discriminatory Basis
      233. Underwriting guidelines are designed to enable mortgage lenders like

Defendants to determine the risk of offering a loan to a borrower applicant based on

the standard “three Cs” of lending: Credit (of the borrower), Capacity (of the

borrower to pay the loan), and Collateral (the value of the underlying asset). Uniform

application of underwriting standards minimizes the risk of credit losses, compliance

risk, and legal risks resulting from discriminatory lending practices, among other

things.

      234. At all relevant times, Defendants established and maintained uniform

written underwriting standards or guidelines that purported to identify the objective

criteria that an applicant had to meet to qualify for a particular type of loan product.



                                          112
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 118 of 246




Defendants made these underwriting guidelines available to their underwriting

departments, mortgage consultants, loan officers, and branch managers, as well as

their third-party loan originators (brokers and correspondent lenders) who originated

the mortgage loan products Defendants funded, purchased, or otherwise acquired.

These underwriting departments, mortgage consultants, loan officers, and branch

managers, as well as their third-party loan originators (brokers and correspondent

lenders) that originated the mortgage loan products that Defendants funded,

purchased, or otherwise acquired utilized these underwriting guidelines.

      235. As Defendants’ demand for more profitable non-prime or subprime

mortgage loans grew in the mid-2000s time period, to feed their mortgage

securitization and RMBS activities while home prices increased or remained at

historical highs, Defendants lowered their underwriting standards and/or engaged in

various practices to circumvent or override them. In this way, Defendants were able

to increase their revenue, income, and assets from originating, purchasing,

securitizing, and servicing non-prime mortgage loans.

      236. Defendants relaxed their underwriting policies to authorize and

encourage Defendants’ underwriters and brokers or correspondent lenders to

approve greater numbers of non-prime mortgage loans on riskier terms to under-

qualified or unqualified borrowers, steer otherwise prime-eligible borrowers to non-

prime loans, or improperly increase loan amounts, interest rates, and other costs.


                                        113
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 119 of 246




Defendants did this to make as many loans as possible and at the highest profit levels

possible.

      237. Defendants knew, or were grossly negligent or reckless in not knowing,

that their underwriting standards were declining or being circumvented. Defendants

had in their possession all the information to make that determination and had the

risk management “safety and soundness” regulatory obligations to make that

determination and ensure it did not happen.

      238. In response to public and regulatory criticism of Wells Fargo’s steering

practices, in 2005 Wells Fargo Financial put in place a system called the “A-Paper

Filter” or the “Enhanced Care Filter,” the purposes of which included enhancement

of automation in providing borrower information to underwriting (a written checklist

was previously used, among other things) to ensure that prime-eligible borrowers

were referred to the Bank’s prime division and to provide prime pricing to borrowers

who qualified for debt consolidation cash-out refinancing mortgage loans.

      239. If an applied-for transaction “passed” the filter and a further

underwriting process, the prospective borrower should have been offered prime

pricing from Wells Fargo Financial. In early 2006, however, to increase the number

of originated non-prime loans, Wells Fargo modified the A-Paper Filter so that

borrower applicants potentially qualifying transactions instead would be referred to

Wells Fargo Home Mortgage. At the same time, and as Plaintiffs further allege


                                         114
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 120 of 246




above, Wells Fargo Financial revised its performance standards and compensation

programs so that it generally was less advantageous to sales personnel to sell a prime

loan to the customer than a non-prime loan.

      240. The A-Paper Filter was highly susceptible to manipulation because

individual loan originators (subject to compensation incentives and quotas) were

responsible for entering a prospective borrower’s information into the Filter. Loan

originators had the ability to enter incorrect information into the A-Paper Filter to

prevent a borrower from being identified as prime-eligible, thereby ensuring that the

loan would remain in the subprime division. The incorrect information included but

was not limited to: (1) stating a reduced income to make a borrower’s debt-to-income

ratio appear higher than it actually was; (2) omitting assets to create the appearance

that a borrower had no reserves; and (3) misstating the borrower’s length of

employment.

      241. As the DOJ Complaint confirmed, internal Wells Fargo officers

indicated that senior Wells Fargo officers were aware that the Bank’s compensation

structure incentivized loan originators to manipulate the data they entered into the

A-Paper Filter to keep prime-eligible borrowers within the subprime division.

      242. Indeed, internal Wells Fargo audits of the A-Paper Filter identified

multiple problems. These audits indicated that data input into the Filter was often




                                         115
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 121 of 246




inconsistent with the information contained in the loan files and that that many loans

were originated as subprime although no subprime qualifiers existed in the loan files.

      243. Moreover, Wells Fargo did not prohibit loan originators from

encouraging or upselling prime-eligible borrowers to take steps that would

disqualify them from receiving prime loans, including, but not limited to, the

following: (1) encouraging borrowers to forego providing income and/or asset

documentation, and (2) encouraging borrowers to take out additional cash or forego

making a down payment, thereby increasing the borrower’s loan-to-value ratio.

While borrowers received certain disclosures regarding the non-prime rates they

were being charged, they were not advised that they may have qualified for prime

priced loans or that it was generally more advantageous for the salesperson to sell a

non-prime, rather than a prime loan, such that this cost the borrower more.

      244. Another way in which originators could circumvent Wells Fargo’s

underwriting guidelines — and steer borrowers into costly and inappropriate

mortgages — was to have borrowers apply with “stated income” even if they could

document their income or have borrowers put no money down on a mortgage even

when they had the funds available to do so. Either of these tactics could turn what

otherwise would have been a prime mortgage into a subprime — and more costly —

mortgage.




                                         116
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 122 of 246




      245. In addition, if the underwriting department questioned why a mortgage

was subprime and not prime, loan officers could simply state that the borrower did

not want to provide documentation or that the borrower had no “sourced and

seasoned” assets. With these simple explanations, the underwriter could override

guidelines and approve the subprime mortgage.

      246. According to the DOJ Complaint, internal Wells Fargo documents

indicate that Wells Fargo senior managers were aware that loan originators were

encouraging borrowers to take these and other steps adverse to borrowers’ interests

on a systematic basis.

      247. As the FRB Consent Order confirmed, although Wells Fargo Financial

had “written policies and procedures,” its “internal controls were not adequate to

detect and prevent instances when certain of its sales personnel, in order to meet

sales performance standards and receive incentive compensation, altered or falsified

income documents and inflated prospective borrowers’ incomes to qualify those

borrowers for loans that they would not otherwise have been qualified to receive.”

Thus, in assessing an $85 million civil penalty, the FRB Consent Order confirmed

that Wells Fargo’s practices had resulted in unsafe or unsound banking practices,

unfair or deceptive acts or practices within the meaning of section 5(a)(1) of the

Federal Trade Commission Act, 15 U.S.C. § 45(a)(1), and violations of various state




                                        117
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 123 of 246




laws pertaining to fraud and false or misleading statements in home mortgage loan-

related documents, and to unfair or deceptive acts or practices.

      248. Defendants’ improper compensation and quota practices that

encouraged the predatory and discriminatory conduct at issue here extended not only

to Wells Fargo’s loan originators and sales personnel, but also to its underwriters.

As the HUD Complaint alleged, which allegations Plaintiffs also specifically make

herein:

      Wells Fargo paid its underwriters a bonus (in addition to their salaries)
      based on the number of loans approved, rather than the number of loans
      reviewed. This improper de facto commission incentivized the underwriters
      to approve as many FHA loans as possible, regardless of the risk of default
      or the loan’s eligibility for FHA insurance. Worse yet, the incentive was
      tied to the total number of loans approved at a particular underwriting site,
      thereby fostering a group dynamic whereby individual underwriters felt
      pressure from their peers at the site to approve loans.
      Apart from the incentive system, management applied heavy pressure on
      loan officers and underwriters to originate, approve, and close loans. And
      management required underwriters to make decisions on loans on
      extremely short turnaround times and employed lax and inconsistent
      underwriting standards and controls.
      249. Moreover, as loan originations increased throughout the period, Wells

Fargo lacked an adequate number of well-trained underwriters and, accordingly, its

underwriting staff was overwhelmed with loan applications, leading to numerous

quality control issues. While Wells Fargo’s management knew of these issues

through reports of its Quality Assurance departments’ review of loan files,

management did nothing to prevent or remedy them.


                                        118
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 124 of 246




      250. Indeed, as the HUD Complaint alleged, which allegations Plaintiffs

also specifically make here, in 2003 Wells Fargo responded to the shortage of FHA

loan underwriters and tremendous material deficiency rates in its loan files by

“slash[ing] the number of its FHA underwriters from 919 to 401,” while leaving in

place “the bank’s improper bonus system for underwriters. . . .”

      251. Not surprisingly, Wells Fargo also made a practice of making loans to

people who clearly could not afford them by using fictitious or manipulated income

data. According to a confidential witness statement given by a former Wells Fargo

employee in a separate action in California, loan officers would routinely place two

to three people on a loan to ensure that there was adequate income to qualify. “I

would work with them to get them ready, even if we had to put 2 to 3 people on the

loan.” According to the witness, Wells Fargo had a program “called ‘125’ or

something like that” that allowed a borrower to document some portion of his

income, then state 25% more. “It took into account what they used to call ‘mattress

money,’” she explained. This allowed “Hispanics or other minorities” to obtain loans

based on income they received but could not document.

      252. Wells Fargo loan officers encouraged minority borrowers who had

family members living in their houses to inflate their income when applying for

home equity loans by generating documents that said those family members paid a

certain amount in rent. A former Wells Fargo employee who provided a confidential


                                        119
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 125 of 246




witness statement in the California action stated: “Let’s say you own a property, and

you want to do [a home equity loan]. What they would ask for, let’s say you have a

family member living in your home. Even though they were not paying rent, you

would come up with some sort of paper document saying so-and-so pays me so

much. . . . That would be the kind of stuff that I saw that did occur, other than also

bringing in additional family members to cosign.” Further, according to a

confidential witness in the California action, Wells Fargo would often doctor credit

histories to qualify a customer for a first-time home loan. “There were zillions of

loans that should never have been approved according to what was written in [Wells

Fargo’s] guidelines.”

      253. Indeed, according to confidential witness statements provided by

former employees, Wells Fargo employees would enter fraudulent income data into

Wells Fargo’s underwriting program to approve a loan: “If a guy told you he made

$3000, you’d put in $5000” in the underwriting software program. There was no

backstop system at Wells Fargo to prevent this kind of blatant income inflation. Loan

officers were “putting people into loans that they didn’t qualify for. Obviously, it

would put them [the borrowers] into a bad predicament.”

      254. Also critical to the underwriting process is the establishment of the

value of the underlying real estate asset through property appraisals. The appraised

home value is required to determine adequate LTV ratios.


                                         120
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 126 of 246




      255. Like their underwriting policies, Defendants’ standards for property

appraisals became increasingly lax, if not willfully fraudulent, during the relevant

period to maximize loan amounts to meet even Wells Fargo’s loosened underwriting

requirements.

      256. Since the early 2000s, and during much of the relevant time period,

Wells Fargo controlled the appraisal process (and other settlement processes)

through its subsidiary’s joint venture ownership of Valuation Information

Technology, L.L.C., doing business as Rels Valuation (“Rels”). Wells Fargo owned

49.9% of Rels until its interest was acquired by CoreLogic in 2016.

      257. In connection with the underwriting process, Wells Fargo required

borrowers to use Rels’ appraisal services. Rels then provided purportedly

independent appraisers with a predetermined figure supporting the desired loan

amount (the “Borrower Estimated Value”) and supplied predetermined comparable

properties to support that value. Rels and Wells Fargo then expected the local

independent appraiser to deliver an appraisal report with a property value exceeding

the figures supplied by Rels. If the independently appraised value came in below

what Rels and Wells Fargo wanted, Rels pressured the appraiser to revalue the

property. Rels and Wells Fargo effectively blacklisted appraisers who refused.

      258. Following its merger with Wells Fargo, Wachovia also required its

mortgage borrowers to utilize Rels’ appraisal and other closing services.


                                        121
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 127 of 246




      259. Finally, when other avenues to circumvent underwriting standards were

unavailable or unsuccessful, Wells Fargo’s branch managers and wholesale

managers frequently made “business decisions” to override Defendants’

underwriters to approve unqualified loans. This was particularly the case in the

wholesale channel when the loans were originated by brokers and correspondent

lenders who were responsible for a significant number of originations for Wells

Fargo or were Wells Fargo bulk purchases of originated loans.

      260. Thus, in many instances where a loan applicant still could not meet

relaxed underwriting standards, Defendants’ branch managers and wholesale

managers had discretion to grant “exceptions” to the underwriting guidelines and

approve the loans anyway. Because Defendants’ entire mortgage lending

compensation system rewarded loan volume (and quotas penalized lack of volume),

there was a tremendous incentive to grant underwriting exceptions on non-prime

loans or circumvent the underwriting system through a variety of mechanisms.

      261. To the extent Defendants would rely on any compliance training for its

loan officers, loan processors, underwriters, managers and correspondent lenders, to

demonstrate that Defendants’ written underwriting or other corporate policies

prevented, discouraged, or identified the discriminatory and predatory lending

practices at issue here, Defendants’ corporate culture, training practices, actual

operating policies and practices, quota system, and compensation structure all ran


                                        122
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 128 of 246




counter to any such compliance training that Defendants may have conducted,

rendering such compliance training irrelevant or perfunctory.

      262. Because of Wells Fargo’s extensive involvement in establishing (and

abandoning) the underwriting guidelines its correspondent and affiliate lenders were

to use in originating residential mortgage loan products, Wells Fargo is responsible

for the many loans it funded or purchased that were originated through its

correspondent and affiliate networks, including the loans originated by PNC after

mid-2005.

      263. As the direct result of the predatory terms of the mortgage loan products

disproportionately sold to them, and/or the predatory and discriminatory manner in

which those loans were underwritten, minority borrowers nationwide (and those who

reside in Plaintiffs’ communities and neighborhoods) paid materially higher costs,

discretionary fees, materially higher monthly mortgage payments on relatively

higher LTV percentage balances, and did so on more unfavorable terms than

similarly situated non-minority borrowers.

      264. As the direct result of the predatory terms of the mortgage loan products

disproportionately sold to them and/or the predatory and discriminatory manner in

which those loans were underwritten, minority borrowers nationwide (and those who

reside in Plaintiffs’ communities and neighborhoods) experienced higher rates of




                                        123
        Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 129 of 246




mortgage loan delinquencies, defaults, foreclosures, and/or home vacancies on loans

for which Defendants are responsible.

        265. Also, as the direct result of the predatory terms of the mortgage loan

products disproportionately sold to them and/or the predatory and discriminatory

manner in which those loans were underwritten, minority borrowers nationwide (and

those who reside in Plaintiffs’ communities and neighborhoods) face higher rates of

mortgage loan delinquencies, defaults, foreclosures and/or home vacancies on loans

for which Defendants are responsible and have not yet defaulted or been foreclosed

upon.

        266. As Plaintiffs further allege below, Plaintiffs have been damaged as a

direct result of the predatory terms of the mortgage loan products disproportionately

sold and/or the predatory and discriminatory manner in which those loans were

underwritten to minority borrowers who reside in Plaintiffs’ communities and

neighborhoods.

J.      Defendants’ Mortgage Servicing & Foreclosure Practices Are Predatory
        and Discriminatory

        267. Wells Fargo is one of the largest mortgage loan servicers in the United

States, operating eight mortgage servicing/customer centers and nine specialized

loss mitigation centers across the country and headquartered in Des Moines, Iowa.

By virtue of its acquisition and merger with Wachovia, Wells Fargo now holds and

services Wachovia’s prior servicing pool of mortgage loans and MSRs.


                                        124
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 130 of 246




      268. Defendants have engaged in predatory and discriminatory mortgage

loan servicing and foreclosure activities that are part and parcel of their predatory

and discriminatory equity stripping scheme and which further increased the number

of FHA protected minority borrowers’ mortgage delinquencies, defaults, and

ultimately home vacancies and foreclosures on loans for which Defendants are

responsible.

      269. Defendants continue to service the predatory, higher cost, and subprime

mortgage loans they originated or acquired (or to service for others), which enables

them to charge loan servicing fees. Defendants’ loan servicing practices include the

evaluation and processing of borrower requests for loan modifications and

refinances, servicing defaulted loans and charging fees and increased interest,

default work outs, and foreclosure proceedings and activities. At issue are each of

Defendants’ decisions and practices in the chain of a foreclosure event; namely,

whether or not to modify a defaulted or higher cost loan at a borrower’s request and

whether to foreclose on a particular defaulted borrower’s home or maintain it in their

shadow inventory. While these activities serve to continue and perpetuate

Defendants’ discriminatory lending conduct, more importantly they reflect stand-

alone discriminatory housing practices that are continuing.

      270. Pursuant to their mortgage servicing strategy, Defendants typically

maintain control over the loan servicing, loan default, and loan foreclosure processes


                                         125
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 131 of 246




involving the mortgage loans they originated or purchased. Defendants routinely

charged marked-up fees to minority borrowers through various means, including in

connection with repayment plans, reinstatements, payoffs, bankruptcy plans, and

foreclosures.

      271. With full control over the loan servicing, modification, default, and

foreclosure processes, Defendants have the power to maximize their servicing fees.

As explained in a July 29, 2009, New York Times article, “Lucrative Fees May Deter

Efforts to Alter Loans,” by Peter S. Goodman and J. Emilio Flores, reporting on the

rationale behind financial institutions’ failure to modify higher cost mortgage loans:

      Even when borrowers stop paying, mortgage companies that service the
      loans collect fees out of the proceeds when homes are ultimately sold in
      foreclosure. So, the longer borrowers remain delinquent, the greater the
      opportunities for these mortgage companies to extract revenue — fees for
      insurance, appraisals, title searches and legal services. Mortgage
      companies, some of which are affiliated with the nation’s largest banks, are
      paid to manage pools of loans owned by investors. The companies typically
      collect a percentage of the value of the loans they service. They extract their
      share regardless of whether borrowers are current on their payments.
      Indeed, their percentage often increases on delinquent loans. Legal experts
      say the opportunities for additional revenue in delinquency are
      considerable, confronting mortgage companies with a conflict between
      their own financial interest in collecting fees and their responsibility to
      recoup money for investors who own most mortgages.

      272. Defendants’ interrelated discriminatory and predatory mortgage loan

servicing, foreclosure, and loan modification activities are a critical part of

Defendants’ equity stripping scheme, enabling that scheme to be fulfilled (i.e.,

continuing to generate income for Defendants) until the last discriminatory and


                                         126
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 132 of 246




predatory loan is either repaid or foreclosed upon. More importantly, however, and

as reflected in the empirical allegations below concerning Defendants’ foreclosure

practices, these activities by Defendants also are discriminatory standing alone.

      273. The predatory and discriminatory mortgage servicing practices

engaged in by Defendants have included, and in several instances continue to include

(but are not limited to):

      • Continuing to service each predatory mortgage loan that was made on a
        discriminatory basis and that has not been repaid and closed (or
        modified or refinanced in a non-predatory manner) until default and then
        foreclosing upon the home securing such loan;

      • Failing properly and/or timely to respond to, process, and underwrite
        borrower efforts to modify or refinance predatory mortgage loans;

      • Failing properly and/or timely to notify borrowers of required and/or
        missing documentation necessary for a requested loan modification
        and/or failing to provide adequate time for borrowers to submit such
        documentation before denying a loan modification;

      • Failing to notify borrowers adequately of reasons for denial of a
        modification request and/or the opportunity to demonstrate the request
        was denied in error;

      • Wrongfully denying loan modification applications;

      • Failing properly and/or timely to respond to, process or mitigate
        borrower delinquencies or defaults, including the failure to apply
        payments made by borrowers and failing to maintain accurate account
        statements in a timely and accurate fashion;

      • Providing false or misleading information to borrowers while referring
        loans to foreclosure during the loan modification application process
        and initiating foreclosures when the borrower was in good faith actively
        pursuing a loss mitigation alternative Wells Fargo offered and/or while
        scheduling and conducting foreclosure sales during the loan

                                        127
Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 133 of 246




   modification application process and during trial loan modification
   periods;

• Misrepresenting to borrowers that any loss mitigation programs would
  provide relief from the initiation of foreclosure or further foreclosure
  efforts;

• Failing in monthly billing statements to identify accurately unpaid
  principal loan balances, total payment amounts due, assessed fees and
  charges, and allocation of payments, including whether to a suspense or
  unapplied funds account;

• Imposing force-placed insurance without properly notifying the
  borrowers and when borrowers already had adequate coverage;

• Failing to respond in a sufficient and timely manner to the increased
  level of loss mitigation activities by increasing management and staffing
  levels to ensure timely, effective, and efficient communication with
  borrowers with respect to loss mitigation activities and foreclosure
  activities and to provide a full exploration of loss mitigation options or
  programs prior to completion of foreclosure activities;

• Falsifying or manufacturing, and filing, documents during the mortgage
  servicing and foreclosure process that falsely or recklessly asserted
  ownership, amounts due, and fees and expenses chargeable to the
  borrower

• Charging excessive or improper fees for default-related services and
  foreclosures, including in connection with repayment plans,
  reinstatements, payoffs, bankruptcy plans, and foreclosures;

• Failing to notify borrowers of the identity of the foreclosing party in an
  adequate or timely fashion;

• Preparing, executing, notarizing, or presenting (either directly or
  through third parties and agents) false and misleading documents, filing
  false and misleading documents with courts and government agencies,
  or otherwise using false or misleading documents as part of the
  foreclosure process including, but not limited to, affidavits,
  declarations, certifications, substitutions of trustees, and assignments
  that falsely represented they were made pursuant to personal knowledge


                                  128
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 134 of 246




          when they were not (otherwise known as the “robo-signing” scandal),
          including those activities Wells Fargo conducted pursuant to its internal
          manual designed to enable Wells Fargo to foreclose on properties
          quickly; and

      • Inappropriately dual-tracking foreclosure and loan modification
        activities and failing to communicate with borrowers with respect to
        foreclosure activities.

      274. The above predatory mortgage servicing and foreclosure practices have

been the subject of investigations and civil lawsuits by the Department of Justice,

State Attorneys General, and Defendants’ federal banking regulators.

      275. For example, on March 14, 2012, the Department of Justice, forty-nine

state Attorneys General, and the Attorney General for the District of Columbia sued

Wells Fargo (and several other major financial institutions) for, among other things,

unfair and deceptive practices in their mortgage origination, loan servicing, loan

modification, and loss mitigation (e.g., foreclosure) activities, particularly regarding

Federal Housing Administration (FHA) insured mortgage loans (“Robosigning

Complaint”). As to its mortgage loan originations, the complaint alleged that Wells

Fargo “engaged in a pattern of unfair and deceptive practices” that “caused

borrowers in the Plaintiff States to enter into unaffordable mortgage loans that led

to increased foreclosures in the States.”

      276. The Robosigning Complaint alleged, which allegations Plaintiffs

specifically incorporate and make herein, that Wells Fargo unfairly, deceptively, and

unlawfully discharged its mortgage loan servicing activities by, among other things:


                                            129
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 135 of 246




      • failing to apply payments made by borrowers and failing to maintain
        accurate account statements timely and accurately;

      • charging excessive or improper fees for default-related services;

      • failing to oversee properly third-party vendors involved in servicing
        activities;

      • imposing force-placed insurance without properly notifying the
        borrowers, even when borrowers already had adequate coverage;

      • providing borrowers false or misleading information in response to
        borrower complaints; and

      • failing to maintain appropriate staffing, training, and quality control
        systems.
      277. The Robosigning Complaint also alleged, which allegations Plaintiffs

specifically incorporate and make herein, that Wells Fargo unfairly, deceptively, and

unlawfully failed to “engage in loss-mitigation efforts to avoid the foreclosure of

HUD-insured single family residential mortgages . . . where a default could be

addressed by modifying the terms of the mortgage or other less-costly alternatives

to foreclosure were available.” For example, Wells Fargo:

      • failed to perform proper loan modification underwriting;

      • failed to gather or lost loan modification application documentation and
        other paperwork;

      • failed to provide adequate staffing to implement programs;

      • failed to train staff responsible for loan modifications adequately;

      • failed to establish adequate processes for loan modifications;

      • allowed borrowers to stay in trial modifications for excessive time
        periods;

                                        130
Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 136 of 246




• wrongfully denied modification applications;

• failed to respond to borrower inquiries;

• provided false or misleading information to consumers while referring
  loans to foreclosure during the loan modification application process;

• provided false or misleading information to consumers while initiating
  foreclosures where the borrower was in good faith actively pursuing a
  loss mitigation alternative offered by the Bank;

• provided false or misleading information to consumers while scheduling
  and conducting foreclosure sales during the loan application process and
  during trial loan modification periods;

• misrepresented to borrowers that loss mitigation programs would
  provide relief from the initiation of foreclosures or further foreclosure
  efforts;

• failed to provide accurate and timely information to borrowers who are
  in need of, and eligible for, loss mitigation services, including loan
  modifications;

• falsely advised borrowers that they must be at least 60 days delinquent
  in loan payments to qualify for a loan modification;

• miscalculated borrowers’ eligibility for loan modification programs and
  improperly denied loan modification relief to eligible borrowers;

• misled borrowers by representing that loan modification applications
  would be handled promptly although it regularly failed to act on loan
  modifications in a timely manner;

• failed to process borrowers’ applications for loan modifications
  properly, including failing to account for documents submitted by
  borrowers and failing to respond to borrowers’ reasonable requests for
  information and assistance;

• failed to assign adequate staff resources with sufficient training to
  handle the demand from distressed borrowers; and




                                 131
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 137 of 246




      • misled borrowers by providing false or deceptive reasons for denial of
        loan modifications.
      278. The Robosigning Complaint further alleged, which allegations

Plaintiffs specifically incorporate and make herein, that Wells Fargo “engaged in a

pattern of unfair and deceptive” foreclosure practices including:

      • failing to identify the foreclosing party properly;

      • charging improper fees related to foreclosures;

      • preparing, executing, notarizing, or presenting false and misleading
        documents, filing false and misleading documents with courts and
        government agencies, or otherwise using false or misleading documents
        as part of the foreclosure process (including, but not limited to,
        affidavits, declarations, certifications, substitutions of trustees, and
        assignments);

      • preparing, executing, or filing affidavits in foreclosure proceedings
        without personal knowledge of the assertions in the affidavits and
        without review of any information or documentation to verify the
        assertions in such affidavits. This practice of repeated false attestation
        of information in affidavits is popularly known as “robosigning.” Where
        third parties engaged in robosigning on behalf of Wells Fargo, they did
        so with the knowledge and approval of Wells Fargo;

      • executing and filing affidavits in foreclosure proceedings that were not
        properly notarized in accordance with applicable state law;

      • misrepresenting the identity, office, or legal status of the affiant
        executing foreclosure-related documents;

      • inappropriately charging servicing, document creation, recordation, and
        other costs and expenses related to foreclosures; and

      • inappropriately dual-tracking foreclosure and loan modification
        activities and failing to communicate with borrowers with respect to
        foreclosure activities.



                                        132
        Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 138 of 246




        279. Perhaps most disturbing, the Robosigning Complaint highlights the

duplicity in Wells Fargo’s unfair, deceptive, and illegal treatment of borrowers

defaulting on its predatory mortgage loan products while in receipt of an investment

of tens of billions of dollars of U.S. taxpayer funds to help bail it out of the very

same financial disaster it helped create through its predatory subprime mortgage

lending activities, including some of those activities at issue here. 16

        280. On April 4, 2012, Wells Fargo entered into a Consent Judgment,

agreeing to remediation and restitution of approximately $5 billion, and a variety of

modifications to its mortgage servicing and foreclosure practices. In particular, the

settlement required Wells Fargo to make direct civil penalty payments to the Plaintiff

governments of $1,005,233,716; provide mortgage loan consumer relief to

distressed borrowers, including principal forgiveness, refinancing, and other forms

of relief; and to change its mortgage servicing practices by complying with certain

mortgage servicing standards.


16
   On or about October 28, 2008, Wells Fargo received a $25 billion cash investment from the United States
Treasury pursuant to the Troubled Asset Relief Program (“TARP”). TARP was created through the
Emergency Economic Stabilization Act of 2008 (“EESA”) to help prevent a deepening of the liquidity and
financial crisis (which resulted from Wells Fargo’s subprime mortgage lending conduct alleged herein and
the conduct of other industry participants), to stabilize the housing market, and to assist troubled
homeowners. As alleged in the Robosigning Complaint, that investment was conditioned in part on Wells
Fargo’s commitment to modify defaulting borrowers’ single family residential mortgages pursuant to a
variety of federal programs created in conjunction with EESA and TARP, including the Making Home
Affordable Program, the Home Affordable Modification Program, The Home Price Decline Protection
Incentives initiative, The Principal Reduction Alternative, The Home Affordable Unemployment Program,
The Home Affordable Foreclosure Alternatives Program, The Second Lien Modification Program, The
FHA-HAMP Program, The Treasury/FHA Second-Lien Program, The FHA Refinance for Borrowers with
Negative Equity Program, and the Housing Finance Agency Hardest Hit Fund.


                                                  133
          Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 139 of 246




          281. Wells Fargo did not timely comply with all of its obligations under the

Consent Judgment to implement the servicing standards, failing to comply with the

requirement to respond in a timely manner to borrowers regarding missing

information or documentation relating to borrower loan modification packages it had

received.

          282. Defendants’ predatory mortgage servicing and foreclosure practices

have occurred both on a direct discriminatory basis and, necessarily, on a disparate

impact basis as a result of the relatively greater numbers of predatory and

discriminatory mortgage loans Defendants to FHA protected minority homeowners.

Empirical and statistical data, which Plaintiffs allege below, evidences that Wells

Fargo has initiated mortgage foreclosure proceedings in minority communities to a

far greater extent than in non-minority communities.

          283. Moreover, in April 2012, the non-profit National Fair Housing Alliance

(“NFHA”) and four of its member organizations filed a complaint with the

Department of Housing and Urban Development against Wells Fargo accusing it

discriminating in the maintenance of its bank-owned real estate (“REO”), i.e., the

properties it had foreclosed upon on otherwise acquired ownership following

borrower default.17 Plaintiffs specifically incorporate and make the same allegations


17
     The Conciliation Agreement, which addresses the allegations, is publicly available at:
https://nationalfairhousing.org/wp-
content/uploads/2017/04/ExecutionVersionofNFHAConciliationAgreement.pdf.


                                                     134
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 140 of 246




herein with respect to Wells Fargo’s REO properties in its neighborhoods and

communities.

      284. Based on NFHA’s undercover investigation of 218 properties in eight

cities (Atlanta, GA; Baltimore, MD; Dallas, TX; Dayton, OH; Miami/Fort

Lauderdale, FL; Oakland/Richmond/Concord, CA; Philadelphia, PA; and

Washington, DC), there are “stark racial disparities in the maintenance and

marketing of REO properties between communities of color and predominantly

White communities” where Wells Fargo’s has REO properties. Increased

maintenance deficiencies with significant differences in communities of color

compared to white communities include substantial amounts of trash; dead grass;

broken doors, door locks, and windows; damaged roof or physical structures

including holes; peeling or chipped paint and damaged siding; missing gutters and

water damage.

      285. These actions individually and/or collectively with Defendants’ other

practices alleged herein have further led to disproportionate rates of delinquencies,

defaults, home vacancies and/or foreclosures on loans originated, purchased, and/or

serviced by Defendants that were made to FHA protected minority borrowers.

      286. As the direct result of the unfair, deceptive, and predatory manner in

which Defendants have serviced and/or foreclosed upon the predatory and

discriminatory mortgage loan products disproportionately made to minority


                                        135
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 141 of 246




borrowers who reside in Plaintiffs’ communities and neighborhoods, those

borrowers have experienced higher rates of mortgage loan delinquencies, defaults,

foreclosures, and/or home vacancies than non-minority borrowers.

      287. Also, as the direct result of the unfair, deceptive, and predatory manner

in which Defendants have serviced and/or foreclosed upon the predatory and

discriminatory mortgage loan products disproportionately made to minority

borrowers who reside in Plaintiffs’ communities and neighborhoods, those

borrowers will face higher rates of mortgage loan delinquencies, defaults,

foreclosures, and/or home vacancies than non-minority borrowers on loans that have

not yet defaulted or been foreclosed upon.

      288. As Plaintiffs further allege below, Plaintiffs have been damaged and

will continue to be damaged in the future as a direct result of the unfair, deceptive,

and predatory manner in which Defendants have serviced and/or foreclosed upon

the predatory and discriminatory mortgage loan products disproportionately made to

minority borrowers who reside in Plaintiffs’ communities and neighborhoods.

      289. Defendants have continued to strip equity on each outstanding

predatory and discriminatory loan at issue here and will continue to do so until the

last predatory and discriminatory mortgage loan Defendants originate, purchase, or

otherwise acquire, and/or service, has been repaid and closed or has been foreclosed

upon. Defendants’ predatory and discriminatory loans at issue will continue to


                                         136
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 142 of 246




become delinquent and will be defaulted on for at least several more years, leading

to further property vacancies and foreclosures. Thus, Defendants’ discriminatory

housing practices in violation of the FHA continue, such that the statute of

limitations on Defendants’ scheme has not yet begun to run.

K.    Empirical Data Evidences Defendants’ Targeting of, and the
      Discriminatory Impact on, Minority Borrowers in Plaintiffs’
      Communities

      290. Plaintiffs’ allegations of Defendants’ mortgage lending and foreclosure

patterns below reflect, on their face, Defendants’ discriminatory housing practice of

equity stripping, conducted by Defendants through discriminatory housing practices

of targeting FHA protected minority borrowers, and reverse redlining minority

communities, for the extension of credit on unfavorable terms, and/or steering

minority borrowers into higher cost or non-prime mortgage loans on terms more

unfavorable than loans made to non-minority borrowers.

      291. While discovery of non-publicly available loan level data contained in

Defendants’ Loan Application Registry (LAR) and mortgage servicing/foreclosure

platforms will be necessary to prove at trial certain of Defendants’ discriminatory

actions alleged herein, publicly available HMDA loan origination data that

Defendants and their affiliates themselves collect and report evidence Defendants’

intentional targeting, reverse redlining, and steering of FHA protected minority

borrowers in Plaintiffs’ communities for higher cost and non-prime mortgage loans,



                                        137
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 143 of 246




as well as the discriminatory impact on those borrowers of such lending policies and

practices. Indeed, this is precisely the purpose for which the Home Mortgage

Disclosure Act required this data to be collected, maintained, and reported by

mortgage lenders such as Defendants here.

      292. Publicly available HMDA data regarding the numbers and census tract

locations of Defendants’ mortgage loan origination, purchase, funding, and

acquisition activity provides direct and prima facie evidence of Defendants’

disparate treatment of minority borrowers in Plaintiffs’ neighborhoods and

communities, particularly in those neighborhoods with higher concentrations of

minority homeowners, as well as the disparate impact on them.

      293. In addition, information on the numbers and census tract locations of

Defendants’ foreclosure activities in Plaintiffs’ communities provides further direct

and prima facie evidence of Defendants’ disparate treatment of minority borrowers

in Plaintiffs’ neighborhoods and communities, particularly in those neighborhoods

with higher concentrations of minority homeowners, as well as the disparate impact

on them.

      294. Defendants’ mortgage lending, funding, purchasing, and foreclosure

patterns alleged below exist even after correcting for differences in objective

borrower underwriting criteria.




                                        138
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 144 of 246




      295. As Plaintiffs allege, and as the empirical evidence demonstrates below,

the increased percentages and numbers of non-prime mortgage loans that Defendants

made to ethnic/racial minorities in Plaintiffs’ communities, when compared to the

actual demographics of ethnic/minority homeownership in Plaintiffs’ communities,

provides direct evidence of Defendants’ targeting, reverse redlining, and marketing

penetration into minority communities.

      296. U.S. Census owner-occupied housing unit data provides the best

measure of each of the Plaintiff County’s minority homeownership demographics to

compare to Defendants’ reported HMDA loan data. This is because the mortgage

loans at issue here were secured on borrowers’ single family (1-4 unit) owner-

occupied residences.

      297. Each of the Defendants is responsible for a disproportionately larger

number of their total mortgage loans to FHA protected ethnic/racial minority

homeowners in Plaintiffs’ communities and neighborhoods than to non-minorities

in light of the key comparative demographic—single family, owner-occupied

housing units—in Plaintiffs’ communities and neighborhoods. This evidences

Defendants’ disparate treatment of minorities through reverse redlining and

targeting, and the disparate impact on Plaintiffs’ minorities and minority

communities and neighborhoods.




                                         139
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 145 of 246




      298. Each of the Defendants also is responsible for a disproportionately

larger number of their “high cost” and, more importantly, their higher cost, and/or

higher leveraged, non-prime mortgage loans to FHA protected ethnic/racial minority

homeowners in Plaintiffs’ communities and neighborhoods than to non-minorities.

This also evidences Defendants’ disparate treatment of minorities through reverse

redlining and targeting, and the disparate impact on Plaintiffs’ minorities and

minority communities and neighborhoods.

      299. The data that shows which of Defendants loans were “high cost” is

contained in the HMDA data that Defendants submit annually. The data that shows

which of Defendants loans were “higher cost” (i.e., which loans were priced higher

to minorities versus non-minorities), however, can only be determined by receiving

and analyzing Defendants’ loan data. Thus, the only way that the Counties can

identify Defendants’ higher cost loans is by obtaining, reviewing, and analyzing

Defendants’ loan data from discovery in this case.

      300. If Defendants had not intentionally targeted minority borrowers for

their mortgage lending activity, minorities in Plaintiffs’ communities would not have

received significantly greater numbers and percentages of Defendants’ mortgage

loan products than the percentages of minority homeownership as reflected in the

demographics.




                                        140
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 146 of 246




      1.     Defendants’ Minority Lending & Funding Activity in Fulton
             County

      301. Over the entire period of 2000 to 2019, Defendants are responsible for

originating, funding, purchasing, or otherwise acquiring at least 16,356 mortgage

loans made to minorities in Fulton County that are discriminatorily suspect. The

origination, funding, purchasing or otherwise acquiring of such loans was the initial

necessary step that was part of Defendants’ equity stripping scheme.

      302. The total percentage of Fulton County housing units owned and

occupied by minorities in 2000 was approximately 45% according to data from the

2000 Census conducted by the United States Census Bureau.

      303. Between 2000 and 2013, Defendants and their affiliates collectively

originated at least 51,116 mortgage loans in Plaintiff Fulton County in which

Defendants also reported the minority status of the borrower in their public HMDA

data. Of these loans, Defendants collectively reported originating at least 2,346 high-

cost loans; 1,586 (67%) of these high-cost loans Defendants collectively reported

originating to minority borrowers. Further, 93% (1,473) of the high-cost loans that

Defendants collectively reported originating to minority borrowers were originated

in census tracts with the highest foreclosure rates. This starkly contrasts with Fulton

County’s demographics of only 45% minority homeownership as of the 2000

Census.




                                         141
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 147 of 246




      304. Out of the 2,346 high-cost loans that Defendants collectively reported

originating and reported minority borrower status, Defendants Wells Fargo Bank,

NA, and Wells Fargo Fin’l GA, reported originating at least 1,263 and 355 high-cost

loans, respectively. Of these high-cost loans, Defendants Wells Fargo Bank, and

Wells Fargo Fin’l GA, reported originating 831 and 261 of their high-cost loans to

minority borrowers constituting approximately 66% and 73% of their total high-cost

loans in which they reported minority status, respectively. These entities,

collectively, were also 4.7 times more likely to originate a high-cost loan to a

minority borrower compared to a non-minority borrower. Further, of the total 831

high-cost loans Wells Fargo Bank, NA, originated to minorities, almost 91% (783)

were originated in census tracts with the highest foreclosure rates. Similarly, of the

total 261 high-cost loans that Wells Fargo Fin’l GA, originated to minorities, almost

97% (252) were originated in census tracts with the highest foreclosure rates.

      305. Similarly, of the 384 high-cost loans that Wells Fargo’s Wachovia

Entities, Wachovia Bank NA, and Wachovia Mortgage, reported minority borrower

status, at least 248 of these high-cost loans were originated to minorities,

representing over 64% of the high-cost loans in which they reported the minority

borrower status. These entities, collectively, were also 2.6 times more likely to

originate a high-cost loan to a minority borrower compared to a non-minority

borrower. Further, of the total 248 high-cost loans Wachovia Bank, NA, and


                                         142
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 148 of 246




Wachovia Mortgage originated to minorities, almost 96% (237) were originated in

census tracts with the highest foreclosure rates.

      306. Over the same period of 2000 to 2013, Defendants and their affiliates

collectively reported purchasing at least another 3,562 mortgage loans that were

originated to minority borrowers in Fulton County. While many of the Defendants

and their affiliates did not report minority borrower status on a tremendous

percentage of the loans they purchased, funded, or otherwise acquired, of the 3,562

mortgage loans Defendants collectively reported as being originated to minorities,

almost 84% (2,982) were located in census tracts with the highest foreclosure rates

compared to 60% of the mortgage loans Defendants collectively reported as being

originated to non-minorities.

      307.    This publicly available empirical loan data – reported by the

Defendants themselves - evidences their respective targeting, reverse redlining and

disproportionate marketing penetration of mortgage loans into minority

communities in Fulton County because they originated far more of their high-cost

mortgage loans to minorities compared to non-minorities, the high-cost loans to

minorities were more concentrated in census tracts with the highest foreclosure rates,

and a greater percentage of their total loans that they reported were made to

minorities, through origination or purchase, were originated in census tracts with the

highest foreclosure rates. This empirical data also supports the allegations regarding


                                         143
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 149 of 246




Defendants’ marketing, underwriting, and compensation policies and practices that

were designed to, and in fact did, generate disproportionate numbers and percentages

of non-prime mortgage loans to minorities in Fulton County. As Plaintiffs further

allege herein, the financial and other terms of such non-prime loans that Defendants

and their affiliates made to minorities, and the manner Defendants underwrote such

loans, were more unfavorable to minority borrowers than to non-minority borrowers

making them more likely to default. Defendants continue to service and foreclose on

such loans as they default.

      2.     Defendants’ Minority Lending & Funding Activity in Cobb
             County
      308. Over the entire period of 2000 to 2019, Defendants are responsible for

originating, funding, purchasing or otherwise acquiring at least 10,939 mortgage

loans made to minorities in Cobb County that are discriminatorily suspect.

      309. The total percentage of Cobb County housing units owned and

occupied by minorities in 2000 was approximately 24%, according to data from the

2000 Census conducted by the United States Census Bureau.

      310. Between 2000 and 2013 Defendants and their affiliates collectively

originated at least 39,476 mortgage loans in Plaintiff Cobb County in which

Defendants also reported the minority borrower status in their public HMDA data.

At least 8,549 of those loans were reported as made to minority borrowers.




                                        144
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 150 of 246




      311. Defendants and their affiliates reported originating at least 1,594 high-

cost loans to minorities and non-minorities. 630 of these high-cost loans were

originated to minority borrowers, representing approximately 40% of all of the high-

cost loans they originated. Further, over 92% (582) of the high-cost loans Defendants

collectively originated to minorities were originated in census tracts with the highest

foreclosure rates. Wells Fargo’s Wachovia Entities, Wachovia Bank, NA, and

Wachovia Mortgage reported originating 75 high-cost loans to minority borrowers;

95% (71) were originated in census tracts with the highest foreclosure rates.

Defendants Wells Fargo Bank, N.A., and Wells Fargo Fin’l GA, collectively

reported originating 424 high-cost loans to minority borrowers; 91% (387) were

originated in census tracts with the highest foreclosure rates. Collectively,

Defendants originated high-cost loans to minorities 2.3 times more than non-

minorities.

      312. Over the same period of 2000 to 2013, Defendants and their affiliates

collectively reported purchases of at least another 2,390 mortgage loans that were

originated to minority borrowers in Cobb County. While many of the Defendants

and their affiliates did not report minority borrower status on a tremendous

percentage of the loans they purchased, funded, or otherwise acquired, Defendant

Wells Fargo Bank, NA, reported minority status on 5,144 loans it purchased. 699 of

those loans had been originated to minority borrowers, with 579 (83%) originated in


                                         145
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 151 of 246




census tracts with the highest foreclosure rates. Defendant Wells Fargo Funding

reported minority status on 10,193 loans it purchased. 1,666 of those loans had been

originated to minority borrowers, with 1,501 (90%) originated in census tracts with

the highest foreclosure rates.

      313. This publicly available empirical loan data – reported by the

Defendants themselves - evidences their respective targeting, reverse redlining and

disproportionate marketing penetration of mortgage loans into minority

communities in Cobb County because they originated a far greater percentage of

their high-cost mortgage loans to minorities compared to non-minorities, these high-

cost loans to minorities were more concentrated in census tracts with the highest

foreclosure rates, and a greater percentage of their total loans that they reported were

made to minorities, through origination or purchase, were originated in census tracts

with the highest foreclosure rates. This empirical data also supports the allegations

regarding Defendants’ marketing, underwriting, and compensation policies and

practices that were designed to, and in fact did, generate disproportionate numbers

and percentages of non-prime mortgage loans to minorities in Cobb County. As

Plaintiffs further allege herein, the financial and other terms of such non-prime loans

that Defendants and their affiliates made to minorities, and the manner Defendants

underwrote such loans, were more unfavorable to minority borrowers than to non-




                                          146
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 152 of 246




minority borrowers making them more likely to default. Defendants continue to

service and foreclose on such loans as they default.

      3.     Defendants’ Minority Lending & Funding Activity in DeKalb
             County

      314. Over the entire period of 2000 to 2019, Defendants are responsible for

originating, funding, purchasing, or otherwise acquiring at least 15,985 mortgage

loans made to minorities in DeKalb County that are discriminatorily suspect.

      315. The total percentage of DeKalb County housing units owned and

occupied by minorities in 2000 was approximately 56% according to data from the

2000 Census conducted by the United States Census Bureau.

      316. Between 2000 and 2013 Defendants and their affiliates collectively

originated at least 31,157 mortgage loans in Plaintiff DeKalb County in which

Defendants also reported the minority borrower status in their public HMDA data.

At least 11,774 of those loans were reported as being originated to minority

borrowers. Of these 11,774 loans, Defendants collectively originated 1,496 high-

cost loans to minorities, representing 77% (1,945) of all the high-cost loans

Defendants originated and reported the borrower’s minority status. Minorities were

almost 5.5 times more likely to receive a high-cost loan compared to a non-minority.

Further, 93% (1,392) of the high-cost loans that Defendants originated to minorities

were originated in the census tracts with the highest foreclosure rates.




                                         147
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 153 of 246




      317. Wells Fargo’s Wachovia Entities, Wachovia Bank, NA, and Wachovia

Mortgage reported originating 202 high-cost loans to minority borrowers. This

represented 71% of the total high-cost loans they reported the minority’s borrower

status (282). Minorities were about twice as likely to receive a high-cost loan

compared to non-minorities. Further, 91% (184) of the high-cost loans originated to

minorities were originated in census tracts with the highest foreclosure rates.

Defendants Wells Fargo Bank, N.A., and Wells Fargo Fin’l GA, collectively

reported originating 1,369 high-cost loans along with the borrower’s minority status.

77% or 1,055 of these high-cost loans were originated to minority borrowers.

Minorities were approximately 6.6 more likely to receive a high-cost loan than non-

minorities. Further, almost 94% (988) of the high-cost loans originated to minority

borrowers were originated in census tracts with the highest foreclosure rates.

      318. Over the same period of 2000 to 2013, Defendants and their affiliates

collectively reported purchases of at least another 4,211 mortgage loans that were

originated to minority borrowers in DeKalb County. While many of the Defendants

and their affiliates did not report minority borrower status on a tremendous

percentage of the loans they purchased, funded, or otherwise acquired, Defendant

Wells Fargo Funding reported minority status on 8,122 loans it purchased. 2,021 of

those loans had been originated to minority borrowers, with 1,510 (75%) originated

in census tracts with the highest foreclosure rates. Only 39% of the loans Wells Fargo


                                         148
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 154 of 246




Funding purchased that were originated to non-minorities were originated in census

tracts with the highest foreclosure rates. Similarly, Defendant Wells Fargo Bank,

NA, reported minority status on 4,835 loans it purchased. 739 of those loans had

been originated to minority borrowers, with 420 (57%) originated in census tracts

with the highest foreclosure rates. Only 35% of the loans Wells Fargo Bank, NA,

purchased that were originated to non-minorities were originated in census tracts

with the highest foreclosure rates.

      319. This publicly available empirical loan data – reported by the

Defendants themselves - evidences their respective targeting, reverse redlining, and

disproportionate marketing penetration of mortgage loans into minority

communities in DeKalb County because they originated a far greater percentage of

their high-cost mortgage loans to minorities compared to non-minorities, and a

greater percentage of their total loans that they reported were made to minorities,

through origination or purchase, were originated in census tracts with the highest

foreclosure rates. This empirical data also supports the allegations regarding

Defendants’ marketing, underwriting and compensation policies and practices that

were designed to, and in fact did, generate disproportionate numbers and percentages

of non-prime mortgage loans to minorities in DeKalb County. As Plaintiffs further

allege herein, the financial and other terms of such non-prime loans that Defendants

and their affiliates made to minorities, and the manner Defendants underwrote such


                                        149
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 155 of 246




loans, were more unfavorable to minority borrowers than to non-minority borrowers

making them more likely to default. Defendants continue to service and foreclose on

such loans as they default.

L.    Defendants’ Discriminatory Foreclosure Activity
      320. Publicly available foreclosure data evidences the impact of Defendants’

predatory and discriminatory lending and mortgage servicing practices, in and of

themselves, and in combination with one another as part of Defendants’ equity

stripping scheme. That data shows that the average foreclosure rates increase among

census tracts in Plaintiffs’ neighborhoods as the percentage of minority population

increases. It also reflects that Defendants have discriminatorily serviced and

foreclosed upon minority borrower homes secured by defaulted “high cost,” higher

cost, and other non-prime mortgage loans for which Defendants are responsible.

      321. As data in the maps below reflects, the mortgage loans Defendants

originated in Plaintiffs’ communities to FHA protected borrowers were more likely

to result in delinquency, default, and foreclosure than the loans Defendants made to

Caucasian borrowers, with many of the loans made with the highest HUD designated

HFR foreclosure rate areas. But regardless of discrimination in the underlying

originations, Defendants have plainly foreclosed on minority homeowners to a far

greater and disproportionate extent than non-minority homeowners, and their

foreclosures have been disproportionately concentrated in higher minority



                                        150
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 156 of 246




neighborhoods. This empirical and statistical information provides direct and prima

facie evidence of the disparate impact, as well as additional evidence of the targeting

and disparate treatment, of Defendants’ predatory mortgage lending, servicing, and

foreclosure activities in Plaintiffs’ communities and neighborhoods.

      1.     Fulton County

      322. According to data from the 2010 Census conducted by the United States

Census Bureau, the total percentage of Fulton County housing units owned and

occupied by minorities in 2010 was approximately 43%.

      323. In Fulton County, the initial foreclosure rates from 2004 through 2006

in census tracts with demographics of less than 40% FHA protected minority

homeowners had jumped from the historical average of 1% to approximately 7%.

However, the initial foreclosure rates in census tracts with demographics of 40%-

59%, 60%-79% and 80%-100% protected minority homeowners over the same

period was approximately 11%, 13% and 18%, respectively, reflecting nearly a

275% increase in foreclosure rates between census tracts with demographics of less

than 40% minority homeowners and 80%-100% minority homeowners.

      324. On those mortgage loans at issue in this complaint (i.e., the loans with

an origination date since January 2000) and for which it is responsible, Wells Fargo

initiated a disproportionate number of foreclosure proceedings in Fulton County in

those census tracts with higher populations of FHA protected borrowers compared



                                         151
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 157 of 246




to census tracts with lower populations of minority borrowers. From the period

February 2006 to May 2019, at least 7,682 of Wells Fargo’s total 10,671 foreclosure

filings in Fulton County (approximately 72%) were initiated in higher minority

census tracts (i.e., where at least 30.1% of owner-occupied housing units had

minority household members) as compared to just the 2,989 foreclosure filings

(about 28%) in low minority census tracts (i.e., where 30% or less of the owner-

occupied housing units contained minority household members).

      325. In Fulton County census tracts with high and increasingly higher

minority populations, as reflected in percentages of owner-occupied homes of at

least 50.1% that include a minority, the number of Wells Fargo foreclosure filings

increase as the percentage of minority homeownership increases. This foreclosure

activity, which is particularly striking when considering the total percentage of

Fulton County housing units owned and occupied by minorities in 2000 was

approximately 45% according to data from the 2000 Census conducted by the United

States Census Bureau, reflects both the targeting and discriminatory impact of Wells

Fargo’s foreclosure activity in Fulton County’s minority neighborhoods. Wells

Fargo’s foreclosure filing activity since February 2006 is numerically,

geographically, and demographically depicted in the following map:

           REMAINDER OF PAGE INTENTIONALLY BLANK

                        TO ACCOMMODATE IMAGE


                                        152
Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 158 of 246




                              153
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 159 of 246




      326. The foregoing map clearly shows Defendants’ pattern and practice of

discriminatory foreclosures over the thirteen-year period ending in May 2019. In

neighborhoods consisting of 70.1-100% minority homeowners, Defendants

foreclosed on 5,772 homes versus 2,989 homes in neighborhoods consisting of 0-

30% minority homeowners. Foreclosures increase to 6,423 homes when

neighborhoods composed of 50.1-70% minority homeowners are included. What is

even more telling than the gross numbers of foreclosures, is the increasing

foreclosure rate as minority home ownership increases. Defendants were almost 1.5

times more likely to foreclose on a home in a neighborhood with 30.1-50% minority

homeowners, 2.5 times more likely to foreclose on a home in a neighborhood with

50.1-70% minority homeowners, 3.6 times more likely to foreclose on a home in a

neighborhood with 70.1-90% minority homeowners, and 4 times more likely to

foreclose on a home in a neighborhood with 90.1-100% minority homeowners.

      327. Defendants’ pattern and practice of discriminatory foreclosures is even

more pronounced when looking at Defendants’ foreclosures between January 2012

and December 2015 and foreclosures between January 2015 and May 2019.

      328. From January 2012 to December 2015, Defendants filed 2,745

foreclosures in Fulton County. Approximately 59% of the foreclosures (1,627

homes) were in neighborhoods where 50.1% or more of the homeowners were

minority. Even more telling, compared with homes in neighborhoods with 0-30%


                                      154
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 160 of 246




minority ownership, Defendants were approximately 2.3 times more likely to

foreclose on a home in a neighborhood with 50.1-70% minority homeowners, almost

4.2 times more likely to foreclose on a home in a neighborhood with 70.1-90%

minority homeowners, and almost 3.6 times more likely to foreclose on a home in a

neighborhood with 90.1-100% minority homeowners. Wells Fargo’s foreclosure

filing activity between January 2012 and December 2015, is numerically,

geographically, and demographically depicted in the following map:


             REMAINDER OF PAGE INTENTIONALLY BLANK

                        TO ACCOMMODATE IMAGE




                                      155
Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 161 of 246




                              156
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 162 of 246




      329. January 2015 to May 2019, Wells Fargo filed 1,190 foreclosures in

Fulton County. Almost 68% of Defendants’ foreclosures (804 homes) were in

neighborhoods where 50.1% or more of the homeowners were minority. Consistent

with its historical pattern and practice, as reflected in the maps above, Defendants

were almost 2.5 times more likely to foreclose on a home in a neighborhood with

50.1-70% minority homeowners, almost 6 times more likely to foreclose on a home

in a neighborhood with 70.1-90% minority homeowners, and 5.3 times more likely

to foreclose on a home in a neighborhood with 90.1-100% minority homeowners

compared to a neighborhood with 0-30% minority homeowners. Wells Fargo’s

foreclosure filing activity between January 2015 and May 2019 is numerically,

geographically, and demographically depicted in the following map:


             REMAINDER OF PAGE INTENTIONALLY BLANK

                         TO ACCOMMODATE IMAGE




                                        157
Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 163 of 246




                              158
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 164 of 246




      330. As all of the data in the maps reflect, the mortgage loans Defendants

originated in Plaintiffs’ communities to FHA protected borrowers were more likely

to result in delinquency, default, and foreclosure than the loans Defendants made to

Caucasian borrowers, with many of the loans made with the highest HUD designated

HFR foreclosure rate areas. But regardless of discrimination in the underlying

originations, Defendants have plainly foreclosed on minority homeowners to a far

greater and disproportionate extent than non-minority homeowners and their

foreclosures have been disproportionately concentrated in higher minority

neighborhoods. This empirical and statistical information provides direct and prima

facie evidence of the disparate impact, as well as additional evidence of the targeting

and disparate treatment, of Defendants’ predatory mortgage lending, servicing and

foreclosure activities in Plaintiffs’ communities and neighborhoods.

      331. While Plaintiffs can provide a list of the addresses of each of the

approximately 10,671 foreclosure proceedings Defendants have initiated on

mortgage loans originated since January 2000 in Fulton County, all as reflected in

the GIS Maps above, Defendants know which loans they made to minorities in

Fulton County or service; know the location of vacant properties where such loans

have defaulted; and know the location of all properties they have foreclosed on in

Fulton County, all because they maintain this information in the ordinary course of

their business.


                                         159
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 165 of 246




      2.    Cobb County
      332. According to data from the 2010 Census conducted by the United States

Census Bureau, the total percentage of Cobb County housing units owned and

occupied by minorities in 2010 was approximately 24%.

      333. In Cobb County, the initial foreclosure rates from 2004 through 2006

in census tracts with demographics of less than 40% FHA protected minority

homeowners increased from an average of about 1% to approximately 8.0%. The

initial foreclosure rates in census tracts with demographics of 40%-59%, 60%-79%,

and 80%-100% protected minority homeowners over the same period, however,

exceeded 11.0%, 11.0%, and 13.0%, respectively, reflecting nearly a 62% increase

in foreclosure rates between census tracts with demographics of less than 40% FHA

protected minority homeowners and 80%-100% FHA protected minority

homeowners.

      334. On those mortgage loans at issue in this complaint (i.e., the loans with

an origination date since January 2000) and for which it is responsible, Wells Fargo

initiated a disproportionate number of foreclosure proceedings in Cobb County in

those census tracts with higher populations of FHA protected borrowers compared

to census tracts with lower populations of minority borrowers. During the period of

February 2006 to May 2019, at least 4,132 of Wells Fargo’s total 6,616 foreclosure



                                        160
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 166 of 246




filings in Cobb County (approximately 62.5%) were initiated in higher minority

census tracts (i.e., where at least 30.1% of owner-occupied housing units had

minority household members) as compared to just 2,484 foreclosure filings (about

37.5%) in low minority census tracts (i.e., where 30% or fewer of the owner-

occupied housing units contained minority household members).

      335. In Cobb County census tracts with high and increasingly higher

minority populations, as reflected in percentages of owner-occupied homes of at

least 50.1% that include a minority, the number of Wells Fargo foreclosure filings

increase as the percentage of minority homeownership increases. This foreclosure

activity, which is particularly striking when considering that only 24% of Cobb

County’s owner-occupied housing units have minority household members, reflects

both the targeting and discriminatory impact of Wells Fargo’s foreclosure activity

in Cobb County’s minority neighborhoods. Wells Fargo’s foreclosure filing activity

between February 2006 and May 2019 is numerically, geographically, and

demographically depicted in the following map:



           REMAINDER OF PAGE INTENTIONALLY BLANK

                       TO ACCOMMODATE IMAGE




                                       161
Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 167 of 246




                              162
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 168 of 246




      336. The foregoing map clearly shows Defendants’ pattern and practice of

discriminatory foreclosures over the course of a thirteen-year period ending in May

2019. As reflected on the map, Defendants are more likely to foreclose on

homeowners in neighborhoods as the number of minority homeowners increase.

Thus, compared to a neighborhood with 0-30% minority homeownership,

Defendants were approximately 1.7 times more likely to foreclose on a home in a

neighborhood with 30.1-50% minority homeowners, 2.6 times more likely to

foreclose on a home in a neighborhood with 50.1-70% minority homeowners, 2.8

times more likely to foreclose on a home in a neighborhood with 70.1-90% minority

homeowners, and 3.3 times more likely to foreclose on a home in a neighborhood

with 90.1-100% minority homeowners.

      337. Defendants’ pattern and practice of discriminatory foreclosures is even

more pronounced when looking at Defendants’ foreclosures between January 2012

and December 2015 and foreclosures between January 2015 and May 2019.

      338. From January 2012 to December 2015, Wells Fargo foreclosed on

2,011 homes in Cobb County. Despite only representing approximately 21% of the

total owner-occupied housing units, approximately 35% of Defendants’ foreclosures

(704 homes) were in neighborhoods where 50.1% or more of the homeowners were

minority. Even more telling, compared with homes in neighborhoods with 0-30%

minority ownership, Defendants were almost 7 times more likely to foreclose on a


                                       163
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 169 of 246




home in a neighborhood with 50.1-100% minority homeowners. Wells Fargo’s

foreclosure filing activity between January 2012 and December 2015 is numerically,

geographically, and demographically depicted in the following map created by

Plaintiffs’ GIS Departments:



           REMAINDER OF PAGE INTENTIONALLY BLANK

                       TO ACCOMMODATE IMAGE




                                       164
Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 170 of 246




                              165
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 171 of 246




      339. From January 2015 to May 2019, Defendants filed 784 foreclosures in

Cobb County. Almost 36% of the foreclosures (282 homes) were in neighborhoods

where 50.1% or more of the homeowners were minority. Consistent with its

historical pattern and practice, as reflected in the maps above, Defendants were

almost 2.6 times more likely to foreclose on a home in a neighborhood with 50.1-

70% minority homeowners, almost 3 times more likely to foreclose on a home in a

neighborhood with 70.1-90% minority homeowners, and almost 1.6 times more

likely to foreclose on a home in a neighborhood with 91-100% minority homeowners

than in a neighborhood with 0-30% minority homeowners. Wells Fargo’s

foreclosure filing activity between January 2015 to May 2019 is numerically,

geographically, and demographically depicted in the following map:



          REMAINDER OF PAGE INTENTIONALLY BLANK

                       TO ACCOMMODATE IMAGE




                                      166
Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 172 of 246




                              167
        Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 173 of 246




        340. While Plaintiffs can provide a list of the addresses of each of the

approximately 6,616 foreclosure proceedings Defendants have initiated on mortgage

loans originated since January 2006 in Cobb County, all as reflected in the GIS Maps

above, Defendants know which loans they originated or serviced to minorities in

Cobb County or service, know the location of vacant properties where such loans

have defaulted, and know the location of all properties they have foreclosed on in

Cobb County, because Defendants maintain this information in the ordinary course

of their business.18

        3.      DeKalb County

        341. According to data from the 2010 Census conducted by the United States

Census Bureau, the total percentage of DeKalb County housing units owned and

occupied by minorities in 2010 was approximately 56%.

        342. In DeKalb County, the initial foreclosure rates from 2004 through 2006

in census tracts with demographics of less than 40% FHA protected minority

homeowners increased from approximately 1% to approximately 6%. However, the

initial foreclosure rates in census tracts with demographics of 40%-59%, 60%-79%

and 80%-100% protected minority homeowners over the same period were over 9%,

12%, and 18%, respectively, reflecting nearly a 300% increase in foreclosure rates


18
   Discovery of Defendants’ mortgage loan marketing, pricing, origination, underwriting, servicing and
default servicing information since January 2000 will enable Plaintiffs to prove the linkage between each
of Defendants’ discriminatory mortgage loans, the terms of each loan, and Defendants’ servicing and
foreclosure activities related to each such loan through the entire period.


                                                  168
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 174 of 246




between census tracts with demographics of less than 40% FHA protected minority

homeowners and 80%-100% FHA protected minority homeowners.

      343. On those mortgage loans at issue in this complaint (i.e., the loans with

an origination date since January 2000) and for which it is responsible, Wells Fargo

initiated a disproportionate number of foreclosure proceedings in DeKalb County in

those census tracts with higher populations of FHA protected borrowers compared

to census tracts with lower populations of minority borrowers. From the period

February 2006 to May 2019, at least 7,998 of Wells Fargo’s total 8,914 foreclosure

filings in DeKalb County (approximately 89.7%) were initiated in higher minority

census tracts (i.e., where at least 30.1% of owner-occupied housing units had

minority household members) as compared to just the 916 foreclosure filings

(approximately 10.3%) in low minority census tracts (i.e., where less 30% or fewer

of the owner-occupied housing units contained minority household members).

      344. In DeKalb County census tracts with high and increasingly higher

minority populations, as reflected in percentages of owner-occupied homes of at

least 50.1% that include a minority, the number of Wells Fargo foreclosure filings

increase as the percentage of minority homeownership increases. This foreclosure

activity reflects both the targeting and discriminatory impact of Wells Fargo’s

foreclosure activity in DeKalb County’s minority neighborhoods. Wells Fargo’s




                                        169
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 175 of 246




foreclosure filing activity since February 2006 is numerically, geographically, and

demographically depicted in the following map:



           REMAINDER OF PAGE INTENTIONALLY BLANK

                       TO ACCOMMODATE IMAGE




                                       170
Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 176 of 246




                              171
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 177 of 246




      345. The foregoing map clearly shows Defendants’ pattern and practice of

discriminatory foreclosures over the course of a thirteen-year period ending in May

2019. In neighborhoods consisting of 70.1-100% minority homeowners, Defendants

foreclosed on those homeowners seven times more frequently (6,640 home)

compared to neighborhoods consisting of 0-30% minority homeowners (916

homes). Foreclosures increase to 7,327 homes when neighborhoods composed of

50.1-70% minority homeowners are included. What is even more telling than the

gross numbers of foreclosures, is the increasing foreclosure rate as minority home

ownership increases. Compared to neighborhoods with 0-30% minority

homeownership, Defendants are approximately 2 times more likely to foreclose on

a home in a neighborhood with 30.1-50% minority homeowners, 4 times more likely

to foreclose on a home in a neighborhood with 50.1-70% minority homeowners, 5

times more likely to foreclose on a home in a neighborhood with 70.1-90% minority

homeowners, and almost 6 times more likely to foreclose on a home in a

neighborhood with 90.1-100% minority homeowners.

      346. Defendants’ pattern and practice of discriminatory foreclosures is even

more pronounced when looking at Defendants’ foreclosures during the periods

January 2012 to December 2015 and January 2015 to May 2019.

      347. From January 2012 to December 2015, Wells Fargo foreclosed on

2,535 homes in DeKalb County. Approximately 81% of Defendants’ foreclosures


                                       172
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 178 of 246




(2,064 homes) were in neighborhoods where 50.1% or more of the homeowners

were minority. Even more telling, Defendants were approximately 4 times more

likely to foreclose on a home in a neighborhood with 50.1-70% minority

homeowners, almost 5 times more likely to foreclose on a home in a neighborhood

with 70.1-90% minority homeowners, and almost 6 times more likely to foreclose

on a home in a neighborhood with 90.1-100% minority homeowners compared to a

neighborhood with 0-30% minority homeowners. Wells Fargo’s foreclosure filing

activity between January 2012 and December 2015 is numerically, geographically,

and demographically depicted in the following map:



          REMAINDER OF PAGE INTENTIONALLY BLANK

                       TO ACCOMMODATE IMAGE




                                      173
Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 179 of 246




                              174
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 180 of 246




      348. From January 2015 to May 2019, Defendants filed 1,065 foreclosures

in DeKalb County. Approximately 88% of the foreclosures (938 homes) were in

neighborhoods where 50.1% or more of the homeowners were minority. Consistent

with its historical pattern and practice, as reflected in the maps above, Defendants

were approximately 7 times more likely to foreclose on a home in a neighborhood

with 50.1-70% minority homeowners, almost 8 times more likely to foreclose on a

home in a neighborhood with 70.1-90% minority homeowners, and almost 10 times

more likely to foreclose on a home in a neighborhood with 91-100% minority

homeowners compared to a neighborhood with 0-30% minority homeowners. Wells

Fargo’s foreclosure filing activity between January 2015 and May 2019 is

numerically, geographically, and demographically depicted in the following map

created by Plaintiffs’ GIS Departments:



           REMAINDER OF PAGE INTENTIONALLY BLANK

                        TO ACCOMMODATE IMAGE




                                          175
Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 181 of 246




                              176
         Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 182 of 246




         349. While Plaintiffs can provide a list of the addresses of each of the

approximate 8,914 foreclosure proceedings Defendants have initiated on mortgage

loans originated since February 2006 in DeKalb County, all as reflected in the GIS

Maps above, Defendants know which loans they made to minorities in DeKalb

County or service; know the location of vacant properties where such loans have

defaulted; and know the location of all properties they have foreclosed on in DeKalb

County, all because they maintain this information in the ordinary course of their

business.

M.       Defendants’ Discrimination is Evidenced by the Concentration of Their
         Lending & Funding Activities in Plaintiffs’ Neighborhoods with the
         Highest Foreclosure Risk (“HFR”) - Plaintiffs’ Higher Minority
         Neighborhoods

         350. Defendants’ discriminatory conduct is evidenced by the concentration

of Defendants’ non-prime mortgage lending activity within the highest foreclosure

risk areas in Plaintiffs’ communities and neighborhoods and in the numbers of

mortgage loans they made to minority borrowers within those high foreclosure risk

areas.

         351. “High foreclosure risk” (“HFR”) census tracts/neighborhoods

designated by the U.S. Department of Housing & Urban Development (“HUD”),

reflect characteristics that HUD estimates to have a high level of risk for foreclosure.

This includes neighborhoods with a relatively high concentration of non-prime

mortgage loans with higher costs and/or higher LTV or DTI leverage ratios.


                                          177
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 183 of 246




      352. As Plaintiffs allege above, because of Defendants’ and their affiliates’

discriminatory targeting and reverse redlining of minorities for non-prime mortgage

loans since the early 2000s, Defendants are responsible for both the

disproportionately larger numbers of mortgage loans to minority borrowers in

Plaintiffs’ communities and the concentrations of such loans in Plaintiffs’

neighborhoods    with    higher   percentages    of   FHA     protected    minority

homeowner/borrowers.

      353. As a direct and foreseeable result of the increased and disproportionate

numbers of non-prime loans to minorities, the predatory and discriminatory terms

and underwriting of such loans, and the concentration of such loans in minority

communities, Plaintiffs’ neighborhoods (reflected in census tracts) with higher

percentages of FHA protected minority borrowers have experienced tremendously

greater numbers of loan defaults and foreclosures than Plaintiffs’ neighborhoods and

communities with lower percentages of minority homeowners. Thus, Plaintiffs’

neighborhoods/census tracts with higher concentrations of minority homeowners

directly coincide with the highest foreclosure risk areas (HFRs) designated by HUD.

      354. Indeed, as Plaintiffs further allege below, empirical data shows that

Defendants’ mortgage lending, funding, and purchasing activities were concentrated

in Plaintiffs’ communities and neighborhoods that eventually received the highest

HUD designated foreclosure risk (HFRs). And, as the empirical evidence alleged


                                        178
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 184 of 246




below further reflects, Plaintiffs’ neighborhoods with the highest HUD designated

foreclosure risk typically have the highest percentages of FHA protected minority

homeowners, and it is where Defendants made the largest numbers of non-prime

mortgage loans to minority borrowers. Thus, empirical information alleged below

provides additional direct and prima facie evidence of targeting and disparate

treatment, as well as the disparate impact, of Defendants’ predatory mortgage

lending activities in Plaintiffs’ communities and neighborhoods.

       1.      Defendants’ Lending & Funding Activities in Fulton County’s
               HFR Areas
       355. Of the total 59,142 mortgage loans Defendants and their affiliates

collectively originated in Fulton County between 2000 and 2013, 41,697 of those

mortgages (nearly 71%) were originated within Fulton County’s highest HUD

designated foreclosure risk census tracts (e.g., HFR scores of “19” or “20”).19

       356. As between each of the Defendants, of the total 6,202 mortgage loans

that Wachovia Bank originated in Fulton County between 2000 and 2013 and




19
   As a result of a massive increase in the number of defaults on non-prime mortgage loans that
Defendants’ (and other industry participants’) made – which defaults primarily were caused by the
higher cost terms and adjustable rates on many such loans, the higher LTV and DTI leverage on
such loans, and Defendants’ (and other industry participants’) reduced underwriting on such loans
(particularly during the boom years of 2006 to 2008) -- the severity of the risk of foreclosures in
Plaintiffs’ communities and neighborhoods (and across the nation) became so great that HUD
changed its original HFR ranking system from a scale of 1-10 (10 formerly being the highest
foreclosure risk areas) to a scale of 1-20 (doubling the prior risk designation and designating 20 as
the highest foreclosure risk areas).

                                                179
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 185 of 246




reported the minority status of borrowers, 4,657 such loans (75%) were originated

within Fulton County’s highest HUD designated foreclosure risk census tracts.

      357. Of the total 26,201 mortgage loans Wells Fargo Bank, NA, originated

in Fulton County between 2000 and 2013 and reported the minority status of

borrowers, 18,218 such loans (70%) were originated within Fulton County’s highest

HUD designated foreclosure risk census tracts.

      358. Of the 18,688 mortgage loans that Defendants collectively funded,

purchased, or otherwise acquired from 2000-2013 in Fulton County and reported the

minority status, 12,073 of such loans (nearly 65%) were originated within Fulton

County’s highest HFR census tracts.

      359. This publicly available empirical loan data – reported by the

Defendants themselves – further evidences their respective targeting, reverse

redlining, and disproportionate marketing penetration of mortgage loans into

minority communities in Fulton County. This empirical data also supports the

causation of increased foreclosures in Fulton County’s higher minority areas

resulting from Defendants’ marketing, underwriting and compensation policies and

practices that were designed to, and in fact did, generate disproportionate numbers

and percentages of non-prime mortgage loans to minorities in Fulton County and

concentrated those loans in Fulton’s highest HFR areas. Defendants continue to

service and foreclose on many such loans as they default.


                                       180
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 186 of 246




      2.    Defendants’ Lending & Funding Activities in Cobb County’s
            HFR Areas

      360. Of the total 39,476 mortgage loans Defendants and their affiliates

collectively originated in Cobb County between 2000 and 2013 and reported the

minority status of borrowers, 33,538 such loans (85%) were originated within Cobb

County’s highest HUD designated foreclosure risk census tracts (e.g., HFR scores

of “19” or “20”).

      361. As between each of the Defendants, of the total 5,048 mortgage loans

Wachovia Bank originated in Cobb County between 2000 and 2013 and reported the

minority status of borrowers, 4.468 such loans (over 88%) were originated within

Cobb County’s highest HUD designated foreclosure risk census tracts.

      362. Of the total 8,332 mortgage loans Wells Fargo Home Mortgage

originated in Cobb County between 2000 and 2013 and reported the minority status

of borrowers, 7,323 such loans (88%) were originated within Cobb County’s highest

HUD designated foreclosure risk census tracts.

      363. Of the total 15,693 mortgage loans Defendants and their affiliates

collectively funded, purchased, or otherwise acquired during the same period that

were originated in Cobb County, and which Defendants reported the minority status

of borrowers, 13,170 such loans (nearly 84%) were originated within Cobb County’s

highest HUD designated HFR census tracts.


                                       181
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 187 of 246




      364. This publicly available empirical loan data – reported by the

Defendants themselves – further evidences their respective targeting, reverse

redlining, and disproportionate marketing penetration of mortgage loans into

minority communities in Cobb County. This empirical data also supports the

causation of increased foreclosures in Cobb County’s higher minority areas resulting

from Defendants’ marketing, underwriting and compensation policies and practices

that were designed to, and in fact did, generate disproportionate numbers and

percentages of non-prime mortgage loans to minorities in Cobb County and

concentrated those loans in Cobb’s highest HFR areas. Defendants continue to

service and foreclose on many such loans as they default.

      3.     Defendants’ Lending & Funding Activities in DeKalb County’s
             HFR Areas

      365. Of the total 31,157 mortgage loans Defendants and their affiliates

collectively originated in DeKalb County between 2000 and 2013 and reported the

minority status of borrowers, 16,985 such loans (over 54%) were originated within

DeKalb County’s highest HUD designated foreclosure risk census tracts (e.g., HFR

scores of “19” or “20).

      366. As between each of the Defendants, of the total 4,767 mortgage loans

Wachovia Bank originated in DeKalb County between 2000 and 2013 and reported

the minority status of borrowers, 3,099 such loans (65%) were originated within

DeKalb County’s highest HUD designated foreclosure risk census tracts.


                                        182
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 188 of 246




      367. Of the total 14,601 mortgage loans Wells Fargo Bank, NA, originated

in DeKalb County between 2000 and 2013 and reported the minority status of

borrowers, 7,213 such loans (over 49%) were originated within DeKalb County’s

highest HUD designated foreclosure risk census tracts.

      368. Of the total 18,720 mortgage loans Defendants and their affiliates

collectively funded, purchased, or otherwise acquired during the same period that

were originated in DeKalb County, and which Defendants reported the minority

status of borrowers, 8,467 such loans (45%) were originated within DeKalb

County’s highest HUD designated HFR census tracts.

      369. This publicly available empirical loan data – reported by the

Defendants themselves – further evidences their respective targeting, reverse

redlining, and disproportionate marketing penetration of mortgage loans into

minority communities in DeKalb County because the mortgage loans that

Defendants originated, purchased, or acquired that were originated to minorities

were concentrated in DeKalb County’s highest HFR census tracts, which census

tracts have higher concentrations of minority homeowners. This empirical data also

supports the causation of increased foreclosures in DeKalb County’s higher minority

areas resulting from Defendants’ marketing, underwriting, and compensation

policies and practices that were designed to, and in fact did, generate

disproportionate numbers and percentages of non-prime mortgage loans to


                                       183
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 189 of 246




minorities in DeKalb County and concentrated those loans in DeKalb’s highest HFR

areas. Defendants continue to service and foreclose on such loans as they default.

      4.     Defendants’ Discriminatory Foreclosures in Plaintiffs Counties

      370. To further illustrate the ongoing nature of Defendants’ predatory and

discriminatory mortgage lending, servicing and foreclosure practices alleged herein,

Plaintiffs identify examples of Defendants’ mortgage loans made to borrowers and

foreclosed upon in the Plaintiff Counties by Defendants.

      371. For example, Plaintiffs believe the following loans were predatory and

discriminatory when made, and/or were foreclosed on in a discriminatory manner

during the relevant period, based on: (1) the property address location of the loan

and   foreclosure   (i.e., within   the    Plaintiffs   Counties’ highest    minority

homeownership areas); (2) the adjustable-rate nature of Adjustable Rate Mortgage

(“ARM”) loans (detailed in the allegations throughout this complaint as predatory

and discriminatory); (3) the purported interest rates on the loan at the time of the

foreclosure (that are substantially higher than most other foreclosed loans); (4) the

full names of the borrowers reflecting a likely African American or Latino/Hispanic

borrower (which have not been included in these pleadings but can be readily

provided); (5) the identity of the Defendant originating lender or issuer of the loan;

and (6) the identity of the Defendant foreclosing entity:

             a.     ARM mortgage loan originated or acquired by Wachovia Bank
                    N.A. that was issued in the name of Ameriquest Mortgage


                                          184
Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 190 of 246




           Co. on 11/22/2005 for a home in Smyrna, GA with an interest
           rate of 10.4% was foreclosed on by Wachovia Bank N.A. on or
           around 12/30/2008.
     b.    ARM mortgage loan originated or acquired by Wachovia Bank
           N.A. that was issued in the name of MERS Inc. on 3/5/2004 for
           a home in Mableton, GA with an interest rate of 11.50% was
           foreclosed on by Wachovia Bank N.A. on or around 3/27/2007.
     c.    ARM mortgage loan originated or acquired by Wachovia
           Mortgage Corp. that was issued in the name of American
           Freedom Mortgage Inc. on 10/16/2003 for a home in Marietta,
           GA with an interest rate of 7.08% was foreclosed on
           by Wachovia Mortgage Corp. on or around 6/19/2007.
     d.    ARM mortgage loan originated or acquired by Wachovia
           Mortgage Corp. that was issued in the name of MERS Inc. on
           3/26/2008 for a home in Mableton, GA with an interest rate of
           7.25% was foreclosed on by Wachovia Mortgage Corp. on or
           around 1/25/2010.
     e.    ARM mortgage loan originated or acquired by Wells Fargo Bank
           N.A. that was issued in the name of MERS Inc. on 1/22/2007 for
           a home in Kennesaw, GA with an interest rate of 8.375% was
           foreclosed on by Wells Fargo Bank N.A. on or around 1/8/2016.
     f.    ARM mortgage loan originated or acquired by Wells Fargo Bank
           N.A. that was issued in the name of New Equity Financial Corp.
           on 11/2/2005 for a home in Powder Springs, GA with an interest
           rate of 8% was foreclosed on by Wells Fargo Bank N.A. on or
           around 12/7/2018.
     g.    Mortgage loan originated or acquired by Wells Fargo Bank N.A.
           that was issued in the name of MERS Inc. on 8/3/2004 for a home
           in Union City, GA with an interest rate of 6.875% was foreclosed
           on by Wells Fargo Bank N.A. on or around 12/12/2018.
     h.    ARM mortgage loan originated or acquired by Wells Fargo Bank
           N.A. that was issued in the name of Home123 Corp. on
           11/15/2005 for a home in Austell, GA with an interest rate of
           9.1% was foreclosed on by Wells Fargo Bank N.A. on or around
           2/5/2016.

                               185
Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 191 of 246




     i.    ARM mortgage loan originated or acquired by Wells Fargo Bank
           N.A. that was issued in the name of Alliance Capital Corp. on
           5/30/2006 for a home in Marietta, GA with an interest rate of
           7.975% was foreclosed on by Wells Fargo Bank N.A. on or
           around 4/7/2017.
     j.    ARM mortgage loan originated or acquired by Wells Fargo
           Home Mortgage Inc. that was issued in the name of Wells Fargo
           Home Mortgage Inc. on 11/11/2002 for a home in Smyrna, GA
           with an interest rate of 8.375% was foreclosed on by Wells Fargo
           Home Mortgage Inc. on or around 3/26/2008.
     k.    ARM mortgage loan originated or acquired by Wells Fargo
           Home Mortgage Inc. that was issued in the name of Wells Fargo
           Home Mortgage Inc. on 12/17/2002 for a home in Mableton, GA
           with an interest rate of 9.12% was foreclosed on by Wells Fargo
           Home Mortgage Inc. on or around 3/26/2008.
     l.    ARM mortgage loan originated or acquired by Wachovia Bank
           N.A. that was issued in the name of Southstar Funding LLC on
           10/22/2001 for a home in Decatur, GA with an interest rate of
           10.625% was foreclosed on by Wachovia Bank N.A. on or
           around 3/26/2008.
     m.    ARM mortgage loan originated or acquired by Wachovia Bank
           N.A. that was issued in the name of Chase Manhattan Mortgage
           Corp. on 1/20/2004 for a home in Atlanta, GA with an interest
           rate of 8.75% was foreclosed on by Wachovia Bank N.A. on or
           around 3/26/2008.
     n.    ARM mortgage loan originated or acquired by Wachovia Bank
           N.A. that was issued in the name of Long Beach Mortgage Co.
           on 9/9/2003 for 1133 a home in Stone Mountain, GA with an
           interest rate of 9.925% was foreclosed on by Wachovia Bank
           N.A. on or around 3/26/2008.
     o.    ARM mortgage loan originated or acquired by Wachovia
           Mortgage Corp. that was issued in the name of MERS Inc. on
           8/28/2006 for a home in Decatur, GA with an interest rate of
           7.35% was foreclosed on by Wachovia Mortgage Corp. on or
           around 4/9/2014.


                               186
Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 192 of 246




     p.    ARM mortgage loan originated or acquired by Wachovia
           Mortgage Corp. that was issued in the name of MERS Inc. on
           5/30/2006 for a home in Clarkston, GA with an interest rate of
           7.25% was foreclosed on by Wachovia Mortgage Corp. on or
           around 4/8/2010.
     q.    ARM mortgage loan originated or acquired by Wells Fargo Bank
           N.A. that was issued in the name of Option One Mortgage
           Corp. on 7/5/2005 for a home in Lithonia, GA with an interest
           rate of 8.99% was foreclosed on by Wells Fargo Bank N.A. on
           or around 5/7/2015.
     r.    ARM mortgage loan originated or acquired by Wells Fargo Bank
           N.A. that was issued in the name of New Century Mortgage
           Corp. on 4/4/2006 for a home in Ellenwood, GA with an interest
           rate of 8.95% was foreclosed on by Wells Fargo Bank N.A. on
           or around 3/11/2015.
     s.    ARM mortgage loan originated or acquired by Wells Fargo Bank
           N.A. that was issued in the name of MERS
           Inc. on 8/27/2007 for a home in Lithonia, GA with an interest
           rate of 11.49% was foreclosed on by Wells Fargo Bank N.A. on
           or around 1/19/2016.
     t.    ARM mortgage loan originated or acquired by Wells Fargo that
           was issued in the name of Wells Fargo Home Mortgage Inc. on
           7/3/2002 for a home in Lithonia, GA with an interest rate of 9.5%
           was foreclosed on by Wells Fargo Home Mortgage Inc. on or
           around 3/26/2008.
     u.    ARM mortgage loan originated or acquired by Wells Fargo that
           was issued in the name of Wells Fargo Home Mortgage Inc. on
           5/22/2003 for a home in Stone Mountain, GA with an interest
           rate of 7.125% was foreclosed on by Wells Fargo Home
           Mortgage Inc. on or around 3/26/2008.
     v.    ARM mortgage loan originated or acquired by Wachovia Bank
           N.A. that was issued in the name of MERS Inc. on 2/21/2006 for
           a home in Atlanta, GA with an interest rate of 8.2% was
           foreclosed on by Wachovia Bank N.A. on or around 5/7/2007.



                               187
Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 193 of 246




     w.    ARM mortgage loan originated or acquired by Wachovia Bank
           N.A. that was issued in the name of Argent Mortgage Co., LLC
           on 11/17/2004 for a home in Atlanta, GA with an interest rate of
           8.5% was foreclosed on by Wachovia Bank N.A. on or around
           7/18/2007.
     x.    ARM mortgage loan originated or acquired by Wachovia
           Bank N.A. that was issued in the name of MERS Inc. on
           3/7/2006 for a home in Union City, GA with an interest rate of
           9.95% was foreclosed on by Wachovia Bank N.A. on or around
           10/2/2007.
     y.    ARM mortgage loan originated or acquired by Wachovia
           Mortgage Corp. that was issued in the name of MERS Inc. on
           5/18/2006 for a home in Atlanta, GA with an interest rate of
           6.99% was foreclosed on by Wachovia Mortgage Corp. on or
           around 12/22/2006.
     z.    ARM mortgage loan originated or acquired by Wachovia
           Mortgage Corp. that was issued in the name of MERS Inc. on
           7/7/2006 for a home in Roswell, GA with an interest rate of
           7.25% was foreclosed on by Wachovia Mortgage Corp. on or
           around 1/28/2010.
     aa.   ARM mortgage loan originated or acquired by Wachovia
           Mortgage Corp. that was issued in the name of MERS Inc. on
           8/18/2006 for a home in Atlanta, GA with an interest rate of 7.5%
           was foreclosed on by Wachovia Mortgage Corp. on or around
           9/12/2008.
     bb.   ARM mortgage loan originated or acquired by Wells Fargo Bank
           N.A. that was issued in the name of Argent Mortgage
           Co. LLC on 5/19/2005 for a home in Atlanta, GA with an
           interest rate of 9.825% was foreclosed on by Wells Fargo Bank
           N.A. on or around 3/11/2015.
     cc.   ARM mortgage loan originated or acquired by Wells Fargo Bank
           N.A. that was issued in the name of MERS Inc.
           on 5/27/2005 for a home in Atlanta, GA with an interest rate
           of 9.85% was foreclosed on by Wells Fargo Bank N.A. on or
           around 10/26/2015.


                               188
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 194 of 246




             dd.   ARM mortgage loan originated or acquired by Wells Fargo Bank
                   N.A. that was issued in the name of Option One Mortgage
                   Corp. on 11/1/2006 for a home in Alpharetta, GA with an
                   interest rate of 9.55% was foreclosed on by Wells Fargo Bank
                   N.A. on or around 7/12/2018.
             ee.   ARM mortgage loan originated or acquired by Wells Fargo that
                   was issued in the name of Wells Fargo Home Mortgage
                   Inc. on 6/14/2002 for a home in Atlanta, GA with an interest rate
                   of 7.875% was foreclosed on by Wells Fargo Home Mortgage
                   Inc. on or around 3/26/2008.
             ff.   ARM mortgage loan originated or acquired by Wells Fargo that
                   was issued in the name of Wells Fargo Home Mortgage Inc. on
                   4/25/2003 for a home in Atlanta, GA with an interest rate of
                   7.62% was foreclosed on by Wells Fargo Home Mortgage Inc.
                   on or around 3/26/2008.
             gg.   ARM mortgage loan originated or acquired by Wells Fargo that
                   was issued in the name of Wells Fargo Home Mortgage Inc. on
                   2/8/2002 for a home in Atlanta, GA with an interest rate of
                   10.75% was foreclosed on by Wells Fargo Home Mortgage Inc.
                   on or around 3/26/2008.


      372. In addition to the exemplar loans listed in the paragraph immediately

above, and for all the same reasons alleged in the paragraph immediately above,

Plaintiffs believe the following foreclosed loans (and thousands of other similar

loans foreclosed upon by the Defendants during the same period) will evidence that

Defendants’ discriminatory housing practices alleged in this Complaint did not

terminate within two years prior to the date of the filing of this Complaint and, in

fact, remain ongoing as of the filing of this Complaint:

             a.    On or about 7/29/2019 Wells Fargo Bank N.A. foreclosed on a
                   mortgage loan originated or acquired by Wells Fargo Bank N.A.

                                        189
Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 195 of 246




           on an ARM mortgage loan originated or acquired by Wells
           Fargo Bank N.A. that was issued in the name of Option One
           Mortgage Corp. on 3/19/2007 for a home in Duluth, GA with an
           interest rate of 8%.
     b.    On or about 5/9/2019 Wells Fargo Bank N.A. foreclosed on a
           mortgage loan originated or acquired by Wells Fargo Bank N.A.
           that was issued in the name of MERS Inc. on 2/26/2008 for a
           home in Atlanta, GA with an interest rate of 6%.

     f.    On or about 5/8/2019 Wells Fargo Bank N.A. foreclosed on an
           ARM mortgage loan originated or acquired by Wells Fargo Bank
           N.A. that was issued in the name of National Mortgage
           Acceptance Services, Inc. on 4/24/2000 for a home in Atlanta,
           GA with an interest rate of 12.125%.

     g.    On or about 5/8/2019 Wells Fargo Bank N.A. foreclosed on an
           ARM mortgage loan originated or acquired by Wells Fargo Bank
           N.A. that was issued in the name of Argent Mortgage Co. on
           4/14/2005 for a home in Ellenwood, GA with an interest rate of
           7.55%.

     h.    On or about 6/28/2019 Wells Fargo Bank N.A. foreclosed on an
           ARM mortgage loan originated or acquired by Wells Fargo Bank
           N.A. that was issued in the name of First Franklin Financial
           Corp. on 6/21/2004 for a home in College Park, GA with an
           interest rate of 6.25%.

     i.    On or about 5/9/2019 Wells Fargo Bank N.A. foreclosed on a
           FHA mortgage loan originated or acquired by Wells Fargo Bank
           N.A. that was issued in the name of MERS Inc. on 2/26/2008 for
           a home in Atlanta, GA with an interest rate of 6%.

     j.    On or about 1/14/2020 Wells Fargo Bank N.A. foreclosed on a
           mortgage loan originated or acquired by Wells Fargo Bank N.A.
           that was issued in the name of MERS Inc. on 4/24/2003 for a
           home in Austell, GA.




                              190
        Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 196 of 246




Plaintiffs further anticipate that after any Covid-related foreclosure moratorium is

lifted, Defendants will commence foreclosures on its discriminatory and predatory

mortgage loans that were in default prior to the Covid crisis. Defendants’ mortgage

servicing and default servicing loan data will reflect all such loans and future

pending foreclosures.

N.      The Full Extent of Defendants’ Discriminatory Housing Practices Are
        Concealed Through Defendants’ Underreporting of Minority Status in
        HMDA Data and Through MERS®
        373. Defendants underreported race and ethnicity HMDA data on the

mortgage loans they originated and purchased and have concealed their lending and

foreclosure activity through use of Mortgage Electronic Registration Systems, Inc.’s

MERS® System (the “MERS® System”). Wells Fargo and its joint venture partner

First American Title Insurance Company were founding members of MERSCORP

Holdings, Inc. (“MERSCORP”), the parent company of Mortgage Electronic

Registration Systems, Inc. (“MERS”), which operates the MERS® System. As a

founding member of MERSCORP, Wells Fargo helped fund the development and

initial start-up of the use of the MERS® System. Wells Fargo and First American are

both current members of MERS®. On October 4, 2018, Intercontinental Exchange,

Inc., announced that it had acquired all outstanding equity of MERSCORP.20



20 https://ir.theice.com/press/news-details/2018/Intercontinental-

Exchange-Completes-Acquisition-of-MERS/default.aspx


                                                    191
           Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 197 of 246




           374. The MERS® System is a “national electronic registry system that tracks

the changes in servicing rights and beneficial ownership interests in mortgage loans

that are registered on the registry.”21 Critically, “[w]hen mortgage loans are

registered on the MERS® System, MERS acts as nominee in county land records for

the lender and servicer and is the mortgagee of record and nominee for the beneficial

owner of the mortgage.” 22

           375. MERS previously described the MERS® System on its website as “an

innovative process that simplifies the way mortgage ownership and servicing rights

are originated, sold, and tracked. Created by the real estate finance industry, MERS®

eliminates the need to prepare and record assignments when trading residential and

commercial mortgage loans.”

           376. According to MERS’ prior public website disclosures, it also provides

money savings to lenders by eliminating assignment costs, document correction

costs, and tracking fees: “Once the loan is assigned to MERS . . . tracking servicing

and beneficial rights can occur electronically for all future transfers. The need for

any additional assignments after this point will be eliminated unless the servicing

rights are sold to a non-MERS member.” MERS has saved industry participants —




21 https://www.mersinc.org/about/board-of-directors
22
     Id.


                                                 192
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 198 of 246




and denied public recording systems operated by County governments such as

Plaintiffs here — a total of over $2 billion in public recording fees.

      377. As a founding member, Wells Fargo helped fund the development and

initial start-up of MERS, which enabled mortgage lenders to circumvent public lien

assignment recording processes. Defendants’ use of MERS skews the discriminatory

effect of Defendants’ predatory and discriminatory lending and servicing practices

at issue here in Defendants’ favor. Thus, only discovery of Defendants’ loan level

data and mortgage servicing data will reveal the full extent of Defendants’

discriminatory housing practices at issue here and the full extent of Plaintiffs’

resulting damages.

      378. The involvement of MERS obscures the extent of Defendants’

mortgage loan origination, ownership, assignment, securitization, and servicing

activities. The fact that many loans originated, purchased, or acquired by Wells

Fargo were originally closed in the name of MERS, or subsequently assigned to

MERS, makes it extremely difficult for Plaintiffs to determine ownership interests

in vacant or abandoned properties that have not yet been foreclosed upon, which, in

turn, makes it extremely difficult to cure building code deficiencies, ensure

compliance with building codes, obtain unpaid taxes and/or utility bills, and/or

determine the ownership or lien holders to enable in rem or tax foreclosure sales.




                                         193
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 199 of 246




      379. Because Plaintiffs do not have access to the full MERS® System, there

was virtually no way for Plaintiffs to identify the parties — e.g., mortgage note

holders or securitization trustees — legally and financially obligated to pay the costs

of maintaining abandoned or vacant properties in the MERS® System within its

jurisdiction. As such, MERS’ admitted deliberate circumvention of the public

recording process has damaged, and continues to damage, Plaintiffs, including by

denying Plaintiffs the revenue from recording fees and related taxes that Plaintiffs

otherwise would have received had the various assignments and other changes in

title been properly recorded.

      380. More importantly, however, by circumventing public lien holder

recording processes by design, MERS has obscured Defendants’ mortgage

foreclosure processes, making it extremely difficult for Plaintiffs — and other

interested parties — to identify the predatory lenders “whose practices led to the

high foreclosure rates that have blighted some neighborhoods.” Mike McIntire,

Tracking Loans Through a Firm That Holds Millions, N.Y. Times (April 24, 2009).

MERS effectively “removes transparency over what’s happening to these mortgage

obligations and sow’s confusion, which can only benefit the banks.” Id.

      381. Mortgage loans foreclosed in the name of MERS, as agent or assignee,

may conceal the identity of the loan originator, subsequent assignees, and/or the loan

servicer, making it extremely difficult for Plaintiffs to determine the party


                                         194
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 200 of 246




responsible for originating or servicing a predatory or discriminatory mortgage loan

that has resulted in foreclosure.

      382. The majority of foreclosures (estimated at 60% nationwide) have been

conducted in the name of MERS as designee, assignee, or title holder, making it

virtually impossible to determine from publicly available data who holds the

mortgages to, is in possession of, and/or is or may be foreclosing on properties in

Plaintiffs’ communities and neighborhoods, further obfuscating the predatory and

discriminatory lending practices of Defendants and other industry participants.

      383. Complicating the issue, it has been widely reported, investigated,

litigated, and publicly acknowledged that the Defendants’ and MERS’ electronic

mortgage lien and assignment records contain errors. It also has been widely

reported, investigated, litigated, and publicly acknowledged that this has been

exacerbated by and/or led to Defendants’ “robosigning” and other predatory

mortgage servicing and foreclosure practices.

      384. Finally, Defendants also used their bank holding company corporate

structure to conceal their discriminatory lending practices by shifting loans and loan

applications between their mortgage lending operations at their regulated banking

entities and their non-regulated mortgage lending subsidiaries and affiliates.

According to confidential witness statements provided by former employees of

Wells Fargo and cited in another action against Wells Fargo: “It was common


                                         195
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 201 of 246




knowledge that, to avoid problems, loans from one office were sent to another office

to make both look more balanced. We needed to put some white loans in that

[minority] community and some black loans in this community because [otherwise]

we’ll get some sh!+ from the Fed.”

      385. The only realistically feasible way to precisely determine all the

properties possessed by, in the control of, or foreclosed upon at the direction, or for

the benefit, of Defendants, is through discovery of Defendants’ and MERS®’

electronic mortgage origination (including loan purchases and sales), underwriting,

pricing, servicing, and foreclosure data that Defendants specifically collect, track,

and utilize for their day-to-day operational activities, and HMDA reporting

obligations.

      386. Thus, discovery of Defendants mortgage loan data is necessary to

determine the full extent of the predatory and discriminatory loans Defendants have

made that are at issue here and Defendants’ complicity in the continuing predatory

and discriminatory equity stripping scheme alleged, including through the

continuing servicing of each such predatory and discriminatory loan.

  DEFENDANTS’ PREDATORY AND DISCRIMINATORY MORTGAGE
   LENDING, SERVICING, AND FORECLOSURE PRACTICES HAVE
                    HARMED PLAINTIFFS

      387. Defendants’ discriminatory housing practices of equity stripping —

conducted through Defendants’ interrelated predatory and discriminatory mortgage



                                         196
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 202 of 246




lending, servicing, and foreclosure activities — as well as Defendants’ stand-alone

discriminatory foreclosure practices, have seriously harmed Plaintiffs, their tax

payor residents, and the communities and neighborhoods that Plaintiffs embody.

      388. The foreclosure maps above, and the empirical data reflected in those

maps, show that the Defendants have foreclosed on minorities and minority homes

to a disproportionately greater extent in Plaintiffs’ communities and neighborhoods

with higher levels of minority residents compared to Plaintiffs’ lower-level and non-

minority communities and neighborhoods. This empirical evidence reflects the

general historical findings in academic research, congressional testimony, and

governmental reports, that home foreclosures disproportionately occur in

predominantly minority neighborhoods and their harmful impact is increased where

the numbers of foreclosures are concentrated.

      389. Plaintiffs’ damages will continue to occur into the future. In addition to

the accrual of lost tax revenues and out-of-pocket costs relating to existing

foreclosures and home vacancies, new foreclosures and related home vacancies will

cause additional damage.

      390. Monetary damages to Plaintiffs include: (i) the loss of property taxes

on those foreclosed properties resulting from Defendants’ discriminatory housing

practices, and the lost property taxes on properties surrounding those foreclosures;

(ii) the cost to provide eviction, judicial and non-judicial foreclosure, and other


                                        197
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 203 of 246




related services for inspecting, monitoring, securing, cleaning, maintaining, and/or

demolishing those vacant foreclosed or abandoned properties resulting from

Defendants’ discriminatory housing practices, which costs include the necessary

reallocation and utilization of Plaintiffs’ limited financial resources to provide such

services, and (iii) the loss of municipal service income from those abandoned

foreclosed and vacant properties resulting from defaults on Defendants’

discriminatory and predatory loans.

      391. Plaintiffs have also suffered non-monetary damages. These include

damages resulting from the deterioration and blight to Plaintiffs’ minority

neighborhoods and communities. These damages can be established with statistical

evidence and expert testimony. Plaintiffs, however, seek only injunctive relief with

respect to non-monetary injuries.

      392. Defendants’ discriminatory housing practices have effectively diluted

— or completely eliminated — the equity of minority borrowers’ homes, placing

those borrowers in far greater jeopardy of loan payment delinquencies or defaults,

dramatically increasing the numbers and rates of home vacancies and foreclosures

Plaintiffs’ communities and neighborhoods are currently experiencing (and will

continue to experience into the future) and, ultimately, causing extensive monetary

and non-monetary damages to Plaintiffs.




                                         198
              Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 204 of 246




             393. Defendants’ illegal discriminatory conduct has directly caused

substantial, tangible damages to Plaintiffs that can be traced directly to the real

properties involved in Defendants’ discriminatory lending, servicing, and

foreclosure practices. These direct injuries to Plaintiffs include, but are not limited

to:

      (i)       the loss of property taxes on those foreclosed properties resulting from
                Defendants’ discriminatory housing practices, and the lost property taxes
                on properties surrounding those foreclosures;

      (ii)      the cost to provide eviction, judicial and non-judicial foreclosure, and other
                related services for inspecting, monitoring, securing, cleaning,
                maintaining, and/or demolishing those vacant foreclosed or abandoned
                properties resulting from Defendants’ discriminatory housing practices,
                which costs include the necessary reallocation and utilization of Plaintiffs’
                limited financial resources to provide such services, and

      (iii)     the loss of municipal service income from those abandoned foreclosed and
                vacant properties resulting from Defendants’ discriminatory housing
                practices

             394. Such injuries directly arise from both the completed foreclosure process

itself (property vacancy, lower home values) and from property vacancies or

abandonment where the homeowners are facing foreclosure (i.e., the shadow

inventory of foreclosures). This injury to Plaintiffs is magnified in Plaintiffs’

communities and neighborhoods with higher concentrations of FHA protected

minority borrowers where higher concentrations of foreclosures have occurred,

although the harm has spread throughout Plaintiffs’ communities.




                                               199
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 205 of 246




      395. Relying on data supplied by the Mortgage Bankers Association — a

mortgage industry business association — the GAO found in November 2011 that

high foreclosure rates correlate to increased numbers of home vacancies. For

example, the GAO found that Georgia experienced over an 87% increase in non-

seasonal home vacancies between 2000 and 2010 and a 125% increase in other

vacant housing units over the same period. In comparison, on a nationwide basis,

non-seasonal vacancies over the same period increased only 51% and other

vacancies increased only 59%.

      396. Fulton County’s overall vacancy rate increased from 7.90% in 2000 to

13.90% in 2010, peaking at 16.10% in 2007 as the initial waves of defaults and

foreclosures began to hit. DeKalb County’s overall vacancy rate increased from

4.60% in 2000 to 10.9% in 2010, peaking at 11.70% in 2007. Similarly, Cobb

County’s overall vacancy rate steadily increased from 4.20% in 2000 to 10.6% in

2010. In creased vacancies and reduced home prices due to foreclosures reduce

Plaintiffs’ property tax and other revenue and cause the Plaintiffs to expend funds to

provide services as a direct result of the vacancies.

      397. The GAO also found in November 2011 that vacant and/or foreclosed

properties reduced prices of nearby homes between $8,600 to $17,000 per property.

      398. Academic studies — prepared prior to the collapse in U.S. housing

prices — of the financial impact of foreclosures on entire communities such as


                                         200
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 206 of 246




Atlanta reflect up to $34,000 in community-wide damages resulting from each

foreclosure. This includes actual governmental expenditures in the form of costs for

foreclosure related services, vacancy related services (e.g., police, fire, code

enforcement, trash removal, property boarding up, inspections, etc.), losses of

revenue (foregone property taxes and utility taxes) and losses in property value

forming the tax base.

      399. Based on recent, related academic studies, Plaintiffs estimate that the

average cost to them and their minority communities for each foreclosure on a loan

made by Defendants is approximately $19,000, with additional damages as a result

of deteriorated property values and harm to Plaintiffs’ communities and

neighborhoods, and pre-judgment interest accruing on the expenditures necessary to

provide foreclosure related services. As such, compensatory damages alone in this

case are very substantial given that Defendants are responsible — through direct

originations or their wholesale channel of brokers and correspondent lenders — for

thousands of predatory and discriminatory mortgage loans made within Plaintiffs’

minority communities and neighborhoods.

      400. Plaintiffs have incurred out-of-pocket costs in the form of their

expenditure to provide foreclosure related services, as well as other services to

vacant foreclosure and pre-foreclosure properties, that would not have been

necessary if such properties had not been foreclosed upon or left vacant after default.


                                         201
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 207 of 246




      401. In addition, Plaintiffs have been required to shift their resources, and

expend their resources, to provide foreclosure related services and address problems

created by vacancies due to defaults on Defendants’ predatory and discriminatory

loans. Defendants’ predatory servicing and foreclosure activity occurring on a

discriminatorily disproportionate level in Plaintiffs’ minority communities has

further exacerbated this. For example, Plaintiffs have sustained financial injuries for

providing services to such vacant homes that have not been cared for, have been

vandalized and/or have provided a location for illegal activities, all leading to

violations of Plaintiffs’ building code, including the creation of physically unsafe

structures that threaten public safety. This, in turn, has led to substantial personnel

time and other direct out-of-pocket costs incurred by Plaintiffs, including for

building code enforcement having to inspect, investigate and respond to violations

at such vacant properties that threaten public safety or address public health

concerns; and taking legal action to investigate and prosecute building code

violations at the vacant properties.

      402. The task of Plaintiffs’ legal function in identifying responsible parties

in order to take legal action has been made all the more difficult, causing greater

financial injury to Plaintiffs, as a direct result of the difficulty in determining the

identity of the correct lender on vacant homes. This is because transfers and

assignments of the loans were not properly recorded by Defendants, including their


                                         202
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 208 of 246




transferees, assignees, agents and/or trustees of the pools of loans that issued MBS

secured by such loans.

      403. Using foreclosure property addresses, and Defendants’ loan

origination, pricing, underwriting, servicing and loan default and foreclosure data

obtained from Defendants in discovery, Plaintiffs can calculate their fully loaded,

pro rata, costs, including the utilization or dissipation of Plaintiffs’ limited resources

and any other out-of-pocket costs that are attributable to each individual foreclosure

for which Defendants are responsible.

      404. A major source of Plaintiffs’ revenue is ad valorem taxes on real

property, particularly residential real estate. O.C.G.A. 48-5-2(3)(B)(iv) (fair market

value of real property) requires county tax assessors to consider bank sales (i.e.,

foreclosure sales) when determining the fair market value of real property for

determining the tax digests. The fair market value of the residential real estate in

Plaintiffs’ jurisdiction has been adversely impacted by foreclosures on predatory and

discriminatory mortgage loans, particularly including those loans originated, funded,

and/or purchased by Defendants at issue here.

      405. As a result of the predatory loan terms, higher loan costs, and reduced

home equity resulting from Defendants’ discretionary policies and practices,

Plaintiffs’ communities, and neighborhoods with higher percentages of FHA

protected minority borrowers have experienced a greater rate of mortgage


                                          203
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 209 of 246




delinquencies, defaults and home foreclosures on the loans Defendants were

responsible for. This, in turn, contributed to a downward spiral of additional

mortgage delinquencies, defaults, and home foreclosures in Plaintiffs’ communities

and neighborhoods both with higher percentages of FHA protected minority

borrowers as well as surrounding areas that have lower percentages of FHA

protected minority borrowers.

       406. The empirical data alleged above shows that defaults and foreclosures

on mortgage loans for which Defendants are responsible have occurred to a greater

extent in Plaintiffs’ higher minority communities and neighborhoods compared to

Plaintiffs’ lower and non-minority communities and neighborhoods. This is further

supported by academic research, testimony, and governmental reports reflecting that

home    foreclosures   disproportionately    occur   in   predominantly   minority

neighborhoods and their impact is increased in segregated communities where the

numbers of foreclosures are concentrated.

       407. Defendants’ discriminatory housing practices have dramatically

increased the numbers and rates of home vacancies and foreclosures that Plaintiffs’

communities and neighborhoods have experienced, and will continue to experience,

particularly within those neighborhoods with higher concentrations of minority

homeowners. This has caused extensive monetary and non-monetary damage to




                                       204
         Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 210 of 246




Plaintiffs and the communities they embody, and likely will continue to cause

damage as new foreclosures are filed.

         408. Additional delinquencies, defaults, and foreclosures on Defendants’

predatory and discriminatory loans likely will continue to occur. Accordingly, in

addition to the damages Plaintiffs already incurred, Plaintiffs will continue to incur

damages on properties that remain vacant, will become vacant and/or will be

foreclosed upon that are secured by a predatory/discriminatory loan for which

Defendants are responsible.

         409. Plaintiffs will prove that their monetary damages have been

proximately caused by Defendants’ alleged discriminatory housing practices at issue

here primarily on a foreclosure-by-foreclosure basis, i.e., a property-by-property

basis.

         410. As further alleged below, using foreclosure property addresses,

borrower names, and foreclosure event date information — which will be obtained

in discovery from Defendants’ loan origination, loan servicing, and loan default and

foreclosure data — Plaintiffs will isolate and establish their damages due to

foreclosures on properties secured by mortgage loans originated, acquired, serviced,

or foreclosed on by Defendants on the discriminatory bases alleged herein.

         411. The critical aspect of proving Plaintiffs’ monetary damages is to

identify the individual properties where Plaintiffs’ damages have occurred as a result


                                         205
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 211 of 246




of Defendants’ discriminatory practices. There is only one source of data that links

affected borrowers and their property locations to Defendants’ discriminatory

practices — Defendants’ mortgage loan origination and servicing data for those

residential 1-4 family first and second lien mortgage and home equity loans and lines

of credit that Defendants originated, purchased, funded, sold, serviced, and/or

foreclosed upon in Plaintiffs’ communities from January 1, 2000 through the present

(the “Loan Data”).

      412. Defendants’ Loan Data typically includes thousands of data fields in

which Defendants record and maintain every useful data point over the life of a

mortgage loan. Defendants use this data in the ordinary course of business for

virtually every aspect of their mortgage lending and servicing operations, including

marketing, loan origination, loan underwriting, loan servicing, loan modifications,

foreclosures, financial reporting, profitability, and compliance. Among many other

data points, this includes extensive information about:

             a.      The loan application process, such as a borrower’s race,
                     ethnicity, sex, age, income, debt, employer, job title, credit score,
                     and the property address of the borrower’s home;

             b.      The loan origination and underwriting process, such as a
                     borrower’s debt-to-income ratio, the appraised value of the
                     borrower’s home, the loan-to-value ratio, the borrower’s
                     documentation status, ability to repay, and information on
                     overrides of underwriter decisions;

             c.      The loan terms and pricing, such as the loan product (prime, non-
                     prime, sub-prime, FHA, Fannie Mae, jumbo, stated-income,

                                           206
Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 212 of 246




           stated-asset, stated-income-stated-asset), the loan term (e.g., 30
           years or 15 years), the loan documentation type (e.g. full, partial
           or no-doc), whether the loan has an adjustable or fixed interest
           rate, the initial stated note interest rate, the features of adjustable
           rate loans (including adjustment periods, rate ceilings and floors,
           and annual capped amount of rate increases or decreases),
           whether the loan has a balloon payment, the amount of any pre-
           payment penalties, the amount of fees charged and capitalized
           (e.g., points and origination), the total amount of capitalized
           costs (e.g., including appraisal, application, and other closing
           costs), and the Annual Percentage Rate (APR), which
           incorporates these numerous factors, among others;

     d.    Loan originator compensation, including the amount of yield
           spread premiums, overages, total fees, and other compensation
           components;

     e.    Loan servicing, including borrower payment history (amounts
           and timing), adjustable interest rate history, borrower default
           history (including amounts, reasons, and dates), borrower
           modification requests (timing, results, and reasons, which are
           also part of loan origination information), borrower vacancy
           status and timing, foreclosure process timing, status, and
           completion, and foreclosure docket numbers;

     f.    Loan profitability, including the loan interest rate margin, the
           amount of principal outstanding at any time, the amount of
           borrower payments received, fees charged and collected, and
           insurance claim status (e.g. FHA, Fannie Mae, third party);

     g.    Loan purchase, sale, and servicing right transfer information,
           including the identities of third-party loan purchasers, sellers,
           brokers, and trustees, the timing of sales, purchases, and
           transfers, the data acquired or transferred in connection with such
           assets sales, the property addresses and borrower information of
           transferred loans, and assignments; and

     h.    Real Estate Owned (REO) information, such as whether a
           foreclosed property is owned by the Defendants or was sold to a



                                 207
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 213 of 246




                    third party, the timing of the purchase or sale of the property, and
                    the condition of the property.


      413. Plaintiffs’ liability experts’ analysis of this loan data using standard

statistical and regression techniques will compare and contrast borrower

race/ethnicity status across the various loan term, feature, pricing, and servicing

factors. This analysis will isolate Defendants’ discriminatory loans/foreclosures

from non-discriminatory loans/foreclosures and identifies Defendants’ associated

discriminatory practices. This results in a list of the borrower names and physical

property addressees, the dates of critical events such as loan modification denials,

defaults, and foreclosures, as well as other associated loan and servicing data, for all

the discriminatory foreclosures (and/or vacancies) caused by Defendants’

discriminatory practices.

      414. Thus, it is Plaintiffs’ liability experts’ analysis of Defendants’ Loan

Data that enables Plaintiffs to then identify the specific foreclosures and vacancies,

including the names of the borrower-homeowners, their property addresses, and the

timing of those vacancies and foreclosures, caused by Defendants’ discriminatory

practices. Only after determining this information can Plaintiffs’ damages experts

then calculate their tax base-related damages using regression analysis and Plaintiffs

can determine and calculate their fully loaded pro rata costs for providing their




                                          208
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 214 of 246




services, that are associated with each foreclosure within the appropriate time frame

for which Defendants are responsible.

      415. In short, Defendants’ Loan Data, and Plaintiffs’ experts’ analysis of that

data, are the lynchpins to proving both Defendants’ liability and Plaintiffs’ damages.

A.    Tax-Base Related Damages

      416. Plaintiffs, as county governments, exist to administer and ensure that

state and local programs and policies are carried out, including the operation of the

courts, the enforcement of laws, the filing and maintenance of official records,

ensuring the safety of neighborhoods, and providing various services for the health,

benefit, and welfare of its citizens.

      417. Plaintiffs do not exist or operate to generate a profit. Instead, Plaintiffs

provide services to the communities and neighborhoods they serve at the cost of

providing those services. Over time, such costs typically rise due to a variety of

factors, with inflation and increased demand for services among the most important

factors. As a result, over time, Plaintiffs’ costs of providing similar services

ordinarily will increase. Regardless of any increase in such cost, Plaintiffs, their

agencies, and divisions, must nevertheless utilize and expend their limited, budgeted,

allocated, financial resources in order to provide their foreclosure-related services

resulting from Defendants’ discriminatory practices. When such resources are

expended, they are not available to be expended on other services that Plaintiffs’



                                         209
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 215 of 246




constituents require or that Plaintiffs must provide. It is, therefore, appropriate that

Plaintiffs’ damages include all such cost expenditures directly resulting from

Defendants’ discriminatory practices causing foreclosures and vacancies in the

Plaintiff Counties.

      418. Plaintiffs obtain the funds to pay the costs to provide services primarily

through the collection of taxes. Property taxes are a primary way in which Plaintiffs

pay for the costs of the services they provide. The amount of property taxes Plaintiffs

collect depends on the value of the property being taxed and the tax rate that is

applied (the millage rate).

      419. Plaintiffs are generally injured when the value of their tax bases decline,

e.g., when the value of residential real estate in their tax bases decline due to

foreclosures. This is because at a given millage rate, the amount of property taxes

Plaintiffs can collect from their tax bases to pay for the services they provide declines

on an aggregated property basis. Similarly, when the value of individual residential

properties declines as a result of foreclosures, Plaintiffs are directly injured with

respect to those individual properties because, at a given millage rate, the amount of

taxes Plaintiffs can collect on those specific properties is reduced on a going forward

basis. This latter injury results in calculable damages to Plaintiffs on each such

property.




                                          210
         Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 216 of 246




         420. Foreclosures, and particularly concentrations of foreclosures, reduce

the value of the foreclosed properties and the value of those properties surrounding

the foreclosed property. As further alleged below, this is because when a foreclosure

sale occurs, the amount paid is typically lower than other comparable properties, the

reduced sales price is recorded, and thereafter the reduced sales price adversely

impacts the prices of subsequent comparable sales and the assessed property values

of the individual foreclosed properties, surrounding properties, and the tax base at

large. When the assessed value of a residential property declines, the amount of taxes

that can be charged to, and collected from, that property declines on a going forward

basis.

         421. Purchasers of homes also consider foreclosures and vacancies in their

decisions whether to buy a foreclosed home or a home surrounding foreclosed and/or

vacant homes. Foreclosed homes, and homes in communities with concentrations of

foreclosures, are generally less desirable and, therefore, a purchaser is usually

unwilling to pay as much for such a home as one that was not foreclosed on or not

in a community with concentrations of foreclosures. The reduced sales price of the

foreclosed home further drives down pricing of comparable homes and the market

values of surrounding homes assessed by Plaintiffs’ tax assessors.

         422. Sellers of foreclosed homes, such as Defendants here, typically will

accept lower prices to remove the foreclosed loan asset from its books or avoid


                                         211
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 217 of 246




taking possession of and being responsible for the maintenance and taxes on a

foreclosed home. Individual sellers of homes facing foreclosure often will accept

less than fair market when a house is sold under duress to avoid the stigma and credit

impact of having their homes foreclosed on.

      423. Concentrations of foreclosures and increasing rates of foreclosures

create a downward spiral in home prices, in assessed home values, and in property

tax collections. The fair market value of the residential real estate in Plaintiffs’

communities has been adversely impacted by Defendants’ foreclosures on predatory

and discriminatory mortgage loans, particularly those loans originated, funded,

and/or purchased by Defendants at issue here.

      424. Plaintiffs are also injured when they are forced to raise millage rates to

normalize the amount of property taxes that can be levied and collected at a reduced

tax base value. Because increases in millage rates are applied across all similar

properties, it redistributes the property tax burden and the collection of property

taxes from foreclosed homes (and communities with many foreclosures) onto other

taxpayers, neighborhoods, and communities with fewer foreclosures.

      425. Despite any increases in the millage rates (which have legal and

practical caps) to address declines in the overall value of Plaintiffs’ tax base from

foreclosures, Plaintiffs are directly injured because they will collect significantly less

in property taxes — on a going forward basis — on each of those residential


                                          212
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 218 of 246




properties that have experienced declines in value due to foreclosures. This is

because the increased millage rate on those specific foreclosed properties does not

equalize the reduced property taxes that can be levied and collected on those

properties due to their decreased value.

      426. Defendants’ foreclosures reduced the value of the residential properties

they foreclosed on in Plaintiffs’ communities, reduced the value of surrounding

residential properties, and reduced the respective taxes that can be collected on all

those properties on a going forward basis, and this injury occurs regardless of

whether or not the total aggregate amount of Plaintiffs’ tax revenues is stable from

one year to the next.

      427. Routinely maintained property tax and other financial data allow

precise calculation of the diminution in Plaintiffs’ tax digests caused by Defendants’

discriminatory housing practices, and the resulting property vacancies and

foreclosures. For example, once Plaintiffs identify the property address at issue and

the timing of foreclosure related events for that property, Plaintiffs can search the

regularly maintained databases used by their tax assessors and tax collectors for the

assessed values, changes in assessed values, taxes levied, and taxes collected for

each property on an annual basis. The culled data can then be run through regression

models by Plaintiffs’ experts to determine the changes in assessed values and taxes

collected on each property, and surrounding properties, that are directly related to


                                           213
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 219 of 246




Defendants’ discriminatory foreclosures. In this way, Plaintiffs’ tax base and

collection related damages caused by Defendants are precisely calculated as the

amounts of the reductions in the property values and property taxes collected on the

foreclosed properties for which Defendants are responsible and the reductions in the

property values and amount of property taxes collected on the surrounding properties

affected by such foreclosures. This also is determined from the point in time of each

foreclosure event as identified in Defendants’ loan servicing and foreclosure data

and is isolated from other factors, including the effects of foreclosures by other

lenders.

      428. In addition, using well-established GPS mapping techniques that locate

specific properties within census tracts, property addresses, other mortgage lien and

foreclosure data, including foreclosure event timing data, and well-established

statistical regression techniques, Plaintiffs’ injuries attributable to a reduced tax base

and the lost property tax collections can be compared across high and low minority

communities.

      429. Plaintiffs’ tax assessors use a form of regression analysis to assess the

values of residential properties. That analysis considers the impact of foreclosures

and concentrations of foreclosures on the value of the foreclosed properties

themselves, and on the value of surrounding properties. The analysis also considers




                                          214
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 220 of 246




the location of the property being assessed and the value of surrounding properties.

Each of these factors is adversely impacted by foreclosures.

      430. Regression analysis is a ubiquitous, scientific, and reliable

mathematical method of identifying the relationships between and among variables

and how they impact a particular topic of interest. Hedonic regression techniques

enable Plaintiffs to show the reduction in the assessed values and decline in property

tax collections on specific foreclosed properties, and the properties surrounding

them, at various points in time. This enables Plaintiffs to accurately and confidently

isolate the amount of their tax base related damages that were directly caused by the

Defendants’ discriminatory practices, as opposed to other factors.

      431. Hedonic regression is commonly used by economists and researchers

to determine the extent to which, or the relative importance of, the variables that

affect the price or value of a product like a home. Indeed, the Organization for

Economic Cooperation and Development’s (OECD) Handbook on Residential

Property Prices Indices (RPPI) refers to hedonic regression as “probably the best

method that could be used in order to construct quality RPPIs for various types of

property.”

      432. Hedonic regression analysis uses the factors that Plaintiffs’ property tax

assessors consider in determining residential property value, which in turn affect the

amount of property taxes levied and collected, including factors such as recent sales


                                         215
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 221 of 246




prices of the subject property and surrounding properties, and the number of rooms,

number of bathrooms, square footage, age, construction materials and location of the

subject properties. Plaintiffs’ property tax assessors also consider foreclosure sales

in valuing residential properties.

      433. Since the assessed value of residential real estate is determined by these

different factors, hedonic regression analysis is also used to determine the relative

importance of each such factor on the value of a particular home, surrounding homes,

and the entire tax base. Accordingly, hedonic regression analysis can isolate a

particular characteristic, like foreclosure sales prices, to determine its impact on the

value of particular residential properties and eliminate the impact of other

characteristics (including external factors unrelated to the characteristics of the

property) on those values.

      434. The process of performing an expert hedonic regression analysis on the

assessed values of those foreclosed residences for which Defendants are responsible

will enable Plaintiffs to accurately and confidently isolate the amount of Plaintiffs’

tax base related damages on each affected property that are proximately caused by

the Defendants’ discriminatory housing practices alleged herein. The total of those

amounts will equal the amount of damage to Plaintiffs’ tax bases and tax collections

for the properties whose values and tax collections have declined due to Defendants’

discriminatory housing practices alleged in this complaint. This amount will not


                                          216
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 222 of 246




include amounts due to factors unrelated to Defendants’ discriminatory housing

practices eliminated in connection with the regression analysis.

B.    Lost Municipal Income Related Damages
      435. Many of Defendants’ foreclosures at issue were delayed or were not

completed in a timely manner (a/k/a “zombie foreclosures”). The reason for this

practice by Defendants was to avoid paying taxes and upkeep on vacant properties.

Because of this, the affected residential properties in Plaintiffs’ communities have

been vacant for extended periods of time. The longer the vacancy on a property that

should have had a resident, the greater Plaintiffs’ lost municipal income related

damages are for that property.

      436. During the period of a home vacancy, Plaintiffs do not generate certain

types of municipal revenue. For example, a government-affiliated water utility is

unable to collect the fixed portion of a water bill attributable to just providing the

service of public water, i.e., not including the water usage portion of the bill. That

results in lost revenue which the governmental affiliated utility would otherwise

have, but for the vacancy. Governmental affiliated sanitation departments provide

another example of entities that cannot collect revenue for regular services on vacant

properties. When thousands of vacant properties are involved, and the vacancies

continue over a significant period of time, the amount of this lost revenue is material.




                                          217
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 223 of 246




      437. Similarly, vacant residences do not generate franchise taxes for things

like local telephone service and cable television because no one is using those

services. Franchise taxes are paid to local governmental entities when a homeowner

uses any of the services that are subject to franchise taxes by the local taxing

authority. When thousands of vacant properties are involved, and the vacancies

continue over a significant period of time, the amount of this lost franchise tax

revenue is material.

      438. Plaintiffs’ monetary damages for lost municipal income related revenue

can be established from Plaintiffs’ records and databases, and the records and

databases of their affiliated utility providers, once the property addresses and periods

of vacancy of the affected properties are determined from Defendants’ Loan Data.

This is accomplished by searching Plaintiffs’ databases and records for the property

address, using the time frame that the property was vacant. For example,

Defendants’ records will show that a particular borrower defaulted on a

discriminatory loan on a certain date, vacated their home on a certain date thereafter,

and that Defendants foreclosed on that property several years later. Defendants’

records will also show that during such time the property remained vacant. Plaintiffs

can then confirm the amount of any lost municipal revenue they would have received

over the period the property was vacant and calculate their damages on that property

and other similarly affected properties.


                                           218
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 224 of 246




      438. Plaintiffs’ use of borrower property addresses and the timing of the

foreclosure-related events from Defendants’ records will ensure that Plaintiffs’

damages are a direct result of Defendants’ conduct alleged herein, i.e., they are

directly related in time and property location to a foreclosure or vacancy caused by

Defendants’ discriminatory housing practices.

C.    Foreclosure Processing-Related Damages
      439. Plaintiffs have been damaged as a result of the foreclosure process

itself. Plaintiffs must pay employees to perform the numerous functions and tasks

relating to the foreclosure process. Like any organization, if Plaintiffs’ employees

are performing one task, it takes them away from performing another task. Plaintiffs’

efforts to provide foreclosure-related services on the discriminatory foreclosures

Defendants have filed impedes Plaintiffs’ ability to provide similar services to others

who have not engaged in the discriminatory housing practices alleged herein. As a

result, Plaintiff’s foreclosure processing-related damages are the fully loaded, pro-

rata cost to provide each service relating to the foreclosure process, including the

utilization or dissipation of Plaintiffs’ limited resources that reflect those costs (and

which thereby preclude Plaintiffs the opportunity to perform other required services

or provide other services in a more timely and efficient manner) and any related out-

of-pocket expenditures that were incurred.




                                          219
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 225 of 246




      440. Plaintiffs’ tasks associated with foreclosure processing functions can be

directly tied to specific foreclosed properties during the time frames for which

Defendants are responsible for the foreclosure. For example, Plaintiffs’ judicial

systems and clerk’s offices have been overloaded with foreclosure filings and

proceedings, including the foreclosures filed by Defendants as part and parcel of

their discriminatory housing practices alleged herein. As another example, when

Defendants foreclose on homeowners and they leave or abandon their homes,

Defendants have not secured or cared for those properties and, as a result, the

properties have been vandalized, provided a location for illegal activities, violated

Plaintiffs’ building codes, served as dumps for garbage, and/or become structurally

unsafe, all of which threaten public health and safety. This, in turn, has required

Plaintiffs to expend substantial personnel time and out-of-pocket costs to send

Plaintiffs’ building code enforcement, police departments, and fire departments to

inspect, investigate, repair, clean up, monitor, and/or respond to events that threaten

public health and safety.

      441.    Plaintiffs’ regularly maintained databases — e.g., those used by the

court systems and sheriffs’ departments — can be searched for the names of

borrower-homeowners or foreclosure docket cases and numbers that are identified

after an analysis of Defendants’ Loan Data. For example, Plaintiffs’ court computer




                                         220
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 226 of 246




systems track plaintiff (lender) and defendant (borrower) names, docket events, and

event timing in their foreclosure and eviction dockets.

      442. Once      Plaintiffs   determine     whether   a   particular   foreclosure,

homeowner, or property address is affected by a discriminatory practice, after

analyzing Defendants’ Loan Data, Plaintiffs can then search their foreclosure docket

databases for the specific borrower-defendant names that can be tied to Defendants

and that caused monetary damages to Plaintiff. And Plaintiffs’ sheriff’s departments

can search their systems for individual names of borrower-homeowners, foreclosure

docket numbers, and/or property addresses where enforcement, eviction, or

foreclosure sale proceedings have taken place. Plaintiffs can then produce their

support to prove the amount of their fully loaded, pro rata, costs, including the

utilization or dissipation of Plaintiffs’ limited resources and any out-of-pocket costs,

which may include Plaintiffs’ budgets and appropriations, various contracts, and task

performance information, including average task-time estimates.

      443. In short, evidence of Plaintiffs’ costs of administering foreclosure

proceedings and related enforcement will come, in part, from the data maintained by

Plaintiffs’ court systems and sheriffs. All that data will be linked to the specific

foreclosure and eviction proceedings for which Defendants are responsible.

      444. Once again, Plaintiffs’ identification of damages on a property-by-

property or foreclosure-by-foreclosure basis by using borrower property addresses


                                          221
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 227 of 246




and the timing of the foreclosure-related events from Defendants’ records will

ensure that Plaintiffs’ damages are a direct result of Defendants’ discriminatory

housing practices alleged herein.

D.    Non-Monetary Damages
      445. Finally, Plaintiffs have been harmed non-monetarily by Defendants’

discriminatory housing practices. Plaintiffs seek injunctive relief for these damages.

      446. In particular, Plaintiffs have been injured as a result of the frustration

of the purposes and missions of their various departments and authorities that foster

equality and opportunity for affordable housing, revitalize neighborhoods, foster

economic development and prosperity in the community, and provide support

services for their residents at large.

      447. Plaintiffs, which are the embodiment of their residents, neighborhoods,

and communities, suffer from the segregative effects of the increased foreclosures

and vacant properties for which Defendants are responsible. This occurs as a result

of increased blight, urban decay, and the perpetuation and increase in racial slum

formation, including from “white flight,” all of which are concentrated in Plaintiffs’

neighborhoods and communities with higher percentages of minority homeowners.

      448. Minority neighborhoods suffer severe deleterious effects from

increased foreclosures. A Woodstock Institute Study has demonstrated that

“foreclosures, particularly in lower-income neighborhoods, can lead to vacant,



                                         222
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 228 of 246




boarded-up, or abandoned properties. These properties, in turn, contribute to the

stock of ‘physical disorder’ in a community that can create a haven for criminal

activity, discourage social capital formation, and lead to further disinvestment . . .

and lower property values for existing residential homeowners.” Dan Immergluck &

Geoff Smith, There Goes the Neighborhood: The Effect of Single-Family Mortgage

Foreclosures on Property Values, Woodstock Institute Study (June 2005) (applying

regression analysis to demonstrate effect of foreclosures on surrounding property

values and damages).

      449. Plaintiffs also suffer from the combined racial and gender segregative

effect resulting from an increased number of defaults and foreclosures on mortgage

loans that Defendants targeted to female borrowers, particularly African American

female borrowers, many of which also are concentrated in Plaintiffs’ high minority

neighborhoods. Plaintiffs have a legitimate interest under the FHA in promoting fair

and equal housing opportunities on both a racial and a gender-neutral basis in its

communities.

      450. As alleged above, Defendants discriminatorily originated, or funded,

purchased, or otherwise acquired predatory mortgage loans and/or serviced and

foreclosed on those loans on a discriminatory basis in Plaintiffs’ communities and

neighborhoods. Defendants continue to service, refuse to refinance, and/or foreclose

on such loans on a predatory and/or discriminatory basis. Thus, the loan default,


                                         223
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 229 of 246




home vacancy, and foreclosure rates in Plaintiffs’ communities with increased ethnic

and racial minorities are greater than in comparable white communities. And,

because single women generally received a greater share of such loans than male

borrowers, and because minorities received them to a greater extent than non-

minorities, the loan default, home vacancy, and foreclosure rates in Plaintiffs’

communities are particularly high among female African American borrowers with

Defendants’ predatory mortgage loan products.

      451. Plaintiffs are harmed even if Defendants’ mortgage loans do not result

in foreclosure. Defendants’ equity stripping practices have increased minority

borrowing costs, reduced or limited minority borrower’s ability to accumulate

wealth from the equity in their homes, depleted or eliminated borrower savings, and

thereby restricted or reduced such borrower’s ability or desire to maintain and/or

improve their property. This further leads to deterioration of such property and

surrounding property values and results in increased vacancy rates as borrowers with

negative home equity are more likely to simply abandon their homes.

   WELLS FARGO IS LIABLE FOR THE ACTS OF WACHOVIA AS A
          RESULT OF ITS MERGER WITH WACHOVIA

      452. On December 31, 2008, Wachovia merged into Wells Fargo &

Company with Wells Fargo as the surviving entity.

      453. In the merger, Wells Fargo exchanged 0.1991 shares of its common

stock for each outstanding share of Wachovia common stock, issuing a total of


                                        224
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 230 of 246




422.7 million shares of Wells Fargo common stock with a December 31, 2008, value

of $12.5 billion to Wachovia shareholders. Shares of each outstanding series of

Wachovia preferred stock were converted into shares (or fractional shares) of a

corresponding series of Wells Fargo preferred stock having substantially the same

rights and preferences.

      454. Based upon its merger with Wachovia, as the surviving entity, Wells

Fargo is liable for the wrongful acts of Wachovia and its subsidiaries alleged herein,

including World Savings Bank, FSB.

      455. By virtue of the steps taken by Wells Fargo to consummate its

acquisition of Wachovia, Wells Fargo also became the successor-in-interest to

Wachovia and its subsidiaries.

      456. Wachovia ceased ordinary business on its own account soon after the

acquisition was consummated.

      457. Wells Fargo assumed the liabilities ordinarily necessary for the

uninterrupted continuation of Wachovia’s business.

      458. Wells Fargo assumed Wachovia’s liabilities for violations of the Fair

Housing Act, Wachovia’s predatory and discriminatory lending, and for any other

matter relating to Wachovia’s and its predecessors’ mortgage lending, securitization,

and servicing practices.




                                         225
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 231 of 246




      459. There has been a continuity of ownership of Wachovia’s assets between

Wells Fargo and Wachovia, and Wachovia’s management, personnel, physical

location, and general business operations have been continued by Wells Fargo.

                              CAUSES OF ACTION
                                    COUNT I
                          Violation of Fair Housing Act
                              42 U.S.C. §§ 3601-31

   Defendants’ Equity Stripping Scheme Based on Facially Neutral Loan
   Origination, Servicing & Foreclosure Policies and Practices Resulted in
                Disparate Impact in Minority Neighborhoods

      460. Plaintiffs repeat and incorporate by reference all allegations contained

in paragraphs 1 through 459 as if fully set forth herein.

      461. Defendants’ mortgage lending, origination (pricing, underwriting, and

compensation), and servicing (payment acceptance, loan modification, and

foreclosure) acts, policies, and practices have had an adverse, disproportionate, and

disparate impact on FHA protected African American and Latino/Hispanic minority

borrowers (including women) in Plaintiffs’ communities and neighborhoods as a

result of the greater percentage of predatory, higher cost, subprime, ALT-A, and/or

other mortgage loans (including primary, secondary, and home equity loans) the

minority borrowers received on terms less favorable than loans made to similarly

situated non-African American or Latino/Hispanic borrowers.




                                         226
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 232 of 246




      462. These adverse and disproportionate impacts are the direct result of

Defendants’ facially neutral policies of making loans destined to fail and giving

substantial discretion and incentivizing loan officers, brokers, and others responsible

for mortgage lending to make and steer people into higher cost loans regardless of

whether borrowers could repay the loans or might qualify for better loans.

      463. The predatory and discriminatory discretionary pricing policies and

underwriting practices alleged above individually and collectively constitute

patterns or practices of housing discrimination because, as an integral part of the

Defendants’ mortgage banking business models, it was the standard operating

procedure of Defendants that had a disparate impact on minority borrowers.

      464. Statistical information provides direct and prima facie evidence of the

disparate impact of Defendants’ predatory mortgage lending activities in Plaintiffs’

communities and neighborhoods. If Defendants had not encouraged and incentivized

predatory lending practices, Plaintiffs’ communities (and Plaintiffs’ higher minority

neighborhoods) would not have suffered significantly greater numbers and

percentages of loan defaults and foreclosures on Defendants’ mortgage loan

products than the percentages of minority homeownership reflected in Plaintiffs’

demographic data. But for Defendants’ predatory and discriminatory actions alleged

herein, the number and concentration of predatory non-prime mortgage loans and

the number and concentration of corresponding defaults, vacancies, and foreclosures


                                         227
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 233 of 246




experienced by FHA protected minority borrowers in Plaintiffs’ communities and

neighborhoods would have been far lower and Plaintiffs’ alleged injuries would not

have occurred to the extent they did occur. And, as further alleged below in Count

II, Defendants’ actual foreclosure filings over the period reflect a stand-alone

continuing discriminatory housing practice.

      465. Defendants’ discriminatory acts, policies, and practices as alleged

above are continuing and will continue until the last discriminatory, equity stripping,

non-prime mortgage loan that Defendants originate, fund, purchase, refuse to modify

or refinance and/or service, is repaid and closed and/or is foreclosed upon.

      466. Individually, and/or collectively, Defendants’ acts, policies, and

practices violate the Fair Housing Act, as amended, 42 U.S.C. §§ 3601-31, in so far

as:

             a.     Defendants’ acts, policies, and practices have made and continue

                    to make housing unavailable on the basis of race and/or color, in

                    violation of 42 U.S.C. § 3604(a);

             b.     Defendants’ acts, policies, and practices have provided and

                    continue to provide different terms, conditions, and privileges of

                    sale of housing, as well as different services and facilities in

                    connection therewith, on the basis of race and/or color, in

                    violation of 42 U.S.C. § 3604(b); and


                                         228
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 234 of 246




                                         ***
             c.     Defendants’ acts, policies, and practices have provided and

                    continue to provide different terms, conditions, and privileges on

                    the basis of race and/or color in connection with the making of

                    residential real estate-related transactions, in violation of 42

                    U.S.C. § 3605.

      467. Plaintiffs are “aggrieved persons” as defined by 42 U.S.C. §3602(i)

because Plaintiffs, as organizations subject to the provisions of the FHA, have been

injured by Defendants’ discriminatory housing practices alleged above and also

because Plaintiffs believe they will continue to be injured by Defendants’

discriminatory housing practices that are about to occur through the continuation of

Defendants’ discriminatory housing practices, also as alleged above. Thus, Plaintiffs

expressly bring this Count as aggrieved persons in their own rights pursuant to the

private persons civil enforcement provisions of 42 U.S.C. §3613(a) for their own

injuries and organizational harms arising from Defendants’ discriminatory housing

practices that violate the FHA.

      468. Plaintiffs have been, and continues to be, adversely affected by the acts,

policies, and practices of Defendants, their employees, and/or their agents. Plaintiffs’

injuries and organizational harms are continuing and will increase unless and until

Defendants cease their equity stripping activities, including through their continuing



                                          229
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 235 of 246




discriminatory and predatory mortgage servicing and foreclosure activities.

Injunctive relief is therefore necessary to prevent further financial and non-financial

harm to Plaintiffs.

                                   COUNT II
                          Violation of Fair Housing Act
                              42 U.S.C. §§ 3601-31

 Defendants’ Facially Neutral Mortgage Servicing and Foreclosure Practices
        Resulted in Disparate Impacts in Minority Neighborhoods

      469. Plaintiffs repeat and incorporate by reference all allegations contained

in paragraphs 1 through 459 as if fully set forth herein.

      470. Defendants’ mortgage servicing and foreclosure acts, policies, and

practices described in greater detail above have had a disparate impact on the basis

of ethnicity and/or race by foreclosing on the homes of African American,

Latino/Hispanic, and women’s homes to a greater extent than foreclosures on non-

African American or Latino/Hispanic homeowners in Plaintiffs’ communities and

neighborhoods.

      471. Defendants’ servicing and foreclosure acts, policies, and practices

themselves have had an adverse, disproportionate and/or disparate impact on FHA

protected African American and Latino/Hispanic minority borrowers (including

women) in terms of the relative percentages of foreclosures in higher concentrated

African American and Latino/Hispanic neighborhoods, as compared to the




                                         230
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 236 of 246




percentages of foreclosures on nonminority homeowners and in neighborhoods with

low concentrations of African American or Latino/Hispanic homeowners.

      472. Defendants’ servicing and foreclosure acts, policies, and practices also

have had an adverse, disproportionate, and/or disparate impact on FHA protected

minority borrowers in Plaintiffs’ communities and neighborhoods in terms of the

percentage of mortgage loan delinquencies, defaults, home vacancies, and

foreclosures suffered by FHA protected minority borrowers relative to similarly

situated non-minority borrowers.

      473. Defendants’ mortgage servicing and foreclosure acts, policies, and

practices constitute disparate impact on the basis of ethnicity and/or race by

foreclosing on the homes of African American, Latino/Hispanic, and women’s

homes to a greater extent than foreclosures on non-African American or

Latino/Hispanic homeowners in Plaintiffs’ communities and neighborhoods.

      474. Defendants’ predatory and discriminatory discretionary mortgage

servicing and foreclosure practices individually and collectively constitute patterns

or practices of housing discrimination because, as an integral part of the Defendants’

mortgage banking business models, it was the standard operating procedure of

Defendants that had a disparate impact on minority borrowers.

      475. The facially neutral mortgage servicing and foreclosure practices

include engaging in unsound practices with respect to foreclosures and related


                                         231
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 237 of 246




activities, such as robo-signing, that failed to comply with legal requirements, and

determinations regarding timing of foreclosure. Defendants’ foreclosure practices

and activities themselves reflect stand-alone discriminatory housing practices,

resulting in disproportionate numbers of foreclosures on minority homes and

disproportionately increasing foreclosure activity in minority areas in Plaintiffs’

communities and neighborhoods.

      476. Defendants’ predatory mortgage servicing and foreclosure policies and

practices were artificial, arbitrary, and unnecessary and do not serve any business

purpose. Defendants’ mortgage foreclosure practices were improper in and of

themselves because they failed to comply with legal requirements. Practices that fail

to comply with legal requirements do not serve any business purpose.

      477. Defendants’ pattern and practice of predatory mortgage servicing and

foreclosures cannot be justified by business necessity and could have been avoided

by using alternative business policies and procedures that had a smaller

discriminatory impact. Engaging in improper and predatory mortgage foreclosure

practices cannot be justified by business necessity. Defendants failed to have in place

fair lending controls to ensure that employees and independent brokers were not

exercising discretion in mortgage servicing and foreclosure in a non-discriminatory

manner.




                                         232
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 238 of 246




      478. Defendants’      discriminatory    housing    practices   in    Plaintiffs’

neighborhoods and communities are further evidenced by, and explicitly include, the

increased foreclosure rates, the high numbers of foreclosures, and the clustering of

foreclosures on mortgage loans made to minority borrowers for which Defendants

are responsible.

      479. As Plaintiffs allege above, publicly reported foreclosure data evidences

that Defendants’ discriminatory foreclosure activity is disproportionately increased

for minorities, is concentrated in Plaintiffs’ minority communities, and evidences

the disparate impact of both Defendants’ discriminatory mortgage lending activity

and its current discriminatory mortgage servicing/foreclosure practices.

      480. Individually, and/or collectively, Defendants’ acts, policies, and

practices violate the Fair Housing Act, as amended, 42 U.S.C. §§ 3601-31, in so far

as:

             a.    Defendants’ acts, policies, and practices have made and continue

                   to make housing unavailable on the basis of race and/or color, in

                   violation of 42 U.S.C. § 3604(a);

             b.    Defendants’ acts, policies, and practices have provided and

                   continue to provide different terms, conditions, and privileges of

                   sale of housing, as well as different services and facilities in




                                        233
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 239 of 246




                    connection therewith, on the basis of race and/or color, in

                    violation of 42 U.S.C. § 3604(b); and

                                                ***
             c.     Defendants’ acts, policies, and practices have provided and

                    continue to provide different terms, conditions, and privileges on

                    the basis of race and/or color in connection with the making of

                    residential real estate-related transactions, in violation of 42

                    U.S.C. § 3605.

      481. Plaintiffs are “aggrieved persons” as defined by 42 U.S.C. §3602(i)

because Plaintiffs, as organizations subject to the provisions of the FHA, have been

injured by Defendants’ discriminatory housing practices alleged above and also

because Plaintiffs believe they will continue to be injured by Defendants’

discriminatory housing practices that are about to occur through the continuation of

Defendants’ discriminatory housing practices, also as alleged above. Thus, Plaintiffs

expressly bring this Count as aggrieved persons in their own rights pursuant to the

private persons civil enforcement provisions of 42 U.S.C. §3613(a) for the injuries

and organizational harms arising from Defendants’ discriminatory housing practices

that violate the FHA.

      482. Plaintiffs have been, and continue to be, adversely affected by the acts,

policies, and practices of Defendants, their employees, and/or their agents. Plaintiffs’



                                          234
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 240 of 246




injuries and organizational harms are continuing and will increase unless and until

Defendants cease their equity stripping activities, including through their continuing

discriminatory and predatory mortgage servicing and foreclosure activities.

Injunctive relief is therefore necessary to prevent further financial and non-financial

harm to Plaintiff.

                                   COUNT III
                      Violation of Federal Fair Housing Act
                               42 U.S.C. §§ 3601-31

       Defendants’ Discriminatory Housing Practices Were Intentional
                   and Constitutes Disparate Treatment

      483. Plaintiffs repeat and incorporate by reference all allegations contained

in paragraphs 1 through 459 as if fully set forth herein.

      484. Defendants’ predatory and discriminatory subprime and higher cost

mortgage lending, servicing, and foreclosure practices and policies were not the

result of random or non-discriminatory factors. Rather, they were the direct and

intended result of Defendants’ business models, and they were intended to maximize

corporate profits pursuant to those business models by directly targeting minority

borrowers through marketing efforts.

      485. Defendants’ equity stripping scheme — conducted through their

mortgage lending, securitization, servicing, and foreclosure activities and practices

— constitutes intentional discrimination on the basis of ethnicity and/or race by

intentionally targeting FHA protected African American and Latino/Hispanic


                                         235
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 241 of 246




minority   borrowers   (including   women)     in   Plaintiffs’   communities   and

neighborhoods for predatory, higher cost, subprime, ALT-A, and/or other mortgage

loans (including primary, secondary, and home equity loans) made on terms less

favorable than loans made to similarly situated non-African American or

Latino/Hispanic borrowers, and/or without regard to such minority borrowers’

ability to repay such loans; charging improper and inflated servicing-related fees

when such borrowers could not repay the loans; and foreclosing on such properties

to a far greater extent than foreclosures on non-African American or Latino/Hispanic

homeowners in Plaintiffs’ communities and neighborhoods.

      486. The predatory and discriminatory equity stripping scheme —

conducted through Defendants’ mortgage lending, securitization, servicing and

foreclosure activities and practices — constitutes a pattern or practice of housing

discrimination because the discriminatory treatment of minority borrowers was an

integral part of the Defendants’ equity stripping activities and mortgage banking

business models.

      487. Defendants’ predatory and intentionally discriminatory actions have

caused African Americans, Latino/Hispanic Americans, and residents of

predominantly African American and Hispanic neighborhoods in Plaintiffs’

communities to receive mortgage loans that were destined or expected to fail, and in




                                        236
          Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 242 of 246




fact did fail as a result of a higher percentage of foreclosures than on loans made to

similarly situated non-minority borrowers and in low-minority areas.

          488. Defendants’ discriminatory acts, policies, and practices as alleged

above are continuing and will continue until the last discriminatory, equity stripping,

non-prime mortgage loan that Defendants originate, fund, purchase, and/or service

is repaid and closed and/or is foreclosed upon. Defendants’ unlawful actions

described above were, and are, intentional and willful, and/or have been, and are,

implemented with callous and reckless disregard for Plaintiffs’ federally protected

rights.

          489. Individually, and/or collectively, Defendants’ acts, policies, and

practices violate the Fair Housing Act, as amended, 42 U.S.C. §§ 3601-16, in so far

as:

                a.    Defendants’ acts, policies, and practices have made and continue

                      to make housing unavailable on the basis of race and/or color, in

                      violation of 42 U.S.C. § 3604(a);

                b.   Defendants’ acts, policies, and practices have provided and

                     continue to provide different terms, conditions, and privileges of

                     sale of housing, as well as different services and facilities in

                     connection therewith, on the basis of race and/or color, in

                     violation of 42 U.S.C. § 3604(b); and


                                          237
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 243 of 246




                                        ***
             c.     Defendants’ acts, policies, and practices have provided and

                    continue to provide different terms, conditions, and privileges on

                    the basis of race and/or color in connection with the making of

                    residential real estate-related transactions, in violation of 42

                    U.S.C. § 3605.

      490. Plaintiffs are “aggrieved persons” as defined by 42 U.S.C. §3602(i)

because Plaintiffs, as organizations subject to the provisions of the FHA, have been

injured by Defendants’ discriminatory housing practices alleged above and also

because Plaintiffs believe they will continue to be injured by Defendants’

discriminatory housing practices that are about to occur through the continuation of

Defendants’ discriminatory housing practices, also as alleged above. Thus, Plaintiffs

expressly bring this Count as aggrieved persons in their own rights pursuant to the

private persons civil enforcement provisions of 42 U.S.C. §3613(a) for their injuries

and organizational harms arising from Defendants’ discriminatory housing practices

that violate the FHA.

      491. Plaintiffs have been, and continue to be, adversely affected by the acts,

policies, and practices of Defendants, their employees, and/or their agents. Plaintiffs’

injuries and organizational harms are continuing and will increase unless and until

Defendants cease their equity stripping activities, including through their continuing



                                          238
       Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 244 of 246




discriminatory and predatory mortgage servicing and foreclosure activities.

Injunctive relief is therefore necessary to prevent further financial and non-financial

harm to Plaintiff.

                            DEMAND FOR JURY TRIAL
       492. Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury on

all issues triable as of right.

                                  PRAYER FOR RELIEF
       WHEREFORE, Plaintiffs respectfully pray that the Court grant them the

following relief:

       (a)    enter a declaratory judgment that the foregoing acts, policies, and

practices of Defendants violate 42 U.S.C. §§ 3604 and 3605;

       (b)    enter a permanent injunction enjoining Defendants and their directors,

officers, agents, and employees from continuing to publish, implement, and enforce

their illegal, discriminatory conduct described herein through the foreclosure process

and directing Defendants and their directors, officers, agents, and employees to take

all affirmative steps necessary to remedy the effects of the illegal discriminatory

conduct described herein and to prevent additional instances of such conduct or

similar conduct from occurring in the future;




                                         239
      Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 245 of 246




      (c)    award actual or compensatory damages to Plaintiffs in an amount to be

determined by the jury that would fully compensate Plaintiffs for their injuries

caused by the conduct of Defendants alleged herein;

      (d)    award punitive damages to Plaintiffs in an amount to be determined by

the jury that would punish Defendants for the willful, wanton, and reckless conduct

alleged herein and that would effectively deter similar conduct in the future;

      (e)    award Plaintiffs reasonable attorneys’ fees and costs pursuant to 42

U.S.C. §3613(c)(2); and

      (f)    order such other and further relief as this Court deems just and

equitable, including any nominal damages and pre-judgment interest.

Dated: April 30, 2021           By: /s/ James M. Evangelista
                                    James M. Evangelista
                                    Georgia Bar No. 707807
                                    jim@ewlawllc.com
                                    David J. Worley
                                    Georgia Bar No. 776665
                                    dworley@ewlawllc.om
                                    Kristi Stahnke McGregor
                                    Georgia Bar No. 674012
                                    kristi@ewlawllc.com
                                    Stuart J. Guber
                                    stuart@ewlawllc.com
                                    Georgia Bar No. 141879
                                    EVANGELISTA WORLEY, LLC
                                    500 Sugar Mill Road, Suite 245A
                                    Atlanta, GA 30350
                                    Telephone: (404) 205-8400

                                     Sanford P. Dumain (Pro Hac Vice Pending)
                                     sdumain@milberg.com

                                        240
Case 1:21-cv-01800-MLB Document 1 Filed 04/30/21 Page 246 of 246




                           Jennifer S. Czeisler (Pro Hac Vice Pending)
                           jczeisler@milberg.com
                           Leigh Smith (Pro Hac Vice Pending)
                           lsmith@milberg.com
                           J. Birt Reynolds (Pro Hac Vice Pending)
                           breynolds@milberg.com
                           MILBERG PHILLIPS GROSSMAN LLP
                           100 Garden City Plaza, Suite 500
                           Garden City, NY 11530
                           Telephone: (212) 594-5300

                           Counsel for Plaintiffs




                              241
